EXHIBIT 10.1

 

EXECUTION VERSION

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

October 7, 2011,

 

as amended and further restated on April 20, 2012,

pursuant to the First Amendment dated March 26, 2012

 

among

 

GRAFTECH INTERNATIONAL LTD.

GRAFTECH FINANCE INC.

 

GRAFTECH LUXEMBOURG I S.À.R.L.

GRAFTECH LUXEMBOURG II S.À.R.L.

 

GRAFTECH SWITZERLAND S.A.

 

The LC Subsidiaries

Party Hereto

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

BANK OF AMERICA, N.A.,

BNP PARIBAS

as Co-Syndication Agents

 

WELLS FARGO BANK, N.A.

THE ROYAL BANK OF SCOTLAND PLC

as Documentation Agents

 

J.P. MORGAN SECURITIES LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BNP PARIBAS SECURITIES CORP.

as Joint-Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     42   

SECTION 1.03. Terms Generally

     42   

SECTION 1.04. Accounting Terms; GAAP

     43   

SECTION 1.05. Exchange Rates

     44   

SECTION 1.06. Status of Obligations

     44    ARTICLE II    The Credits   

SECTION 2.01. Commitments

     45   

SECTION 2.02. Loans and Borrowings

     45   

SECTION 2.03. Requests for Borrowings

     46   

SECTION 2.04. Evidence of Debt

     46   

SECTION 2.05. Letters of Credit

     47   

SECTION 2.06. Funding of Borrowings

     54   

SECTION 2.07. Interest Elections

     55   

SECTION 2.08. Termination and Reduction of Commitments

     56   

SECTION 2.09. Repayment of Loans

     57   

SECTION 2.10. Prepayment of Loans

     57   

SECTION 2.11. Fees

     58   

SECTION 2.12. Interest

     59   

SECTION 2.13. Alternate Rate of Interest

     61   

SECTION 2.14. Increased Costs

     61   

SECTION 2.15. Break Funding Payments

     62   

SECTION 2.16. Taxes

     63   

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     67   

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

     68   

SECTION 2.19. Swingline Loans

     69   

SECTION 2.20. Defaulting Lenders

     71    ARTICLE III    Representations and Warranties   

SECTION 3.01. Organization; Powers

     76   

SECTION 3.02. Authorization

     76   

SECTION 3.03. Enforceability

     77   

SECTION 3.04. Governmental Approvals

     77   

 

i



--------------------------------------------------------------------------------

SECTION 3.05. Financial Statements

     77   

SECTION 3.06. No Material Adverse Change

     77   

SECTION 3.07. Title to Properties; Possession Under Leases

     77   

SECTION 3.08. Subsidiaries

     78   

SECTION 3.09. Litigation; Compliance with Laws

     78   

SECTION 3.10. Agreements

     79   

SECTION 3.11. Federal Reserve Regulations

     79   

SECTION 3.12. Investment Company Act

     79   

SECTION 3.13. Use of Proceeds

     79   

SECTION 3.14. Tax Returns

     79   

SECTION 3.15. No Material Misstatements

     80   

SECTION 3.16. Employee Benefit Plans

     80   

SECTION 3.17. Environmental Matters

     81   

SECTION 3.18. Capitalization of GrafTech and the Borrowers

     82   

SECTION 3.19. Security Documents

     82   

SECTION 3.20. Labor Matters

     83   

SECTION 3.21. No Foreign Assets Control Regulation Violation

     84   

SECTION 3.22. Insurance

     84   

SECTION 3.23. Location of Real Property and Leased Premises

     84   

SECTION 3.24. Senior Debt Status

     84    ARTICLE IV    Conditions   

SECTION 4.01. Effective Date

     85   

SECTION 4.02. Each Credit Event

     86   

SECTION 4.03. LC Subsidiaries

     87    ARTICLE V    Affirmative Covenants   

SECTION 5.01. Existence; Businesses and Properties

     88   

SECTION 5.02. Insurance

     89   

SECTION 5.03. Taxes; Other Claims

     90   

SECTION 5.04. Financial Statements, Reports, etc

     91   

SECTION 5.05. Litigation and Other Notices

     94   

SECTION 5.06. Employee Benefits

     95   

SECTION 5.07. Maintaining Records; Access to Properties and Inspections

     95   

SECTION 5.08. Use of Proceeds

     95   

SECTION 5.09. Compliance with Environmental Laws

     95   

SECTION 5.10. Preparation of Environmental Reports

     96   

SECTION 5.11. Further Assurances

     96   

SECTION 5.12. Significant Subsidiaries

     96   

SECTION 5.13. Certain Accounting Matters

     96   

SECTION 5.14. Dividends

     97   

SECTION 5.15. Corporate Separateness

     97   

 

ii



--------------------------------------------------------------------------------

SECTION 5.16. Compliance with Swiss Withholding Tax Rules

     97   

SECTION 5.17. Maintenance of Ratings

     97    ARTICLE VI    Negative Covenants   

SECTION 6.01. Indebtedness; Certain Hedges; Certain Equity Securities

     97   

SECTION 6.02. Liens; Sales of Certain Assets

     103   

SECTION 6.03. Sale and Lease-Back Transactions

     106   

SECTION 6.04. Investments, Loans, Advances and Acquisitions

     107   

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions

     110   

SECTION 6.06. Dividends and Distributions

     114   

SECTION 6.07. Transactions with Affiliates

     115   

SECTION 6.08. Business of GrafTech, the Borrowers and the Subsidiaries

     116   

SECTION 6.09. Indebtedness and Other Material Agreements

     116   

SECTION 6.10. Interest Coverage Ratio

     118   

SECTION 6.11. GrafTech Senior Secured Leverage Ratio

     118   

SECTION 6.12. Capital Stock of the Subsidiaries

     118   

SECTION 6.13. Swissco

     118    ARTICLE VII    Events of Default    ARTICLE VIII    The Agents   
ARTICLE IX    Miscellaneous   

SECTION 9.01. Notices

     124   

SECTION 9.02. Waivers; Amendments; Loan Modification Offers

     125   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     128   

SECTION 9.04. Successors and Assigns

     129   

SECTION 9.05. Survival

     133   

SECTION 9.06. Integration; Effectiveness

     133   

SECTION 9.07. Severability

     133   

SECTION 9.08. Right of Setoff

     133   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     134   

SECTION 9.10. WAIVER OF JURY TRIAL

     134   

SECTION 9.11. Headings

     135   

SECTION 9.12. Confidentiality

     135   

SECTION 9.13. Interest Rate Limitation

     136   

SECTION 9.14. Release of Liens and Guarantees

     136   

 

iii



--------------------------------------------------------------------------------

SECTION 9.15. Conversion of Currencies

     136   

SECTION 9.16. USA Patriot Act

     137   

SECTION 9.17. No Fiduciary Relationship

     137   

SECTION 9.18. Non-Public Information

     137   

SECTION 9.19. Permitted Restructuring; Luxembourg Borrower Designation; Etc

     138   

Exhibits to the Credit Agreement

Exhibit A    Form of Assignment and Assumption Exhibit B    Form of Domestic
Pledge Agreement Exhibit C    Form of Domestic Guarantee Agreement Exhibit D   
Form of Indemnity, Subrogation and Contribution Agreement Exhibit E    Form of
Borrowing Request Exhibit F    Mandatory Costs Rate Exhibit G-1    Form of LC
Subsidiary Agreement Exhibit G-2    Form of LC Subsidiary Termination Exhibit H
   Form of Security Agreement Exhibit I    Form of Intellectual Property
Security Agreement Exhibit J    Form of Note Exhibit K    Form of Luxembourg
Borrower Designation Exhibit L    Form of European Guarantee and Luxembourg
Security Agreement Schedules to the Credit Agreement Schedule 1.01    LC
Subsidiaries Schedule 2.01    Lenders and Commitments Schedule 2.05(j)   
Existing Letters of Credit Schedule 3.08    Subsidiaries Schedule 3.14    Taxes
Schedule 3.17    Environmental Matters Schedule 3.18    Capitalization of
GrafTech and the Borrowers Schedule 3.19(d)    Recording Offices for Mortgages
Schedule 3.20    Labor Matters Schedule 3.23(a)    Owned Real Property Schedule
3.23(b)    Leased Real Property Schedule 6.01    Existing Indebtedness Schedule
6.02    Existing Liens Schedule 6.04    Investments Schedule 6.07   
Transactions Pursuant to Permitted Agreements in Existence on Effective Date
Schedule 6.09    Restrictive Agreements

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 7, 2011, as amended
and further restated on April 20, 2012, pursuant to the First Amendment dated as
of March 26, 2012, among GRAFTECH INTERNATIONAL LTD.; GRAFTECH FINANCE INC.;
GRAFTECH LUXEMBOURG I S.À.R.L.; GRAFTECH LUXEMBOURG II S.À.R.L.; GRAFTECH
SWITZERLAND S.A.; the LC SUBSIDIARIES from time to time party hereto; the
LENDERS from time to time party hereto; and JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Collateral Agent, Issuing Bank and Swingline Lender.

GrafTech, Finance, Swissco, Luxembourg Parent and Luxembourg Holdco have
requested the Administrative Agent, upon the authorization and instruction of
the Lenders as provided in Section 9.19(g) of the 2011 Credit Agreement, to
amend and restate the 2011 Credit Agreement to continue and modify the credit
facilities provided for therein such that the Borrowers (and, to the extent
provided herein, the LC Subsidiaries) may obtain Loans in euros and Dollars and
Letters of Credit in euros, Dollars and other currencies specified herein from
time to time in an aggregate principal or stated amount of up to $570,000,000 at
any time outstanding; provided that on and after the Luxembourg Borrower
Designation Effective Date, Swissco shall no longer be entitled to borrow Loans
under this Agreement and shall be entitled to request Letters of Credit
hereunder only for its own use (but as to Loans and Letters of Credit made or
issued for its account prior to the Luxembourg Borrower Designation Effective
Date, shall continue to be, and to have all the obligations of, a Borrower
hereunder). Letters of Credit and the proceeds of Loans will be used for working
capital and other general corporate purposes, including the financing of capital
expenditures and permitted acquisitions; provided that the proceeds of Loans to
be used by any Foreign Subsidiary will be borrowed by Swissco or, on and after
the Luxembourg Borrower Designation Effective Date, Luxembourg Holdco and the
proceeds of borrowings by Finance will only be used in the business of GrafTech
and the Domestic Subsidiaries conducted in the United States. The Lenders are
willing to provide such credit facilities upon the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2011 Credit Agreement” shall mean this Agreement as in effect immediately prior
to the Restatement Effective Date, pursuant to the First Amendment.



--------------------------------------------------------------------------------

“Accepting Lender” shall have the meaning given such term in Section 9.02(c).

“Adjusted Applicable Percentage” shall mean, at any time, with respect to any
Lender, the percentage of the total Commitments (excluding the Commitment of any
Defaulting Lender) represented by such Lender’s Commitment at such time. If the
Commitments have been terminated or expired, the Adjusted Applicable Percentages
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments.

“Adjusted LIBO Rate” shall mean (a) with respect to any Eurocurrency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) with respect to any Eurocurrency Borrowing denominated in euro for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (i) the LIBO Rate for such Interest Period plus
(ii) the Mandatory Costs Rate.

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

“Affected Class” shall have the meaning given such term in Section 9.02(c).

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall mean, collectively, the Administrative Agent and the Collateral
Agent.

“Agreement” shall mean this Amended and Restated Credit Agreement, as it may be
amended, restated or otherwise modified from time to time.

“Alternative Currency” shall mean any currency other than Dollars that is freely
available, freely transferable and freely convertible into Dollars and in which
dealings in deposits are carried on in the London interbank market, provided,
however, that, at the time of the issuance, amendment, renewal or extension of
any Letter of Credit denominated in a currency other than Dollars, euros,
Sterling and Swiss Francs, such other currency is reasonably acceptable to the
Administrative Agent and the Issuing Bank.

“Alternative Currency LC Exposure” shall mean, at any time, the sum of (a) the
US Dollar Equivalents of the aggregate undrawn and unexpired amount of all
outstanding Alternative Currency Letters of Credit at such time, plus (b) the US
Dollar

 

2



--------------------------------------------------------------------------------

Equivalents of the aggregate principal amount of all LC Disbursements in respect
of Alternative Currency Letters of Credit that have not yet been reimbursed at
such time.

“Alternative Currency Letter of Credit” shall mean a Letter of Credit
denominated in an Alternative Currency.

“Amendment and Restatement Agreement” shall mean the Amendment and Restatement
Agreement dated as of October 7, 2011, among GrafTech, Global, Finance, Swissco,
the Guarantors, the lenders party thereto and the Administrative Agent.

“Applicable Office” shall mean (a) with respect to a Loan or Borrowing or Letter
of Credit denominated in euros, the office of the Administrative Agent from time
to time specified by the Administrative Agent as the Applicable Office therefor
and (b) with respect to any other Loan or Borrowing or Letter of Credit, the
office of the Administrative Agent from time to time specified by the
Administrative Agent as the Applicable Office therefor.

“Applicable Percentage” shall mean, at any time, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment at
such time. If the Commitments have been terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, after giving effect to any assignments.

“Applicable Rate” shall mean, for any day, with respect to (a) any Loan or
(b) the commitment fees payable hereunder, the applicable rate per annum set
forth under the appropriate caption in the table below, in each case based upon
the Leverage Ratio as of the most recent determination date:

 

Leverage Ratio/ Ratings:

   Eurocurrency
and  Euro
Swingline
Spread     Base Rate
Spread     Commitment Fee
Rate  

Category 1

      

 

³3.00

     2.250 %      1.250 %      0.400 % 

Category 2

      

 

<3.00 and ³2.25

     2.000 %      1.000 %      0.350 % 

Category 3

      

 

<2.25 and ³1.50

     1.750 %      0.750 %      0.300 % 

Category 4

      

 

<1.50

     1.500 %      0.500 %      0.250 % 

 

3



--------------------------------------------------------------------------------

Except as set forth below, the Leverage Ratio used on any date to determine the
Applicable Rate shall be that in effect at the fiscal quarter end next preceding
the Financial Statement Delivery Date occurring on or most recently prior to
such date; provided, however, that at any time when any Financial Statement
Delivery Date shall have occurred and the financial statements or the
certificate required to have been delivered under Section 5.04(a), (b) or (c) by
such Financial Statement Delivery Date shall not have been delivered, the
Applicable Rate shall be determined by reference to Category 1 in the table
above. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.

“Arranger” shall mean each of J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and BNP Paribas Securities Corp.

“Assignment and Assumption” shall mean an assignment and assumption agreement
entered into and duly completed by a Lender and an assignee (with the consent of
any party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.

The “Availability Condition” shall be satisfied at any time only if the total
aggregate amount of the Available Commitments then in effect shall exceed the
total aggregate amount of the Revolving Exposures by at least $100,000,000.

“Available Commitment” shall mean, with respect to any Lender at any time, an
amount equal to such Lender’s Commitment at such time, minus an amount equal to
such Lender’s Applicable Percentage of any portion of the Commitments subject to
a block as contemplated by the proviso to the definition of Disposition Pending
Reinvestment.

“Available Disposition Proceeds” shall mean, at any time, the aggregate amount
at such time of the Net Proceeds of all Dispositions Pending Reinvestment made
after the Effective Date, net of the amount of all such Net Proceeds used since
the Effective Date to reinvest pursuant to Capital Expenditures or Permitted
Subsidiary Investments (of which not more than $60,000,000 may be invested in
Permitted Subsidiary Investments that are not Permitted Acquisitions) in assets
useful in the business (including any new business) of GrafTech and the
Subsidiaries (including by way of a purchase of a business or line of business
or a purchase of Capital Stock of any person holding such assets or business).

“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect

 

4



--------------------------------------------------------------------------------

on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars with a maturity of one month plus 1%. For purposes of clause
(c) above, the Adjusted LIBO Rate on any day shall be based on the rate per
annum appearing on the Reuters “LIBOR01” screen displaying British Bankers’
Association Interest Settlement Rates (or on any successor or substitute screen
provided by Reuters, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such screen,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to such day for deposits in dollars with a maturity of one month. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall mean each of (a) Finance, (b) Swissco (subject to the
limitations set forth in Section 2.01 on and after the Luxembourg Borrower
Designation Effective Date) and (c) Luxembourg Holdco (i) on and after the
Luxembourg Borrower Designation Effective Date for purposes of Articles I, II
and IV hereof and (ii) on and after the Restatement Effective Date for purposes
of this Agreement other than such Articles I, II and IV.

“Borrowing” shall mean Loans of the same Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of a Borrowing other than a
Swingline Borrowing, if denominated in euros, €5,000,000, and if denominated in
Dollars, $5,000,000, and (b) in the case of a Swingline Borrowing, if
denominated in euros, €500,000, and if denominated in Dollars, $500,000.

“Borrowing Multiple” shall mean (a) in the case of a Borrowing other than a
Swingline Borrowing, if denominated in euros, €1,000,000, and if denominated in
Dollars, $1,000,000, and (b) in the case of a Swingline Borrowing, if
denominated in euros, €100,000, and if denominated in Dollars, $100,000.

“Borrowing Request” shall mean a request by a Borrower for a Revolving Borrowing
in accordance with Section 2.03, which shall be, in the case of any such written
request, in the form of Exhibit E or any other form approved by the
Administrative Agent.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to

 

5



--------------------------------------------------------------------------------

remain closed; provided, however, that (a) when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for general business in London and (b) when used in
connection with a Loan or Letter of Credit denominated in euros, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in euros.

“Capital Expenditures” shall mean, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of
GrafTech and the consolidated Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of GrafTech for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations incurred by GrafTech and
the consolidated Subsidiaries during such period.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Capital Stock” of any person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest, but excluding any debt securities convertible into
such equity.

“Cash Flow Notes” shall mean Indebtedness of Luxembourg Holdco or Swissco, in
either case which is: (a) owed to any Foreign Subsidiary; (b) (i) existing on
the Effective Date (in the case of Swissco) or the Restatement Effective Date
(in the case of Luxembourg Holdco) and set forth on Schedule 6.01 or
(ii) incurred after the Effective Date for the purpose of advancing cash from
such Foreign Subsidiary to GrafTech, Finance, a CFC Guarantor or a domestic
Wholly Owned Subsidiary (and in an amount equal to the amount of cash so
advanced through the creation of such Indebtedness) as part of GrafTech’s cash
management arrangements; (c) subordinated to the payment in full of all
obligations of (A) Luxembourg Holdco in respect of the Obligations of Luxembourg
Holdco or (B) Swissco in respect of the Swissco Obligations, in each case except
to the extent prohibited by applicable law; (d) to the extent held by (i) a
Guarantor, pledged under a Pledge Agreement of such Guarantor to secure the
Obligations or (ii) a CFC Guarantor, pledged under a Pledge Agreement of such
CFC Guarantor to secure the Obligations of each Foreign Subsidiary that is a
CFC; and (e) limited in recourse to the assets of (1) Luxembourg Holdco other
than the Capital Stock of the Subsidiaries owned by Luxembourg Holdco or
(2) Swissco other than the Capital Stock of the Subsidiaries owned by Swissco,
in each case except to the extent unenforceable or prohibited by applicable law.

 

6



--------------------------------------------------------------------------------

“Cash Interest Expense” shall mean, with respect to GrafTech and the
Subsidiaries on a consolidated basis for any period, without duplication,
Interest Expense for such period, less the sum for such period of
(a) pay-in-kind Interest Expense, including payments of interest in common stock
of GrafTech, (b) the amortization or write-off of debt discounts or deferred
issuance costs or fees in respect of Interest/Exchange Rate Protection
Agreements, (c) noncash imputed interest expense and (d) the amortization of
fees paid by GrafTech or any Subsidiary on or prior to December 31, 2011, in
connection with the transactions under this Agreement consummated on the
Effective Date.

“Cash Management Arrangements” shall mean (a) agreements in respect of treasury,
depository and other cash management services, including intra-day and overdraft
facilities and other similar facilities in various currencies, and including
cash pooling, zero balance and sweep accounts, and including commercial credit
cards and stored value cards that (b) have been designated by GrafTech in a
written notice to the Administrative Agent as Cash Management Arrangements,
which notice has not been revoked by a written notice to the Administrative
Agent executed by GrafTech and, if any obligation is outstanding under such Cash
Management Arrangement, the Lender or Affiliate of a Lender that is a party to
such Cash Management Arrangement.

“CERCLA” shall have the meaning given such term in the definition of
“Environmental Law”.

“CFC” shall mean (a) each Subsidiary that is a “controlled foreign corporation”
for purposes of the Code and (b) each subsidiary of each such controlled foreign
corporation.

“CFC Guarantor” shall mean each of Luxembourg Parent, Luxembourg Holdco and
Swissco.

A “Change in Control” shall be deemed to have occurred if (a) GrafTech should
fail to own (i) directly, beneficially and of record, free and clear of any and
all Liens (other than Liens in favor of the Collateral Agent pursuant to the
Domestic Pledge Agreement), 100% of the issued and outstanding capital stock of
Holdings, (ii) indirectly through Holdings, beneficially and of record, free and
clear of any and all Liens (other than Liens in favor of the Collateral Agent
pursuant to the Domestic Pledge Agreement), 100% of the issued and outstanding
capital stock of Finance, (iii) indirectly through GrafTech International
Holdings, beneficially and of record, free and clear of any and all Liens (other
than Liens in favor of the Collateral Agent pursuant to a Security Document or
the European Guarantee and Luxembourg Security Agreement), 100% of the issued
and outstanding capital stock of Luxembourg Parent, (iv) indirectly through
Luxembourg Parent, beneficially and of record, free and clear of any and all
Liens (other than Liens in favor of the Collateral Agent pursuant to a Security
Document or the European Guarantee and Luxembourg Security Agreement), 100% of
the issued and outstanding capital stock of Luxembourg Holdco, or (v) indirectly
through Luxembourg Holdco, beneficially and of record, free and clear of any and
all Liens (other than Liens in favor of the Collateral Agent pursuant to a
Security Document), 100% of the issued and outstanding capital

 

7



--------------------------------------------------------------------------------

stock of Swissco; (b) any person or group (within the meaning of Rule 13d-5 of
the Securities Exchange Act of 1934 as in effect on the Effective Date), other
than members of management of GrafTech, the Subsidiaries or the Borrowers
holding voting stock of GrafTech or options to acquire such voting stock on the
Effective Date, shall own beneficially, directly or indirectly, shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of GrafTech; (c) a majority of the
seats (excluding vacant seats) on the board of directors of GrafTech shall at
any time after the Effective Date be occupied by persons who were neither
(i) nominated by a majority of the board of directors of GrafTech or its
nominating committee, nor (ii) appointed by directors so nominated; or (d) a
change in control with respect to GrafTech or a Borrower (or similar event,
however denominated) shall occur under and as defined in any indenture or
agreement in respect of Indebtedness in an aggregate outstanding principal
amount in excess of $17,500,000 to which GrafTech, a Borrower or any other
Subsidiary is party.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case shall be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, promulgated or issued.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Loans of any new Class established pursuant to
Section 9.02(c) and (b) any Commitment, refers to whether such Commitment is a
Commitment in effect on the Effective Date or a commitment of any new Class
established pursuant to Section 9.02(c).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean any and all “collateral” as defined or described in any
Security Document.

“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties.

 

8



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” shall mean, at any time, that:

(a) one or more Pledge Agreements (or supplements thereto) shall have been duly
executed by GrafTech, Finance, Luxembourg Parent, Luxembourg Holdco, Swissco and
each other Subsidiary that is not a CFC existing at such time and owning any
Capital Stock or Indebtedness of GrafTech, Finance, Luxembourg Parent,
Luxembourg Holdco, Swissco or any other Subsidiary or any other person
(including Capital Stock and any Indebtedness of Unrestricted Subsidiaries),
shall have been delivered to the Collateral Agent and shall be in full force and
effect, and such Capital Stock and Indebtedness owned by or on behalf of each
such pledgor shall have been duly and validly pledged under a Pledge Agreement
(or, to the extent not evidenced by a certificate or any other instrument, under
a Security Agreement) to the Collateral Agent for the ratable benefit of the
Secured Parties, and certificates or other instruments representing such Capital
Stock or Indebtedness, accompanied by stock powers or other instruments of
transfer endorsed in blank (as applicable), shall be in the actual possession of
the Collateral Agent (except that no pledged Indebtedness of any person that is
neither GrafTech nor an Affiliate of GrafTech shall be required to be evidenced
by an instrument unless such Indebtedness is in an aggregate principal amount of
$1,000,000 or more), and all other actions, including, where applicable, the
making of endorsements in shareholder registers, required by law or reasonably
requested by the Administrative Agent to create in favor of the Collateral Agent
for the benefit of the Secured Parties a valid, legal and perfected
first-priority security interest in and lien on the Collateral subject to the
Pledge Agreements (subject to any Lien expressly permitted by Section 6.02)
shall have been taken, and evidence thereof reasonably satisfactory to the
Collateral Agent shall have been delivered to the Collateral Agent; provided,
however, that in the case of a pledge by any Subsidiary (other than Luxembourg
Parent, Luxembourg Holdco, Swissco or another CFC, pledges by which entities
will not secure the Obligations of GrafTech or any Domestic Subsidiary) of
voting Capital Stock in a CFC, such pledge may, insofar as it secures the
Obligations of GrafTech or any Domestic Subsidiary, be limited to 65% of such
voting Capital Stock of such CFC (but insofar as it secures the Obligations of
Luxembourg Holdco, the Swissco Obligations or the Obligations of any other
Foreign Subsidiary that is a CFC, shall not be so limited);

(b) one or more Security Agreements (or supplements thereto) shall have been
duly executed by GrafTech, Finance, Luxembourg Parent, Luxembourg Holdco,
Swissco and each other Subsidiary that is not a CFC existing at such time, shall
have been delivered to the Collateral Agent and shall be in full force and
effect (and all consents of third parties required for the effectiveness or
enforceability of the Liens created by such Security Agreements shall have been
obtained), and each document (including each Uniform Commercial Code financing
statement or similar filing and each filing with respect to intellectual
property owned by GrafTech, Finance, Luxembourg Parent, Luxembourg Holdco,
Swissco or any other Subsidiary party to any Security Agreement) required by law
or reasonably requested by the Administrative Agent to be filed, registered or

 

9



--------------------------------------------------------------------------------

recorded in order to create in favor of the Collateral Agent for the benefit of
the Secured Parties a valid, legal and perfected first-priority security
interest in and lien on the Collateral subject to the applicable Security
Agreement (subject to any Lien expressly permitted by Section 6.02) shall have
been so filed, registered or recorded, and evidence thereof reasonably
satisfactory to the Collateral Agent shall have been delivered to the Collateral
Agent; provided, however, that in the case of any security interest granted
under any such Security Agreement by any Subsidiary (other than Luxembourg
Parent, Luxembourg Holdco, Swissco or another CFC, security interests granted by
which entities will not secure the Obligations of GrafTech or any Domestic
Subsidiary) in voting Capital Stock of a CFC, such security interest may,
insofar as it secures the Obligations of GrafTech or any Domestic Subsidiary, be
limited to 65% of such voting Capital Stock of such CFC (but insofar as it
secures the Obligations of Luxembourg Holdco, the Swissco Obligations or the
Obligations of any other Foreign Subsidiary that is a CFC, shall not be so
limited);

(c)(i) each of the Mortgages relating to each of the Mortgaged Properties shall
have been duly executed by the parties thereto and delivered to the Collateral
Agent and shall be in full force and effect, (ii) each of such Mortgaged
Properties shall not be subject to any Lien other than those expressly permitted
under Section 6.02, (iii) each of such Mortgages shall have been filed and
recorded in the recording office referred to in Section 3.19(d) and the
Collateral Agent shall have received evidence satisfactory to it of each such
filing and recordation and (iv) the Collateral Agent shall have received such
other documents, including a policy or policies of title insurance issued by a
nationally recognized title insurance company, together with such endorsements,
coinsurance and reinsurance as may reasonably be requested by the Collateral
Agent and the Lenders, insuring such Mortgages as valid first liens on such
Mortgaged Properties, free of Liens other than those expressly permitted under
Section 6.02, together with such surveys, abstracts, appraisals and legal
opinions as may be required to be furnished pursuant to the terms of such
Mortgages or as may reasonably be requested by the Collateral Agent or the
Lenders in respect thereof;

(d) a Guarantee Agreement referred to in clause (a) of the definition of the
term “Guarantee Agreement” (or a supplement thereto) shall have been duly
executed by GrafTech, Finance and each Subsidiary (other than any CFC) existing
at such time and delivered to the Collateral Agent and shall be in full force
and effect;

(e) the European Guarantee and Luxembourg Security Agreement (or a supplement
thereto) shall have been duly executed by each CFC Guarantor and delivered to
the Collateral Agent and shall be in full force and effect;

(f) a Guarantee Agreement referred to in clause (c) of the definition of the
term “Guarantee Agreement” (or a supplement thereto) shall have been duly
executed by each Foreign Subsidiary that is not a CFC (limited as provided in
this

 

10



--------------------------------------------------------------------------------

definition of the term “Collateral and Guarantee Requirement”) and delivered to
the Collateral Agent and shall be in full force and effect;

(g) the Indemnity, Subrogation and Contribution Agreement (or supplements
thereto) shall have been duly executed by GrafTech, Finance and each Subsidiary
(other than any CFC) existing at such time and delivered to the Collateral Agent
and shall be in full force and effect;

(h) the Collateral Agent shall have received, with respect to the Existing
Security Documents, such Reaffirmation Documents as it shall reasonably have
requested to confirm the continued effectiveness and enforceability of the
obligations of such parties under the Existing Security Documents and the
continued validity and perfection of the Liens created thereby; and

(i) GrafTech, the Borrowers and each other Subsidiary shall have each obtained
all consents and approvals required to be obtained by it in connection with the
execution and delivery of each Loan Document to which it is party, the
incurrence and the performance of its obligations thereunder and the granting by
it of the Liens thereunder.

For the avoidance of doubt, and in each case subject to applicable local law
limitations (A) the Collateral of Swissco shall secure the Swissco Obligations
and no other Obligations, (B) the Collateral of Luxembourg Parent shall secure
the Obligations of Luxembourg Parent, all Obligations Guaranteed by Luxembourg
Parent and no other Obligations, (C) the Collateral of Luxembourg Holdco shall
secure the Obligations of Luxembourg Holdco, all Obligations Guaranteed by
Luxembourg Holdco and no other Obligations, (D) each guarantee provided under
any Guarantee Agreement by any Loan Party that is not a CFC shall guarantee (and
all Collateral in which a Lien is granted under any Loan Document by any Loan
Party that is not a CFC shall secure) all the Obligations, and (E) each
Guarantee provided by Luxembourg Parent, Luxembourg Holdco or Swissco shall
guarantee the Obligations of each Foreign Subsidiary that is a CFC (other than,
in each case, the party providing such Guarantee), but shall not be required to
guarantee any Obligations of GrafTech or any Domestic Subsidiary.

Notwithstanding the foregoing:

(1) a Subsidiary shall not be required to Guarantee any Obligation or pledge or
grant any security interest or Lien (A) if GrafTech shall have advised the
Administrative Agent that it would be a violation of applicable law (or, in the
case of a pledge of Capital Stock of an Unrestricted Subsidiary or a person that
is not a Wholly Owned Subsidiary, a violation of an applicable contract in
respect of which the Administrative Agent shall have determined under clause
(B) of this subparagraph that obtaining a consent shall not be required) for
such Subsidiary to take such action or (B) if and for so long as, in the
judgment of the Administrative Agent, in consultation with GrafTech, the
contractual, operational, expense, tax or regulatory consequences or difficulty
of taking such action would not, in light of the benefits to accrue to the
Lenders, justify taking such action;

 

11



--------------------------------------------------------------------------------

(2) the Administrative Agent may grant extensions of time for the perfection of
security interests in particular assets (including extensions beyond the
Effective Date for the perfection of security interests in the assets of the
Loan Parties on the Effective Date) where it determines that perfection cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement, the Security Documents or the
European Guarantee and Luxembourg Security Agreement, as applicable;

(3) the Collateral Agent is expressly authorized upon the request of a Borrower
to release or authorize the release of any Collateral or Guarantee previously
delivered in respect of any Obligation that at the time of such request is not
required in order for the Collateral and Guarantee Requirement to be satisfied;

(4) no Default or Event of Default shall arise from any inadvertent failure to
comply in any immaterial respect with the provisions of this Collateral and
Guarantee Requirement if the Borrowers and the other Loan Parties shall have
attempted in good faith to comply herewith and shall (upon becoming aware of
such inadvertent failure to comply) take prompt action to effect compliance;

(5) any Excluded Foreign Loan Party may elect to become a CFC and the Collateral
Agent is expressly authorized upon the request of a Borrower after the
effectiveness of such election, so long as no Default or Event of Default has
occurred and is continuing at the time of such request, to release any
Collateral or Guarantee previously delivered in respect of any Obligation that
would not have been required to have been delivered in order for the Collateral
and Guarantee Requirement to have been satisfied had such Excluded Foreign Loan
Party been a CFC at all relevant times hereunder;

(6) there shall be no requirement to pledge the Capital Stock of (A) GrafTech
RUS LLC or GrafTech UK Limited, and no requirement that either of them or
GrafTech Canada ULC shall provide any Collateral or enter into any Loan
Document, in each case at any time prior to the date on which such person shall
have total assets of $25,000,000 or more or (B) GrafTech Hong Kong Limited or
GrafTech Germany GmbH and no requirement that either of them shall provide any
Collateral or enter into any Loan Document, in each case at any time prior to
the date on which such person shall have total assets of $10,000,000 or more;
and

(7) under no circumstances shall Swissco grant any security interest in real
estate to secure the Swissco Obligations.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Loans pursuant to Section 2.01, to acquire
participations in Letters of Credit pursuant to Section 2.05 and to acquire
participations in Swingline Loans pursuant to Section 2.19, expressed as an
amount representing the maximum aggregate amount of such Lender’s Revolving
Exposure, as such commitment

 

12



--------------------------------------------------------------------------------

may be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01 or in the Assignment and Assumption pursuant to which
Lender shall have assumed its Commitment, as applicable. The aggregate amount of
the Commitments on the Effective Date is $570,000,000.

“Commodity Rate Protection Agreement” shall mean any commodity hedging agreement
or arrangement entered into by a Borrower or any Subsidiary and designed to
protect against fluctuations in prices of commodities (including oil, petroleum
coke, natural gas and electricity).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent, that (a) shall have failed to fund any Loan required to be
funded by it for three or more Business Days after the date that the Borrowing
of which such Loan is to be a part of is funded by Lenders, unless such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) shall have failed to fund any
portion of its participation in any LC Disbursement or Swingline Loan for three
or more Business Days after the date on which such funding is to occur
hereunder, (c) shall have notified the Administrative Agent (or shall have
notified GrafTech, a Borrower, the Swingline Lender or the Issuing Bank, which
shall in turn have notified the Administrative Agent) in writing that it does
not intend or is unable to comply with its funding obligations under this
Agreement, or shall have made a public statement to the effect that it does not
intend or is unable to comply with such funding obligations or its funding
obligations generally under other credit or similar agreements to which it is a
party (unless such writing or public statement indicates that such position is
based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied), (d) shall have
failed (but not for fewer than three Business Days) after a request by the
Administrative Agent to confirm that it will comply with its obligations to make
Loans and fund participations in LC Disbursements and Swingline Loans hereunder
or (e) shall have become the subject of a bankruptcy, liquidation or insolvency
proceeding, or shall have had a receiver, conservator, trustee or custodian
appointed for it, or shall have taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or shall have a parent company that has become the subject of a
bankruptcy, liquidation or insolvency proceeding, or has had a receiver,
conservator,

 

13



--------------------------------------------------------------------------------

trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in, or the exercise of control over, such Lender or parent company thereof by a
Governmental Authority or an instrumentality thereof.

“Disposition Pending Reinvestment” shall mean any sale or other disposition of
any asset or Capital Stock made in reliance on Section 6.05(i) in respect of
which and to the extent that GrafTech shall have delivered a certificate of
GrafTech signed by a Responsible Officer of GrafTech to the Administrative Agent
(a) setting forth GrafTech’s intention to use the Net Proceeds thereof to
reinvest pursuant to Capital Expenditures or Permitted Subsidiary Investments in
assets useful in the business of the Subsidiaries (other than Unrestricted
Subsidiaries) (including by way of a purchase of Capital Stock of any person
holding such assets) and (b) certifying that (i) GrafTech has caused such Net
Proceeds to be so used (it being understood that GrafTech may elect to deem such
Net Proceeds to have been applied to effect any prior Capital Expenditure or
Permitted Subsidiary Investments made in reliance on any other provision
hereunder if such certificate of GrafTech so specifies, and such Capital
Expenditure or Permitted Subsidiary Investment shall be deemed to have been
effected with Available Disposition Proceeds and shall no longer constitute
usage of such other provision upon the delivery of such certificate) or
(ii) GrafTech has caused such Net Proceeds to be deposited pending such
reinvestment in a collateral account maintained with the Administrative Agent to
secure the Obligations (or, in the case of Net Proceeds owned by a CFC, to
secure the Obligations of each Foreign Subsidiary that is a CFC) on terms and
under documentation satisfactory to the Administrative Agent; provided, however,
that (x) GrafTech may elect to satisfy the requirement under this sentence to
deposit amounts in a collateral account by instead prepaying outstanding
Revolving Loans and specifying in such certificate that a portion of the
Commitments equal to the amount of such prepayment shall be blocked and not be
available for any purpose except to the extent that GrafTech provides the
Administrative Agent with further written notice that it has used or will within
five Business Days use the proceeds of a Borrowing to reinvest as specified
under this definition (and, if GrafTech provides such a notice with respect to
its intent so to use such proceeds and fails so to apply all such proceeds
within such five Business Day period, the Borrowers shall repay the unused
portion of such proceeds on the last day of such period and a block on
availability under the Commitments shall be reinstated in the amount of such
unused proceeds) and (y) the aggregate amount of reinvestments in Permitted
Subsidiary Investments that are not Permitted Acquisitions that may be included
for purposes of delivering any notice or making any calculation to be made in
determining compliance with the provisions of this definition and the related
covenant requirements shall be limited to $60,000,000.

“Disqualified Stock” shall mean any Capital Stock that by its terms (or the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or

 

14



--------------------------------------------------------------------------------

redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is 91 days after the final maturity of the latest maturing
Loan.

“Dollars” or “$” shall mean the lawful money of the United States of America.

“Domestic Pledge Agreement” shall mean a Pledge Agreement substantially in the
form of Exhibit B, among GrafTech, Finance, each other Domestic Subsidiary
owning Capital Stock or Indebtedness (except as otherwise provided in the
definition of Collateral and Guarantee Requirement) of GrafTech, Finance,
Luxembourg Parent, any other Subsidiary or any other person, each other Foreign
Subsidiary that is not a CFC that shall have become a party thereto in order to
satisfy the Collateral and Guarantee Requirement, and the Collateral Agent for
the benefit of the Secured Parties.

“Domestic Subsidiary” shall mean a Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

“EBITDA” shall mean, with respect to GrafTech and the Subsidiaries on a
consolidated basis for any period, the consolidated net income of GrafTech and
the Subsidiaries for such period, plus, to the extent deducted in computing such
consolidated net income, without duplication, the sum of (a)(i) income tax
expense and (ii) withholding tax expense incurred in connection with cross
border transactions involving Foreign Subsidiaries, (b) interest expense,
(c) depreciation and amortization expense, (d) any special charges and any
extraordinary or non-recurring losses, (e) other non-cash items reducing
consolidated net income, (f) non-cash exchange, translation or performance
losses relating to any Interest/Exchange Rate Protection Agreements or currency
or interest rate fluctuations, (g) fees, costs and expenses paid by GrafTech or
any Subsidiary on or prior to December 31, 2011, in connection with the
transactions under this Agreement consummated on the Effective Date, and
(h) premium or make-whole costs incurred upon the prepayment, redemption or
conversion of Indebtedness in an aggregate amount not to exceed (A) in any case,
10% of the principal amount prepaid, redeemed or converted or (B) $25,000,000
for all such prepayments, redemptions or conversions, minus, to the extent added
in computing such consolidated net income, without duplication, (i) interest
income, (ii) extraordinary or non-recurring gains, (iii) other non-cash items
increasing consolidated net income, (iv) non-cash exchange, translation or
performance gains relating to any Interest/Exchange Rate Protection Agreements
or currency or interest rate fluctuations, and (v) all cash payments made during
such period on account of reserves and other non-cash charges added to EBITDA in
a previous period, which previous period ends on or after December 31, 2010.

“Effective Date” shall mean October 7, 2011.

“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the euro in one or more
member states.

 

15



--------------------------------------------------------------------------------

“environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, the workplace or as otherwise defined in any Environmental Law.

“Environmental Claim” shall mean any written accusation, allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any other person
for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), Remedial Action costs, tangible or intangible
property damage, natural resource damages, nuisance, pollution, any adverse
effect on the environment caused by any Hazardous Material, or for fines,
penalties or restrictions, resulting from or based upon: (a) the threat, the
existence, or the continuation of the existence of a Release (including sudden
or non-sudden, accidental or non-accidental Releases); (b) exposure to any
Hazardous Material; (c) the presence, use, handling, transportation, storage,
treatment or disposal of any Hazardous Material; or (d) the violation or alleged
violation of any Environmental Law or Environmental Permit.

“Environmental Law” shall mean any and all applicable present and future
treaties, laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, to the preservation or reclamation of natural resources, to the
treatment, storage, disposal, Release or threatened Release of any Hazardous
Material or to human health or safety, including the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 1801 et seq., the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (“CERCLA”), the
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act of 1976 and the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C.
§§ 6901, et seq., the Federal Water Pollution Control Act, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq., the Clean Air Act of 1970,
as amended, 42 U.S.C. §§ 7401 et seq., the Toxic Substances Control Act of 1976,
15 U.S.C. §§ 2601 et seq., the Emergency Planning and Community Right-to-Know
Act of 1986, 42 U.S.C. §§ 11001 et seq., the National Environmental Policy Act
of 1975, 42 U.S.C. §§ 4321 et seq., the Safe Drinking Water Act of 1974, as
amended, 42 U.S.C. §§ 300(f) et seq., and any similar or implementing state or
foreign law, and all amendments thereto or regulations promulgated thereunder.

“Environmental Permit” shall mean any permit, approval, authorization,
certificate, license, variance, filing or permission required by or from any
Governmental Authority pursuant to any Environmental Law.

“Equity Proceeds” shall mean Net Proceeds received by GrafTech from the issuance
or sale by GrafTech after the Effective Date of any Capital Stock (other than
Disqualified Stock) of GrafTech (other than sales of Capital Stock of GrafTech
to directors, officers or employees of GrafTech, the Borrowers or any other
Subsidiary in connection with permitted employee compensation and incentive
arrangements).

 

16



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414 of the Code.

“euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.

“Euro Swingline Rate” shall mean, with respect to any Swingline Loan denominated
in euros for any day, the rate at which euro deposits with interest periods of
one day are offered by the principal London office of the Administrative Agent
in immediately available funds in the London interbank market at the time the
Administrative Agent determines such rate on such day.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.

“European Guarantee and Luxembourg Security Agreement” shall mean the European
Guarantee and Luxembourg Security Agreement substantially in the form of Exhibit
L, by each CFC Guarantor in favor of the Collateral Agent for the benefit of the
Secured Parties, subject to such limits as shall be required under applicable
local law.

“Event of Default” shall have the meaning given such term in Article VII.

“Excess Foreign Transfer” shall mean any Foreign Transfer if, after giving
effect thereto, the aggregate amount of all Foreign Transfers made after the
Effective Date shall be $50,000,000 or more. “Foreign Transfer” shall mean any
sale, lease or other transfer (other than any Investment made solely with cash
that is expressly permitted by Section 6.04) resulting in any asset of GrafTech,
Finance or any other Domestic Subsidiary becoming an asset of Luxembourg Parent,
Luxembourg Holdco, Swissco or any other Foreign Subsidiary (including in each
case, for the avoidance of doubt, (a) any such transfer resulting from any
assumption of Indebtedness, assets or liabilities or from any merger or
consolidation and (b) any such transfer that would constitute an Investment in
Luxembourg Parent, Luxembourg Holdco, Swissco or such other Foreign Subsidiary);
provided that none of the following transactions shall be a Foreign Transfer:

 

  (i) the transfer of inventory in the ordinary course of business consistent
with past practice;

 

  (ii) any non-exclusive license of intellectual property; or

 

  (iii) sales or other dispositions of assets in accordance with
Section 6.05(f).

 

17



--------------------------------------------------------------------------------

“Exchange Rate” shall mean on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars at the time of determination on such day as set forth on
the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrowers, or, in the
absence of such an agreement, such Exchange Rate shall be the arithmetic average
of the spot rates of exchange of the Administrative Agent in the market where
its foreign currency exchange operations in respect of such currency are then
being conducted, at or about such time as the Administrative Agent shall elect
after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of Dollars for delivery two
Business Days later; provided, however, that if, at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may, in consultation with the applicable Borrower, use any
reasonable method it deems appropriate to determine such rate. Any such
determination shall be conclusive absent manifest error.

“Exchange Rate Date” shall mean, if on such date any outstanding Revolving
Exposure is (or any Revolving Exposure that has been requested at such time
would be) denominated in a currency other than Dollars, each of:

(a) the last Business Day of each calendar quarter,

(b) if an Event of Default has occurred and is continuing, any Business Day
designated as an Exchange Rate Date by the Administrative Agent in its sole
discretion, and

(c) each date (with such date to be reasonably determined by the Administrative
Agent in consultation with the applicable Borrower) that is on or about the date
of (i) a Borrowing Request or an Interest Election Request with respect to any
Revolving Borrowing or (ii) each request for the issuance, amendment, renewal or
extension of any Letter of Credit or Swingline Loan.

“Excluded Foreign Loan Party” shall mean a Foreign Subsidiary (other than
Luxembourg Parent, Luxembourg Holdco or Swissco) that is a Loan Party, other
than any Foreign Subsidiary in respect of which GrafTech or a Borrower shall
have delivered written notice to the Administrative Agent specifying that such
Foreign Subsidiary is not to be an Excluded Foreign Loan Party.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of a Borrower or any LC Subsidiary hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under which such recipient is
organized or in which its principal office is located, or in which its
applicable lending office is located, (b) any branch profit taxes imposed by the
United States of America or any similar tax imposed

 

18



--------------------------------------------------------------------------------

by any other jurisdiction described in clause (a) above, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by a Borrower under
Section 2.18(b)), any withholding tax that is imposed by the United States of
America on amounts payable to such Foreign Lender (i) to the extent that such
tax is in effect and would apply as of the date such Foreign Lender becomes a
party to this Agreement or relates to payments received by a new lending office
designated by such Foreign Lender and is in effect and would apply at the time
such lending office is designated or (ii) that is attributable to such Foreign
Lender’s failure to comply with Section 2.16(f), except, in the case of
clause (i) above, to the extent, and only to the extent, that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from a
Borrower or any LC Subsidiary with respect to such withholding tax pursuant to
Section 2.16(a) and (d) any U.S. federal withholding taxes imposed under FATCA.

“Existing Credit Agreement” shall mean the Amended and Restated Credit Agreement
dated as of April 28, 2010, among GrafTech, Global, Finance, Swissco, the LC
Subsidiaries party thereto, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent.

“Existing Letters of Credit” shall mean the letters of credit issued under the
Existing Credit Agreement and described on Schedule 2.05(j).

“Existing Security Documents” shall mean the Security Documents, the Guarantee
Agreements and the indemnity, subrogation and contribution agreements executed
and delivered in satisfaction of the Collateral and Guarantee Requirement under
the 2011 Credit Agreement and the Existing Credit Agreement, including in
connection with the Permitted Restructuring.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Effective
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Finance” shall mean GrafTech Finance Inc., a Delaware corporation and an
indirect, wholly owned subsidiary of GrafTech.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such person.

 

19



--------------------------------------------------------------------------------

“Financial Statement Delivery Date” shall mean the 75th day following the end of
each fiscal year of GrafTech, and the 40th day following the end of each of the
first three fiscal quarters in each fiscal year of GrafTech.

“First Amendment” shall mean the First Amendment dated as of March 26, 2012,
among GrafTech, Finance, Luxembourg Parent, Luxembourg Holdco, Swissco and the
Administrative Agent.

“First Amendment Effective Date” shall mean March 26, 2012.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America or a political subdivision
thereof.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Foreign Transfer” shall have the meaning given such term in the definition of
Excess Foreign Transfer.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States applied on a consistent basis or, when reference is
made to another jurisdiction, generally accepted accounting principles in effect
from time to time in such jurisdiction applied on a consistent basis; provided
that from and after the effectiveness of any change in the accounting principles
used for financial reporting by GrafTech in accordance with Section 1.04(a)(ii),
“GAAP” will mean IFRS, subject to Section 1.04(a)(i).

“General Debt Basket” shall mean (a) at all times when the Leverage Ratio as of
the last day of the then most recently ended fiscal quarter is less than 3.25 to
1.00, $250,000,000, and (b) at all other times, $200,000,000.

“Global” shall mean GrafTech Global Enterprises Inc., a Delaware corporation.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision of any of them, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“GrafTech” shall mean GrafTech International Ltd., a Delaware corporation.

“GrafTech International Holdings” shall mean GrafTech International Holdings
Inc., a Delaware corporation and indirect wholly owned subsidiary of GrafTech.

 

20



--------------------------------------------------------------------------------

“GrafTech Senior Secured Leverage Ratio” shall have the meaning given such term
in Section 6.11.

“GrafTech USA” shall mean GrafTech USA LLC, a Delaware limited liability
company.

“Guarantee” of or by any person shall mean (a) any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any collateral securing the payment
of such Indebtedness, (ii) to purchase or lease property, securities or services
for the purpose of assuring the holders of such Indebtedness of the payment of
such Indebtedness, (iii) to maintain any working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (iv) entered into for the
purpose of assuring in any other manner the holders of such Indebtedness of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such person securing any
Indebtedness of any other person, whether or not such Indebtedness is assumed by
such person; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Effective Date or entered into in connection with any acquisition or disposition
of assets or Capital Stock permitted under this Agreement.

“Guarantee Agreement” shall mean (a) a Guarantee Agreement substantially in the
form of Exhibit C, by GrafTech and each Domestic Subsidiary (except as otherwise
provided in the definition of Collateral and Guarantee Requirement) in favor of
the Collateral Agent for the benefit of the Secured Parties; (b) the European
Guarantee and Luxembourg Security Agreement (it being understood that
notwithstanding anything contained herein to the contrary, no Guarantee
Agreement will require any Foreign Subsidiary that is a CFC to issue a Guarantee
as to any Obligations of GrafTech or any Domestic Subsidiary); and (c) in
connection with the Guarantees of the Obligations by Foreign Subsidiaries that
are not CFCs, other guarantee agreements or similar agreements (subject in each
case to such limits as shall be required under applicable local law) giving
effect to the Collateral and Guarantee Requirement and in form and substance
reasonably satisfactory to the Collateral Agent.

“Guarantor” shall mean GrafTech, Finance and each other Subsidiary that at any
time has outstanding at such time a Guarantee under any Guarantee Agreement in
respect of all the Obligations.

“Guidelines” shall mean, together, (a) Guideline S-02.123 in relation to
interbank loans of September 22, 1986 (Circulaire relative à l’impôt anticipé
sur les

 

21



--------------------------------------------------------------------------------

intérêts des avoirs en banque dont les créanciers sont des banques – avoirs
interbancaires –, du 22 septembre 1986), (b) Guideline S-02.122.1 in relation to
bonds of April 1999 (Circulaire sur les obligations, d’avril 1999),
(c) guideline S-02.130.1 in relation to money market instruments and book claims
of April 1999 (Circulaire sur les papiers monétaires et créances comptables de
débiteurs suisses, d’avril 1999), (d) Guideline S-02.128 in relation to
syndicated credit facilities of January 2000 (Circulaire sur le traitement
fiscal des prêts consortiaux, reconnaissances de dette, effets de change et
sous-participations, de janvier 2000), (e) circular letter No. 34 of 26 July
2011 (1-034-V-2011) in relation to deposits (Circulaire no 34 du 26 juillet 2011
sur les avoirs de clients) and (f) circular letter No. 15 of 7 February 2007
(1-015-DVS-2007) in relation to bonds and derivative financial instruments as
subject matter of taxation of Swiss federal income tax, Swiss Withholding Tax
and Swiss Stamp Taxes (Circulaire no 15 du 7 février 2007 sur les obligations et
instruments financiers dérivés en tant qu’objets de l’impôt fédéral direct, de
l’impôt anticipé et des droits de timbre), in each case as issued, amended or
substituted from time to time by the Swiss Federal Tax Administration.

“Hazardous Material” shall mean any material meeting the definition of a
“hazardous substance” in CERCLA 42 U.S.C. §9601(14) and all explosive or
radioactive substances or wastes, toxic substances or wastes, pollutants, solid,
liquid or gaseous wastes, including petroleum, petroleum distillates or
fractions or residues, asbestos or asbestos containing materials,
polychlorinated biphenyls (“PCBs”) or materials or equipment containing PCBs in
excess of 50 ppm, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law,
or that reasonably could form the basis of an Environmental Claim.

“Holdings” shall mean GrafTech Holdings Inc., a Delaware corporation.

“IFRS” shall mean International Financial Reporting Standards issued by the
International Accounting Standards Board, applied in accordance with the
consistency requirements thereof.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind (other than progress payments or similar partial or advance
payments not in the nature of Indebtedness related to goods or services to be
sold that are received in the ordinary course of business), (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such person upon which interest charges are customarily
paid (other than trade payables incurred in the ordinary course of business),
(d) all obligations of such person under conditional sale or other title
retention agreements relating to property or assets purchased by such person,
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (other than current trade liabilities incurred in
the ordinary course of business), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such person of Indebtedness of others, (h) all Capital
Lease Obligations of such person and (i) all obligations of such person as

 

22



--------------------------------------------------------------------------------

an account party in respect of letters of credit and bankers’ acceptances. The
Indebtedness of any person shall include the Indebtedness of any other entity
(including any partnership in which such person is a general partner) to the
extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such person is not liable therefor.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnity, Subrogation and Contribution Agreement” shall mean an Indemnity,
Subrogation and Contribution Agreement substantially in the form of Exhibit D
among GrafTech, the Guarantors (other than any Foreign Subsidiaries that are
Guarantors) and the Collateral Agent.

“Ineligible Assignee” shall mean GrafTech or any Affiliate of GrafTech.

“Interest Coverage Ratio” shall have the meaning given such term in
Section 6.10.

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to GrafTech and the Subsidiaries on
a consolidated basis for any period, the sum of (a) gross interest expense of
GrafTech and the Subsidiaries for such period on a consolidated basis, including
(i) the amortization of debt discounts, (ii) the amortization of all fees
(including fees with respect to interest rate protection agreements) payable in
connection with the incurrence of Indebtedness to the extent included in
interest expense and (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense and (b) capitalized
interest of GrafTech and the Subsidiaries on a consolidated basis for such
period, minus (c) interest income of GrafTech and the Subsidiaries on a
consolidated basis for such period. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received by GrafTech, the Borrowers and the other Subsidiaries with
respect to interest rate protection agreements on a consolidated basis for such
period.

“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, (b) with respect to any Base Rate Loan
(other than a Swingline Loan), the last day of each March, June, September and
December and the date on which such Loan is repaid or converted to a
Eurocurrency Loan and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

“Interest Period” shall mean, with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically

 

23



--------------------------------------------------------------------------------

corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each affected Lender, any other period not in excess of
twelve months) thereafter, as the applicable Borrower may elect; provided,
however, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) any Interest Period in respect of a Revolving Borrowing that would
otherwise end after the Revolving Maturity Date shall instead end on the
Revolving Maturity Date. For purposes of this definition, the date of a
Borrowing initially shall be the date on which such Borrowing is made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interest/Exchange Rate Protection Agreement” shall mean any interest rate or
currency hedging agreement or arrangement (a) which was entered into by a
Borrower or another Subsidiary prior to the Effective Date or (b) which is
entered into by a Borrower or another Subsidiary after the Effective Date, and
in each case designed to protect against fluctuations in interest rates or
currency exchange rates or to take advantage of reduced interest rates by
converting fixed rate obligations to floating rate obligations.

“Investment” shall have the meaning given such term in Section 6.04.

“Investor Presentation” shall have the meaning given such term in
Section 3.15(a).

“Issuing Bank” shall mean JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit, and its successors in such capacity as provided in
Section 2.05(l). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Cash Collateral” shall mean any and all deposits made by the Borrowers or LC
Subsidiaries pursuant to Section 2.05(i) and interest and other amounts derived
from the investment of such deposited amounts and included in such deposits.

“LC Disbursement” shall mean a payment made by the Issuing Bank in respect of a
Letter of Credit. The amount of any LC Disbursement made by the Issuing Bank in
an Alternative Currency and not reimbursed by the applicable Borrower or LC
Subsidiary shall be determined as set forth in paragraph (e) or (m) of
Section 2.05, as applicable.

 

24



--------------------------------------------------------------------------------

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit denominated in Dollars at such time,
(b) the aggregate amount of the US Dollar Equivalents of the undrawn amounts of
all outstanding Letters of Credit denominated in Alternative Currencies at such
time, (c) the aggregate amount of all LC Disbursements denominated in Dollars
that have not yet been reimbursed by or on behalf of the applicable Borrower or
LC Subsidiary at such time and (d) the aggregate amount of the US Dollar
Equivalents of the amounts of all LC Disbursements denominated in Alternative
Currencies that have not yet been reimbursed by or on behalf of the applicable
Borrower or LC Subsidiary at such time. The LC Exposure of any Lender at any
time shall be such Lender’s Applicable Percentage of the aggregate LC Exposure.

“LC Subsidiary” shall mean, at any time, without duplication, each of (a) the
Borrowers, (b) Swissco, (c) the Subsidiaries set forth on Schedule 1.01 and
(d) each other Wholly Owned Subsidiary that has been designated as an LC
Subsidiary by a Borrower pursuant to Section 2.05(k), other than any Subsidiary
that has ceased to be an LC Subsidiary as provided in Section 2.05(k).

“LC Subsidiary Agreement” shall mean an LC Subsidiary Agreement substantially in
the form of Exhibit G-1.

“LC Subsidiary Termination” shall mean an LC Subsidiary Termination
substantially in the form of Exhibit G-2.

“Lenders” shall mean the persons listed on Schedule 2.01 and any other person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such person that shall have ceased to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Letter of Credit” shall mean any letter of credit issued pursuant to this
Agreement.

“Leverage Ratio” as of the last day of any fiscal quarter shall mean the ratio
of (a) Total Debt as of such day to (b) EBITDA for the four quarter period ended
as of such day.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing denominated
in any currency for any Interest Period, the rate per annum appearing on the
Reuters “LIBOR01” screen or other applicable Reuters screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in
such currency in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for deposits in such currency with a maturity

 

25



--------------------------------------------------------------------------------

comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” with respect to such
Eurocurrency Borrowing for such Interest Period shall be the rate at which, as
applicable, Dollar deposits of $5,000,000 or euro deposits of €5,000,000, and
for a maturity comparable to such Interest Period, are offered by the principal
London office of the Administrative Agent (or, if different, the arithmetic
average of the rates at which such deposits are offered by the principal London
offices of the Administrative Agent and Bank of America, N.A.) in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities; provided, however, that
contractual, statutory and common law rights of set-off shall not constitute
Liens.

“Liquidity” shall mean, at any time, the sum of (a)(i) the total aggregate
amount of the Available Commitments then in effect minus (ii) the total
aggregate amount of the Revolving Exposures, and (b) Unrestricted Cash.

“Loan Documents” shall mean the First Amendment, the Amendment and Restatement
Agreement, this Agreement, any promissory note issued under Section 2.04(d), the
Guarantee Agreements, the Indemnity, Subrogation and Contribution Agreement, the
Security Documents and all Reaffirmation Documents.

“Loan Modification Agreement” shall have the meaning given such term in
Section 9.02(c).

“Loan Parties” shall mean GrafTech, Finance, Luxembourg Parent, Luxembourg
Holdco, Swissco and each other Subsidiary that is a Guarantor.

“Loans” shall mean the loans made by the Lenders to the Borrowers pursuant to
this Agreement.

“Local Time” shall mean (a) with respect to a Loan or Borrowing made to a
Borrower in Dollars, New York City time, and (b) with respect to a Loan or
Borrowing made to a Borrower in euros, London time.

“Luxembourg Borrower Designation” shall mean a notice, substantially in the form
of Exhibit K hereto or any other form approved by the Administrative Agent,
executed by GrafTech, Luxembourg Holdco and Swissco and delivered to the
Administrative Agent, setting forth the Luxembourg Borrower Designation
Effective Date.

 

26



--------------------------------------------------------------------------------

“Luxembourg Borrower Designation Effective Date” shall mean the date on which
Luxembourg Holdco becomes a Borrower hereunder, as set forth in the Luxembourg
Borrower Designation.

“Luxembourg Holdco” shall mean GrafTech Luxembourg II S.à.r.l., a Luxembourg
société à responsabilité limitée that is a direct wholly owned subsidiary of
Luxembourg Parent and an indirect, wholly owned subsidiary of GrafTech.

“Luxembourg Law Limitations” shall mean the limitations set forth beneath the
caption “Luxembourg Parent and Luxembourg Holdco” on Schedule I to the European
Guarantee and Luxembourg Security Agreement.

“Luxembourg Parent” shall mean GrafTech Luxembourg I S.à.r.l., a Luxembourg
société à responsabilité limitée that is a direct wholly owned subsidiary of
GrafTech International Holdings and an indirect, wholly owned subsidiary of
GrafTech.

“Luxembourg Domestic Pledge Agreements” shall mean (a) the Pledge Agreement
dated as of March 26, 2012, governed by New York law, between Luxembourg Parent
and the Collateral Agent for the benefit of the Secured Parties, and (b) the
Pledge Agreement dated as of March 30, 2012, governed by New York law, between
Luxembourg Holdco and the Collateral Agent for the benefit of the Secured
Parties.

“Mandatory Costs Rate” shall have the meaning given such term in Exhibit F.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
assets, business, properties, financial condition or results of operations of
GrafTech, the Borrowers and the other Subsidiaries, taken as a whole, (b) a
material impairment of the ability of GrafTech, a Borrower or any other
Subsidiary to perform any of its material obligations under any Loan Document to
which it is or will be a party or (c) an impairment of the validity or
enforceability of, or a material impairment of the material rights, remedies or
benefits available to the Lenders, the Issuing Bank, the Administrative Agent or
the Collateral Agent under, any Loan Document.

“Material Obligation” shall mean Indebtedness (other than Indebtedness under any
Loan Document) of, or obligations in respect of any Interest/Exchange Rate
Protection Agreement, Commodity Rate Protection Agreement or Cash Management
Arrangement of, GrafTech, Finance, Luxembourg Parent, Luxembourg Holdco, Swissco
or any other Subsidiary, in each case having an aggregate principal amount in
excess of $17,500,000. For purposes of determining a Material Obligation, the
“principal amount” of the obligations of GrafTech, Finance, Swissco or any other
Subsidiary in respect of any Interest/Exchange Rate Protection Agreement or
Commodity Rate Protection Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements (or other offsetting agreements
that by the terms of the applicable Interest/Exchange Rate Protection Agreement
or Commodity Rate Protection Agreement reduce the amount otherwise due
thereunder)) that GrafTech, Finance, Luxembourg

 

27



--------------------------------------------------------------------------------

Parent, Luxembourg Holdco, Swissco or such other Subsidiary would, as reasonably
determined by a Financial Officer of Finance, be required to pay if such
Interest/Exchange Rate Protection Agreement or Commodity Rate Protection
Agreement were terminated at such time.

“MNPI” shall mean material information concerning GrafTech, the Borrowers and
the other Subsidiaries and their securities that has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD under the Securities Act and the Exchange Act.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean each parcel of real property and improvements
thereto identified on Schedules 4.23(a)(i) and 4.23(b)(i) as a Mortgaged
Property, and each other parcel of real property and improvements thereto from
time to time hereafter owned in fee or held as a lessee under a ground lease by
GrafTech, Finance or any other Domestic Subsidiary (other than GrafTech NY
Inc.).

“Mortgages” shall mean mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents and other security documents reasonably
satisfactory to the Collateral Agent, delivered pursuant to Section 4.01, 4.03
or 5.11.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which a Borrower or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Code Section 414) is making or accruing an obligation to make contributions or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.

“Net Proceeds” shall mean, with respect to any event, (a) the cash proceeds
received, but only as and when received, in respect of such event, including any
cash received in respect of any non-cash proceeds, net of (b) the sum of (i) all
reasonable fees, commissions and out-of-pocket expenses, costs and charges paid
by GrafTech and the Subsidiaries to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale and Lease-Back Transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by GrafTech and the Subsidiaries as a result of
such event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event, and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) by
GrafTech and the Subsidiaries, and the amount of any reserves established by
GrafTech and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case that are directly attributable to such
event (as determined reasonably and in good faith by a Financial Officer of
GrafTech).

“Non-Defaulting Lender” shall mean, at any time, any Lender that is not a
Defaulting Lender at such time.

 

28



--------------------------------------------------------------------------------

“Non-Qualifying Bank” shall mean any person who does not qualify as a Qualifying
Bank.

“Non-Refundable Portion” shall have the meaning given such term in
Section 2.12(f).

“Notes Liquidity Test” shall mean, at the time of calculation, that
(a) Liquidity is not less than $300,000,000 at such time, (b) the Availability
Condition is satisfied at such time and (c) GrafTech is in compliance with the
covenants contained in Sections 6.10 and 6.11, recomputed as at the last day of
the most recently ended fiscal quarter of GrafTech for which financial
statements have been delivered under Section 5.04(a) or (b) on a pro forma basis
after giving effect to any subsequent acquisition, disposition or incurrence of
Indebtedness permitted under this Agreement, as if such acquisition, disposition
or incurrence, as applicable, had occurred on the first day of each relevant
period for testing such compliance.

“Obligations” shall mean (a) the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by a Borrower or any other Subsidiary under this Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral, (iii) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on all Indebtedness of Luxembourg Parent,
Luxembourg Holdco and Swissco owed to Finance or any other Loan Party, when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (iv) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
GrafTech, Luxembourg Parent, the Borrowers and the other Subsidiaries under this
Agreement and the other Loan Documents and the Indebtedness referred to in
subclause (iii) of this clause (a), (b) the due and punctual performance of all
covenants, agreements, obligations and liabilities of GrafTech, Luxembourg
Parent, the Borrowers and the other Subsidiaries under or pursuant to this
Agreement and the other Loan Documents, (c) unless otherwise agreed upon in
writing by the applicable Lender party thereto, the due and punctual payment and
performance of all obligations of GrafTech, Luxembourg Parent, the Borrowers and
the other Subsidiaries, monetary or otherwise, under each Interest/Exchange Rate
Protection Agreement and each Commodity Rate Protection Agreement entered into
with any counterparty that (i) is or was a Lender (or an Affiliate thereof) at
the time such Interest/Exchange Rate Protection Agreement or Commodity Rate
Protection Agreement was entered into or (ii)(A) was a “Lender” (or an Affiliate
thereof) as defined in the 2011 Credit Agreement or the Existing Credit
Agreement (or in

 

29



--------------------------------------------------------------------------------

the “Existing Credit Agreement” referred to in the Existing Credit Agreement) at
the time such Interest/Exchange Rate Protection Agreement or Commodity Rate
Protection Agreement was entered into and (B) was one of the initial Lenders
under the 2011 Credit Agreement (or an Affiliate thereof), and (d) unless
otherwise agreed upon in writing by the applicable Lender party thereto, the due
and punctual payment and performance of the obligations of GrafTech, Luxembourg
Parent, the Borrowers and the other Subsidiaries, monetary or otherwise, under
each Cash Management Arrangement entered into with (i) any person that is or was
a Lender (or an Affiliate thereof) at the time such Cash Management Arrangement
was entered into or (ii) in the case of any Cash Management Arrangement in
effect on the Effective Date, any person that was a Lender under the 2011 Credit
Agreement on the Effective Date (or an Affiliate thereof); provided, that
notwithstanding anything to the contrary set forth herein, the amounts payable
at any time by any CFC Guarantor under the European Guarantee and Luxembourg
Security Agreement or any applicable Security Document entered into by such CFC
Guarantor shall be subject at any time, and as applicable, to, in the case of
(x) either Luxembourg Parent or Luxembourg Holdco, the Luxembourg Law
Limitations and (y) Swissco, the Swiss Law Limitations. For the avoidance of
doubt, the Swiss Law Limitations shall only apply to the aggregate Upstream and
Cross-Stream Obligations of Swissco (and not to Obligations that are Swissco’s
primary obligations or the primary obligations of Foreign Subsidiaries that are
direct or indirect subsidiaries of Swissco), as described under the caption
“Swissco” on Schedule I to the European Guarantee and Luxembourg Security
Agreement.

“Other Taxes” shall mean any and all present or future recording, stamp,
documentary, excise, transfer, sales, property or similar taxes, charges or
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Participant” shall have the meaning given such term in Section 9.04(e).

“Participant Register” shall have the meaning given such term in
Section 9.04(e).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall have the meaning given such term in the Security
Agreements described in paragraph (a) of the definition of the term “Security
Agreements”.

“Permitted Acquisition” shall mean any acquisition from a person other than
GrafTech or a Subsidiary of all or substantially all the assets of, or any
shares or other equity interests in, a person or division or line of business of
a person (or any subsequent Investment made in a previously acquired Permitted
Acquisition) if immediately after giving effect thereto: (a) no Default or Event
of Default shall have occurred and be continuing or would result therefrom,
(b) all transactions related thereto

 

30



--------------------------------------------------------------------------------

shall be consummated in accordance with applicable laws, (c) any acquired or
newly formed corporation, partnership, association or other business entity
shall be a Subsidiary that is owned directly by GrafTech, a domestic Wholly
Owned Subsidiary, Luxembourg Parent, Luxembourg Holdco or Swissco (unless there
is a material tax or legal or other economic disadvantage in having GrafTech, a
domestic Wholly Owned Subsidiary, Luxembourg Parent, Luxembourg Holdco or
Swissco hold such Capital Stock, in which case such Capital Stock may be held
directly by another Foreign Subsidiary) and all actions required to be taken, if
any, with respect to such assets or such acquired or newly formed Subsidiary
under Section 5.11 shall have been taken, (d) GrafTech shall be in compliance,
on a pro forma basis after giving effect to such acquisition or formation, with
the covenants contained in Sections 6.10 and 6.11 recomputed as at the last day
of the most recently ended fiscal quarter of GrafTech for which financial
statements have been delivered under Section 5.04(a) or (b) as if such
acquisition or formation had occurred on the first day of each relevant period
for testing such compliance, and GrafTech shall have delivered to the
Administrative Agent a certificate of GrafTech signed by a Responsible Officer
of GrafTech to such effect, together with all relevant financial information for
such person or division or line of business of a person (including a summary of
the financial terms of the acquisition or Investment and the material terms of
any joint venture arrangements), (e) the Availability Condition shall be
satisfied following such acquisition and payment of all related costs and
expenses and (f) any acquired or newly formed Subsidiary shall not be liable for
any Indebtedness (except for Indebtedness permitted by Section 6.01).

“Permitted Amendment” shall mean an amendment to this Agreement and the other
Loan Documents, effected in connection with a Loan Modification Offer pursuant
to Section 9.02(c), providing for an extension of the Revolving Maturity Date
applicable to the Loans and/or Commitments of the Accepting Lenders and, in
connection therewith, (a) a change in the Applicable Rate with respect to the
Loans and/or Commitments of the Accepting Lenders and/or (b) an increase in the
fees payable to, or the inclusion of new fees to be payable to, the Accepting
Lenders.

“Permitted Investments” shall mean: (a) direct obligations of the United States
of America or any agency thereof or obligations guaranteed by the United States
of America or any agency thereof; (b) time deposit accounts, certificates of
deposit and money market deposits maturing within 180 days of the date of
acquisition thereof issued by a bank or trust company which is organized under
the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits aggregating in excess of $250,000,000 (or the foreign currency
equivalent thereof) and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating) or higher at the
time of deposit by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act of 1933, as
amended); (c) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with a bank or trust company meeting the qualifications described in clause (b)
above; (d) commercial paper, maturing not more than 180 days after the date of
acquisition, issued by a corporation (other than an Affiliate of GrafTech)
organized and in existence under the laws of the

 

31



--------------------------------------------------------------------------------

United States of America or any foreign country recognized by the United States
of America with a rating at the time as of which any Investment therein is made
of P-1 (or higher) according to Moody’s, or A-1 (or higher) according to S&P;
(e) securities with maturities of six months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A2 by Moody’s; (f) in the case
of any Subsidiary organized in a jurisdiction outside the
United States: (i) direct obligations of the sovereign nation (or any agency
thereof) in which such Subsidiary is organized and is conducting business or in
obligations fully and unconditionally guaranteed by such sovereign nation (or
any agency thereof); provided, however, that such obligations have a rating of
at least A by S&P or A2 by Moody’s (or the equivalent thereof from comparable
foreign rating agencies), (ii) Investments of the type and maturity described in
clauses (a) through (e) above of foreign obligors, which Investments or obligors
(or the parents of such obligors) have ratings described in such clauses or
equivalent ratings from comparable foreign rating agencies or (iii) Investments
of the type and maturity described in clauses (a) through (e) above of foreign
obligors (or the parents of such obligors), which Investments or obligors (or
the parents of such obligors) are not rated as provided in such clauses or in
clause (ii) above but which are, in the reasonable judgment of GrafTech,
comparable in investment quality to such Investments and obligors (or the
parents of such obligors); provided, however, that the aggregate face amount
outstanding at any time of such Investments of all Foreign Subsidiaries made
pursuant to this clause (iii) does not exceed $75,000,000; (g) mutual funds
whose investment guidelines restrict such funds’ investments to those satisfying
the provisions of clauses (a) through (e) above; and (h) time deposit accounts,
certificates of deposit and money market deposits in an aggregate face amount
not in excess of 1/2 of 1% of Total Assets as of the end of GrafTech’s most
recently completed fiscal year.

“Permitted Refinancing Notes” shall mean any senior subordinated unsecured notes
issued by GrafTech, and the Guarantees thereof by any Domestic Subsidiary that
is a Loan Party, incurred to repay, prepay, refinance or redeem the Senior
Subordinated Notes, provided that (a) as promptly as practicable and in any
event within 30 days after the date of the issuance or incurrence thereof, 100%
of the Net Proceeds thereof shall be applied to repay, prepay, refinance or
redeem the Senior Subordinated Notes, (b) such notes, and any Guarantees
thereof, are subordinated in right of payment to all of the Obligations on terms
no less favorable to the Lenders than the terms of the Senior Subordinated
Notes, (c) the stated final maturity thereof shall be no earlier than 91 days
after October 7, 2016, and shall not be subject to any conditions that could
result in such stated final maturity occurring on a date that precedes the 91st
day after October 7, 2016, (d) such notes shall not be required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, upon the occurrence of an event of default or a change in
control) prior to the 91st day after October 7, 2016, (e) the terms, conditions
and covenants of such notes shall be such as are typical and customary at the
time of the issuance of such notes for high yield subordinated debt securities
issued in a public offering (as determined by the Board of Directors or senior
management of GrafTech in good faith), (f) no Subsidiary other than any Domestic
Subsidiary that is a Loan Party shall Guarantee obligations of GrafTech
thereunder, and each such Guarantee

 

32



--------------------------------------------------------------------------------

(i) shall provide for the release and termination thereof, without action by any
person, upon any release and termination of the Guarantee by the applicable
Subsidiary of the Obligations and (ii) shall be subordinated to the Guarantee by
the applicable Subsidiary of the Obligations on terms no less favorable to the
Lenders than the subordination provisions of such notes, and (g) the obligations
in respect thereof (and any Guarantee thereof) shall not be secured by any Lien
on any asset of GrafTech or any Subsidiary.

“Permitted Restructuring” shall have the meaning given such term in
Section 9.19(a) of the 2011 Credit Agreement.

“Permitted Subsidiary Investment” shall mean (a) any Permitted Acquisition of,
and any other Investment by any Loan Party in Capital Stock of, any Subsidiary
or other person that is not a Loan Party that would be a Permitted Acquisition
but for the fact that it is an acquisition of less than all the Capital Stock in
such Subsidiary or other person, and (b) any loan or advance by any Loan Party
to, or Guarantee by any Loan Party of Indebtedness of, or other cash Investment
by any Loan Party in, any Subsidiary.

“Permitted Subsidiary Transfer” shall mean the transfer from any Subsidiary Loan
Party to any Subsidiary that is not a Subsidiary Loan Party but at least 90% of
the outstanding Capital Stock of which is owned by GrafTech or a Wholly Owned
Subsidiary of inventory and equipment in the ordinary course of business
consistent with past practice.

“person” shall mean any natural person, corporation, limited liability company,
business trust, joint venture, association, company, partnership or Governmental
Authority.

“Plan” shall mean any employee pension benefit plan, as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan), subject to the provisions of
Title IV of ERISA or Section 412 of the Code sponsored, maintained or
contributed to by the Borrowers or any ERISA Affiliate.

“Platform” shall have the meaning given such term in Section 9.18(b).

“Pledge Agreements” shall mean (a) the Domestic Pledge Agreement; (b) pledge
agreements or similar agreements entered into by GrafTech International Holdings
(as direct parent of Luxembourg Parent), Luxembourg Parent, Luxembourg Holdco
and Swissco giving effect to the Collateral and Guarantee Requirement (including
the Luxembourg Domestic Pledge Agreements and the Swissco Pledge Agreement) for
the benefit of the Secured Parties and in form and substance reasonably
satisfactory to the Collateral Agent; and (c) in connection with pledges of
Capital Stock in, or Indebtedness owed by, Foreign Subsidiaries, other pledge
agreements or similar agreements giving effect to the Collateral and Guarantee
Requirement and in form and substance reasonably satisfactory to the Collateral
Agent.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A., as its prime rate in effect

 

33



--------------------------------------------------------------------------------

at its principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Private Side Lender Representatives” shall mean, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Production Capacity Rights” shall mean the right to acquire, at prevailing
market prices at the time of any given purchase, up to a contractually
determined aggregate amount or percentage of the overall production capacity of
a particular vendor or production facility.

“Properties” shall have the meaning given such term in Section 3.17(a).

“Public Side Lender Representatives” shall mean, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Qualifying Bank” shall mean any legal entity which is recognized as a bank by
the banking laws in force in its country of incorporation, or if acting through
a branch, in the country of that branch, and which exercises as its main purpose
a true banking activity, having bank personnel, premises, communication devices
of its own and the authority of decision-making and has a genuine banking
activity.

“Reaffirmation Documents” shall mean affirmations, reaffirmations, addenda,
amendments or other modifying or confirmatory documents in form and substance
reasonably satisfactory to the Collateral Agent.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

“Release” shall have the meaning given such term in CERCLA, 42 U.S.C. §9601(22).

“Remedial Action” shall mean (a) “remedial action” as such term is defined in
CERCLA, 42 U.S.C. § 9601(24), and (b) all other actions, including studies and
investigations, required by any Governmental Authority or voluntarily undertaken
to: (i) clean up, remove, treat, abate or in any other way respond to any
Hazardous Material in the environment; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material; or
(iii) monitor the presence of Hazardous Material in the environment or the
progress of any treatment or abatement program.

“Reportable Event” shall mean any reportable event as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414).

“Required Lenders” shall mean, at any time, Lenders having Loans, LC Exposures
and unused Commitments (excluding commitments to issue Letters of Credit)

 

34



--------------------------------------------------------------------------------

representing more than 50% of the sum of all Loans outstanding, Letter of Credit
Exposures and unused Commitments (excluding commitments to issue Letters of
Credit) at such time.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restatement Effective Date” shall mean April 20, 2012.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of
GrafTech, a Borrower or any other Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Capital Stock of GrafTech, a Borrower or any other Subsidiary
or any option, warrant or other right to acquire any such Capital Stock, but not
any payments in respect of deferred compensation, stock appreciation rights,
phantom stock or similar arrangements. “Restricted Payment” shall also include
any spin off or other non-cash distribution effected under Section 6.05(j).

“Revolving Availability Period” shall mean the period from and including the
Effective Date to but excluding the earlier of (a) the 10th day prior to the
Revolving Maturity Date and (b) the date of termination of the Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
at such time, without duplication, of (a) such Lender’s Applicable Percentage of
the principal amounts of the outstanding Revolving Loans denominated in Dollars,
plus (b) such Lender’s Applicable Percentage of the aggregate amount of the US
Dollar Equivalents of the principal amounts of the outstanding Revolving Loans
denominated in euros, plus (c) the aggregate amount of such Lender’s LC
Exposure, plus (d) the aggregate amount of such Lender’s Swingline Exposure.

“Revolving Loan” shall mean a Loan made pursuant to Section 2.01. Each Revolving
Loan denominated in Dollars shall be a Eurocurrency Loan or a Base Rate Loan,
and each Revolving Loan denominated in euros shall be a Eurocurrency Loan.

“Revolving Maturity Date” shall mean October 7, 2016; provided that if (a) prior
to August 30, 2015, the Senior Subordinated Notes have not been refinanced or
repaid in full in accordance with this Agreement and (b) GrafTech shall not have
satisfied the Notes Liquidity Test as of August 20, 2015, “Revolving Maturity
Date” shall mean August 30, 2015; provided, further, if as of August 30, 2015,
the Notes Liquidity Test is satisfied, then “Revolving Maturity Date” shall mean
October 7, 2016, unless, at any time

 

35



--------------------------------------------------------------------------------

after August 30, 2015, and prior to the earlier to occur of (A) November 30,
2015, and (B) the refinancing or repayment in full of the Senior Subordinated
Notes in accordance with this Agreement, as applicable, the Notes Liquidity Test
is not satisfied, in which case the “Revolving Maturity Date” shall be the first
date on which the Notes Liquidity Test is not satisfied.

“S&P” shall mean Standard & Poor’s.

“Sale and Lease-Back Transaction” shall have the meaning given such term in
Section 6.03.

“Seadrift” shall mean Seadrift Coke L.P., a Delaware limited partnership.

“Secured Parties” shall mean the Agents, each Lender, the Issuing Bank and each
other person to which any of the Obligations is owed.

“Security Agreements” shall mean (a) a Security Agreement substantially in the
form of Exhibit H among GrafTech, Finance and (except as otherwise provided in
the definition of Collateral and Guarantee Requirement) the other Domestic
Subsidiaries in favor of the Collateral Agent for the benefit of the Secured
Parties, (b) an Intellectual Property Security Agreement substantially in the
form of Exhibit I between GrafTech, Finance and (except as otherwise provided in
the definition of Collateral and Guarantee Requirement) the other Domestic
Subsidiaries in favor of the Collateral Agent for the benefit of the Secured
Parties, and (c) in connection with the creation of security interests in the
assets of Luxembourg Parent, Luxembourg Holdco and Swissco, other security
agreements or similar agreements giving effect to the Collateral and Guarantee
Requirement and in form and substance reasonably satisfactory to the Collateral
Agent.

“Security Documents” shall mean the Security Agreements, the Pledge Agreements,
the Mortgages and each other security agreement, control agreement or other
instrument executed and delivered in satisfaction of the Collateral and
Guarantee Requirement or pursuant to Section 5.11 or in connection with the
deposit of collateral with the Administrative Agent as contemplated by the
definition of Disposition Pending Reinvestment or under Section 2.05(i) or
otherwise.

“Senior Secured Debt” shall mean, with respect to GrafTech and the Subsidiaries
on a consolidated basis, at any time, that portion of Total Debt which is
secured by any assets of GrafTech or any Subsidiary.

“Senior Subordinated Notes” shall mean GrafTech’s Senior Subordinated Notes due
November 30, 2015.

“Significant Subsidiary” shall mean Seadrift, GrafTech USA, Holdings, Global,
Finance, Luxembourg Parent, Luxembourg Holdco, Swissco, any LC Subsidiary, any
Subsidiary owning Capital Stock of a Significant Subsidiary or an LC Subsidiary
and any other Subsidiary that at the date of any determination on a consolidated
basis (a) accounts for 2.5% or more of the consolidated total assets of
GrafTech, (b) has accounted for 2.5% or more of EBITDA for each of the two
consecutive periods of four

 

36



--------------------------------------------------------------------------------

fiscal quarters immediately preceding the date of determination or (c) has been
designated by GrafTech in writing to the Administrative Agent as a Significant
Subsidiary, which designation has not subsequently been withdrawn.

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” shall mean, with respect to any person (the “parent”) at any date
of determination, any person (other than a natural person or a Governmental
Authority) the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date, as well as any other
person (other than a natural person or a Governmental Authority) (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, at such date, owned,
controlled or held, or (b) that is, at such date, otherwise Controlled, by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” shall mean any direct or indirect subsidiary of GrafTech (other
than any Unrestricted Subsidiary).

“Subsidiary Loan Party” shall mean any Loan Party that is a Subsidiary.

“Supply Chain Arrangement” shall mean (a) each of the Agreement between Swissco
and UTEXEM Logistics Limited (“UTEXEM”) under which UTEXEM buys raw materials
from Conoco which it resells to Swissco on longer payment terms and other
similar supply chain contracts, in each case entered into to obtain longer
payment terms for the purchase of raw materials, provided that (i) the aggregate
amount owed by Swissco under all such agreements at any time shall not exceed
$50,000,000 and (ii) the payment terms shall not be longer than 90 days under
any such agreement; and (b) each of the existing agreement between GrafTech
Mexico S.A. de C.V. and Banorte under which Banorte buys raw materials and other
supplies which it resells to GrafTech Mexico S.A. de C.V. on longer payment
terms and other similar supply chain contracts of Foreign Subsidiaries, in each
case entered into to obtain longer payment terms for the purchase of raw
materials and other supplies, provided that (1) the aggregate amount owed by

 

37



--------------------------------------------------------------------------------

Foreign Subsidiaries under all such agreements at any time shall not exceed
$15,000,000 and (2) the payment terms shall not be longer than 90 days under any
such agreement.

“Swingline Exposure” shall mean, at any time, the US Dollar Equivalent of the
aggregate principal amount of all Swingline Loans outstanding at such time. The
Swingline Exposure of any Lender at any time shall be its Applicable Percentage
of the total Swingline Exposure at such time.

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans.

“Swingline Loan” shall mean a Loan made pursuant to Section 2.19.

“Swiss Federal Tax Administration” shall mean the Swiss federal tax authorities
referred to in Article 34 of the Swiss Withholding Tax Act.

“Swiss Law Limitations” shall mean the limitations set forth beneath the caption
“Swissco” on Schedule I to the European Guarantee and Luxembourg Security
Agreement.

“Swiss One Hundred Non-Bank Rule” shall mean the rule that the aggregate number
of creditors (including the Lenders), other than Qualifying Banks, of Swissco
under all its outstanding debts, facilities and/or private placements (including
debt arising under this Agreement and intra-group loans (if and to the extent
intra-group loans are not exempt in accordance with the ordinance of the Swiss
Federal Council of 18 June 2010 amending the Swiss Federal Ordinance on
withholding tax and the Swiss Federal Ordinance on stamp duties with effect as
of 1 August 2010) but not including loan relationships under a Facility that
already qualifies for Swiss Withholding Tax purposes as a debenture as per the
Swiss Ten Non-Bank Rule or the Swiss Twenty Non-Bank Rule), must not at any time
exceed one hundred, all in accordance with the meaning of the Guidelines or
legislation or explanatory notes addressing the same issues which are in force
at such time, being understood that for purposes hereof the maximum number of
ten Non-Qualifying Banks permitted under this Agreement shall be taken into
account (whether or not ten Non-Qualifying Banks do so participate at any given
time).

“Swiss Tax Deduction” shall mean a deduction or withholding for or on account of
Swiss Tax from a payment under this Agreement.

“Swiss Ten Non-Bank Rule” shall mean the rule that the aggregate number of
Lenders and Participants (as defined in Section 9.04(e)) in respect of Loans to
Swissco pursuant to this Agreement which are not Qualifying Banks must not at
any time exceed ten, all in accordance with the Guidelines.

“Swiss Twenty Non-Bank Rule” shall mean the rule that the aggregate number of
(a) creditors other than Qualifying Banks of Swissco under all outstanding debts
relevant for the classification as debenture (Kassenobligation) (including
intragroup loans, facilities or private placements (including Loans pursuant to
this Agreement)) and (b) where the number of debt instruments is relevant, the
number of such debt

 

38



--------------------------------------------------------------------------------

instruments, being understood that for purposes hereof the maximum number of ten
Non-Qualifying Banks permitted under this Agreement shall be taken into account
(whether or not ten Non-Qualifying Banks do so participate at any given time),
must not at any time exceed twenty, all in accordance within the meaning of the
Guidelines.

“Swiss Withholding Tax” shall mean the Swiss withholding tax as per the Swiss
Federal Withholding Tax Act.

“Swiss Withholding Tax Act” shall mean the Swiss federal act on withholding tax,
of October 13, 1965, as modified from time to time.

“Swiss Withholding Tax Rules” shall mean, together, the Swiss Ten Non-Bank Rule
and/or the Swiss Twenty Non-Bank Rule and the Swiss One Hundred Non-Bank Rule.

“Swissco” shall mean GrafTech Switzerland S.A., a Swiss corporation that is a
direct wholly owned subsidiary of Luxembourg Holdco and an indirect, wholly
owned subsidiary of GrafTech.

“Swissco Obligations” shall mean the Obligations of Swissco (including its
Obligations arising under the European Guarantee and Luxembourg Security
Agreement pursuant to which Swissco has guaranteed the Obligations of each other
Foreign Subsidiary that is a CFC), subject, as applicable, to the Swiss Law
Limitations. For the avoidance of doubt, the Swiss Law Limitations shall only
apply to the aggregate Upstream and Cross-Stream Obligations of Swissco (and not
to Obligations that are Swissco’s primary obligations or the primary obligations
of Foreign Subsidiaries that are direct or indirect subsidiaries of Swissco), as
described under the caption “Swissco” on Schedule I to the European Guarantee
and Luxembourg Security Agreement.

“Swissco Pledge Agreement” shall mean the Amended and Restated Pledge Agreement
dated as of March 26, 2012, between Swissco and the Collateral Agent for the
benefit of the Secured Parties.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Tax Sharing Agreement” shall mean (a) the tax sharing agreement dated
February 16, 2000, among GrafTech, Global, Finance, GrafTech International
Holdings, UCAR Holdings II, Inc., UCAR Holdings III, Inc., GrafTech NY Inc.
f/k/a Union Carbide Grafito, Inc. and UCAR Composites Inc. and (b) any other tax
allocation agreement between or among GrafTech, a Borrower or any of the other
Subsidiaries with respect to consolidated or combined tax returns including a
Borrower or any of the other Subsidiaries, but only to the extent that amounts
payable from time to time by a Borrower or any such other Subsidiary under any
such agreement do not exceed the corresponding tax payments that such Borrower
or such other Subsidiary would have been required to make to any relevant taxing
authority had such Borrower or such other Subsidiary not

 

39



--------------------------------------------------------------------------------

joined in such consolidated or combined return, but instead had filed returns
including only Finance and the other Subsidiaries (provided, however, that any
such agreement may provide that, if a Borrower or any such other Subsidiary
ceases to be a member of the affiliated group of corporations of which GrafTech
is the common parent for purposes of filing a consolidated federal income tax
return (such cessation, a “Deconsolidation Event”), then such Borrower or such
other Subsidiary will indemnify GrafTech with respect to any Federal, state or
local income, franchise or other tax liability (including any related interest,
additions or penalties) imposed on GrafTech as the result of an audit or other
adjustment with respect to any period prior to such Deconsolidation Event that
is attributable to such Borrower, such other Subsidiary or any predecessor
business thereof (computed as if such Borrower, such other Subsidiary or such
predecessor business, as the case may be, were a stand-alone entity that filed
separate tax returns as an independent corporation), but only to the extent that
any such tax liability exceeds any liability for taxes recorded on the books of
such Borrower or such other Subsidiary with respect to any such period).

“Total Assets” shall mean, with respect to GrafTech and the Subsidiaries on a
consolidated basis at any date of determination, all assets which would, in
accordance with GAAP, be classified on a consolidated balance sheet of GrafTech
and the Subsidiaries as assets at such date of determination.

“Total Debt” shall mean, with respect to GrafTech and the Subsidiaries on a
consolidated basis at any time, without duplication, all Capital Lease
Obligations, Indebtedness in respect of the deferred purchase price of property
or services and Indebtedness for borrowed money (including matured or contingent
reimbursement obligations in respect of Letters of Credit that support an
obligation that constitutes any such Indebtedness) of GrafTech and the
Subsidiaries at such time.

“Transactions” shall have the meaning given such term in Section 3.02.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“Unrestricted Cash” shall mean cash and Permitted Investments owned by the Loan
Parties and not controlled by or subject to any Lien or other preferential
arrangement in favor of any creditor (other than Liens created under the Loan
Documents).

“Unrestricted Subsidiary” shall mean (a) any subsidiary of GrafTech (other than
Seadrift, GrafTech USA, Holdings, Luxembourg Parent, a Borrower or any of their
subsidiaries) and any other direct or indirect Investment by GrafTech or any
such Subsidiary in the Capital Stock of any other person (other than Seadrift,
GrafTech USA, Holdings, Luxembourg Parent, a Borrower or any other Subsidiary)
so long as (i) none of the Capital Stock or other ownership interests of such
subsidiary or other person is owned by Seadrift, GrafTech USA, Holdings,
Luxembourg Parent, a Borrower or any of their subsidiaries, (ii) GrafTech shall
have notified the Administrative Agent of its acquisition

 

40



--------------------------------------------------------------------------------

or creation of such subsidiary or such other Investment and its ownership
interest therein concurrently with such acquisition, creation or Investment and
the intended purposes of such subsidiary or Investment, (iii) if any such
subsidiary shall be part of a consolidated, combined or unitary tax return
together with GrafTech, Seadrift, GrafTech USA, Holdings, Luxembourg Parent, a
Borrower or any of the Subsidiaries, such subsidiary (unless it is a CFC) shall
have entered into the Tax Sharing Agreement existing at the time of such
acquisition or creation (or another tax sharing agreement containing terms
which, in the reasonable judgment of the Administrative Agent, are customary in
similar circumstances to provide an appropriate allocation of tax liabilities
and benefits), (iv) except in the case of GrafTech as permitted in the proviso
below, none of GrafTech, Luxembourg Parent, the Borrowers and the other
Subsidiaries shall have any contingent liability in respect of such subsidiary
or Investment or any obligations thereof and (v) any such subsidiary or
Investment shall be capitalized solely from the following sources: (A) any
Investment by any person other than GrafTech, Luxembourg Parent, the Borrowers
and the other Subsidiaries; (B) Indebtedness issued by such subsidiary or
person, or any of its subsidiaries, (other than Indebtedness to GrafTech,
Luxembourg Parent, a Borrower or any other Subsidiary) that is nonrecourse to
GrafTech, Luxembourg Parent, the Borrowers and the other Subsidiaries (except in
the case of GrafTech as otherwise permitted by the proviso below), or proceeds
thereof; (C) Capital Stock of such subsidiary or person, or any other
Unrestricted Subsidiary, or proceeds thereof, other than Capital Stock sold to
GrafTech, Luxembourg Parent, a Borrower or any other Subsidiary; and
(D) proceeds of Investments permitted to be made in Unrestricted Subsidiaries
pursuant to Section 6.04; provided, however, that GrafTech may incur a
contingent liability or Indebtedness in a specified and limited amount in
respect of such a subsidiary or Investment if it would at the time of such
incurrence be permitted to make an additional Investment in such subsidiary or
other applicable person in the amount of such incurrence and the amount so
incurred shall thereafter constitute an Investment in such subsidiary or other
person in such amount for purposes of calculating compliance with Section 6.04;
and (b) any subsidiary of an Unrestricted Subsidiary.

“Upstream and Cross-Stream Obligations” shall mean Obligations of Swissco
securing and/or guaranteeing Obligations of Foreign Subsidiaries that are direct
or indirect parent companies of Swissco or their direct or indirect subsidiaries
(except for Swissco itself and its direct and indirect subsidiaries).

“US Dollar Equivalent” shall mean, on any date of determination, (a) with
respect to any amount in Dollars, such amount, and (b) with respect to any
amount in euros or any other currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such currency in effect at such time under the
provisions of such Section.

“USA Patriot Act” shall mean the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).

“VAT” means (a) Taxes imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other tax of a similar nature, whether imposed in a member state

 

41



--------------------------------------------------------------------------------

of the European Union in substitution for, or levied in addition to, such Taxes
referred to in clause (a) above, or imposed elsewhere.

“VAT Subject Party” shall have the meaning given such term in Section 2.16(i).

“VAT Supplier” shall have the meaning given such term in Section 2.16(i).

“VAT Recipient” shall have the meaning given such term in Section 2.16(i).

“Wholly Owned Subsidiary” shall mean a Subsidiary at least 99% of the Capital
Stock of which (other than directors’ qualifying shares) is owned by GrafTech or
another Wholly Owned Subsidiary.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any person shall be construed to include such
person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. References herein to the taking of any action hereunder of an
administrative nature by a Borrower shall be deemed to include references to
GrafTech or

 

42



--------------------------------------------------------------------------------

the other Borrower taking such action on such Borrower’s behalf and the Agents
are expressly authorized to accept any such action taken by GrafTech or the
other Borrower as having the same effect as if taken by such Borrower. Each
reference herein to “director’s qualifying shares” or similar terms shall be
deemed to include a reference to “or other de minimis amounts of equity required
under applicable local law to be owned by local persons”.

SECTION 1.04. Accounting Terms; GAAP. (a) (i) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time; provided,
however, that if a Borrower notifies the Administrative Agent that such Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP or in the application thereof
on the operation of such provision, including any change to IFRS as contemplated
by paragraph (ii) below (or if the Administrative Agent notifies the Borrowers
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

(ii) GrafTech may use IFRS for financial reporting purposes, provided that
GrafTech shall give the Administrative Agent not less than 60 days’ (or such
shorter period of time as the Administrative Agent shall agree in its sole
discretion) prior written notice of any change in the accounting principles used
for financial reporting by GrafTech accompanied by a certificate of a Financial
Officer of GrafTech (i) specifying the material effects of such change in
accounting principles on GrafTech’s most recent audited financial statements and
(ii) setting forth reasonably detailed calculations of the effect of such change
in accounting principles as of the last day of the fiscal period covered by such
financial statements on (A) the Interest Coverage Ratio, (B) the Leverage Ratio
and (C) the GrafTech Senior Secured Leverage Ratio.

(b) All pro forma computations required to be made hereunder giving effect to
any acquisition, Investment, sale, disposition, merger or similar event shall
reflect on a pro forma basis such event as if consummated on the first day of
the period for which the applicable computation is being made and, to the extent
applicable, the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
but shall not take into account any projected synergies or similar benefits
expected to be realized as a result of such event.

(c) Except as expressly provided herein, all accounting and financial
calculations and determinations hereunder shall be made without consolidating
the accounts of Unrestricted Subsidiaries with those of GrafTech, the Borrowers
or any other Subsidiary, notwithstanding that such treatment is inconsistent
with GAAP.

 

43



--------------------------------------------------------------------------------

(d) For purposes of any determination under Section 6.01, 6.02 or 6.03 or under
paragraph (f), (g) or (k) of Article VII, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than Dollars shall be
translated into Dollars at the currency exchange rates in effect on the date of
such determination. No Default or Event of Default shall arise as a result of
(i) any limitation set forth in Dollars in Section 6.01, 6.02 or 6.03 being
exceeded solely as a result of changes in currency exchange rates from those
rates applicable at the time or times Indebtedness, Liens or Sale and Lease-Back
Transactions were initially consummated in reliance on the exceptions under such
Sections or (ii) any limitation set forth in Dollars in Section 6.04, 6.05 or
6.06 being exceeded solely as a result of changes in currency exchange rates
from those rates applicable at the time or times a binding contract was entered
into in respect of an Investment, disposition, payment or other transaction
under such Sections in reliance on the exceptions under such Sections. For
purposes of any determination under Section 6.04, 6.05 or 6.06, the amount of
each Investment, disposition, payment or other transaction denominated in a
currency other than Dollars shall be translated into Dollars at the currency
exchange rate in effect on the date such Investment, disposition, payment or
other transaction is consummated. Such currency exchange rates shall be
determined in good faith by the Borrowers.

SECTION 1.05. Exchange Rates. For purposes of determining the amount of the
Revolving Exposure, the LC Exposure, the Swingline Exposure or any related
amount, the Administrative Agent shall determine the Exchange Rate as of the
applicable Exchange Rate Date with respect to euros and each Alternative
Currency in which any requested or outstanding Letter of Credit or Swingline
Loan is denominated and shall apply such Exchange Rates to determine such amount
(in each case after giving effect to any Borrowings to be made or repaid and any
Letters of Credit to be issued, amended, renewed, extended or terminated, to the
extent practicable on or prior to the applicable date for such calculation). The
amount of any LC Disbursement made by the Issuing Bank in an Alternative
Currency and not reimbursed by the applicable Borrower or LC Subsidiary shall be
determined as set forth in paragraph (e) or (m) of Section 2.05, as applicable.

SECTION 1.06. Status of Obligations. (a) The Loans and other Obligations are
hereby designated as “Senior Debt” and as “Designated Senior Debt” under, and
for purposes of, the Senior Subordinated Notes. In the event that GrafTech, a
Borrower or any other Loan Party shall at any time issue or have outstanding any
other subordinated Indebtedness, GrafTech and such Borrower shall take or cause
such other Loan Party to take all such actions as shall be necessary to cause
the Obligations to constitute senior indebtedness (however denominated) in
respect of such subordinated Indebtedness and to enable the Lenders to have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such subordinated
Indebtedness. Without limiting the foregoing, the Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness”
under and in respect of any indenture or other agreement or instrument under
which such other subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or

 

44



--------------------------------------------------------------------------------

other remedies available or potentially available to holders of senior
indebtedness under the terms of such subordinated Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to each Borrower from time to time
during the Revolving Availability Period in euros or Dollars in an aggregate
principal amount that will not result in such Lender’s Revolving Exposure
exceeding its Available Commitment; provided that on and after the Luxembourg
Borrower Designation Effective Date, Swissco shall no longer be entitled to
borrow under this Agreement (but as to Swissco’s outstanding Revolving Loans, if
any, Swissco shall continue to be, and to have all the obligations of, a
Borrower hereunder).

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided, however, that the Commitments of the Lenders
are several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required hereunder.

(b) Subject to Section 2.13, each Revolving Borrowing denominated in Dollars
shall be comprised entirely of Base Rate Loans or Eurocurrency Loans and each
Revolving Borrowing denominated in euros shall be comprised entirely of
Eurocurrency Loans, as the applicable Borrower may request in accordance
herewith. Each Swingline Loan denominated in Dollars shall be a Base Rate Loan.
Each Swingline Loan denominated in euros shall be a Euro Swingline Rate Loan.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided, however,
that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Borrowing, such
Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and an integral multiple of the Borrowing Multiple; provided,
however, that a Revolving Borrowing may be in an aggregate amount that is equal
to the aggregate Available Commitments. Each Swingline Loan shall be in an
amount that is at least equal to the Borrowing Minimum for Swingline Loans and
an integral multiple of the Borrowing Multiple for Swingline Loans. Borrowings
of more than one Type and Class may be outstanding at the same time; provided,
however, that there shall not at any time be more than a total of 10
Eurocurrency Borrowings outstanding.

 

45



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Borrowings. To request a Borrowing, a Borrower shall
notify the Administrative Agent at the Applicable Office of such request by
telephone (a) in the case of a Eurocurrency Borrowing, not later than 12:00
noon, Local Time, three Business Days before the date of the proposed Borrowing
and (b) in the case of a Base Rate Borrowing, not later than 12:00 noon,
New York time, one Business Day before the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent at the
Applicable Office of a written Borrowing Request signed by the applicable
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Revolving Borrowing or a
Borrowing of another Class;

(ii) the currency and aggregate principal amount of the requested Borrowing;

(iii) the date of the requested Borrowing, which shall be a Business Day;

(iv) whether the requested Borrowing is to be a Eurocurrency Borrowing or a Base
Rate Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the Borrower of such Borrowing and the location and number of such
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.06.

If no currency is specified with respect to any requested Revolving Borrowing,
then the applicable Borrower shall be deemed to have selected Dollars. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be (i) in the case of a Borrowing denominated in euros, a Eurocurrency
Borrowing, and (ii) in the case of a Borrowing denominated in Dollars, a Base
Rate Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender that will make a Loan as part of the requested
Borrowing of the details thereof and of the amount of the Loan to be made by
such Lender as part of the requested Borrowing.

SECTION 2.04. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including

 

46



--------------------------------------------------------------------------------

the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Type and currency thereof
and, in the case of any Eurocurrency Loan, the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the
accounts of the Lenders and each Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to paragraph (a) or (b)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

(d) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note in substantially the form of Exhibit J hereto. In such event,
each Borrower, at its own expense, shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
consistent with this Agreement and reasonably approved by the Administrative
Agent. Thereafter, the Loans evidenced by each such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any LC Subsidiary may request the issuance (or the
amendment, renewal or extension) of Letters of Credit denominated in Dollars or
in any Alternative Currency in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by any
LC Subsidiary to, or entered into by any LC Subsidiary with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. Each reference herein to the “applicable Borrower” in respect of
any Letter of Credit (or in respect of the LC Subsidiary that shall have
requested such Letter of Credit) shall mean (i) in the case of any Letter of
Credit issued at the request of an LC Subsidiary that is not a CFC, Finance,
(ii) in the case of any Letter of Credit issued (A) on or after the Luxembourg
Borrower Designation Effective Date at the request of Swissco or (B) prior to
the Luxembourg Borrower Designation Effective Date at the request of any LC
Subsidiary that is a CFC, Swissco and (iii) in the case of any Letter of Credit
issued on or after the Luxembourg Borrower

 

47



--------------------------------------------------------------------------------

Designation Effective Date at the request of any LC Subsidiary other than
Swissco that is a CFC, Luxembourg Holdco.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), an LC Subsidiary shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent, at the Applicable Office, reasonably in advance of the
requested date of issuance, amendment, renewal or extension, a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount and currency of such Letter of Credit (which shall be Dollars or an
Alternative Currency), the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the applicable LC Subsidiary
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the applicable LC
Subsidiary shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $50,000,000, and (ii) the aggregate Revolving Exposures shall not exceed
the aggregate Available Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date in effect at the time of
the issuance, renewal or extension of such Letter of Credit. Any Letter of
Credit may provide by its terms that it may be extended for additional
successive one-year periods on terms reasonably acceptable to the Issuing Bank.
Any Letter of Credit providing for automatic extension shall be extended upon
the then current expiration date without any further action by any person unless
the Issuing Bank shall have given notice to the applicable beneficiary (with a
copy to the applicable Borrower) of the election by the Issuing Bank not to
extend such Letter of Credit, such notice to be given not fewer than 60 days
prior to the then current expiration date of such Letter of Credit; provided,
however, that no Letter of Credit may be extended automatically or otherwise
beyond the date that is five Business Days prior to the Revolving Maturity Date
in effect at the time of such extension.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing

 

48



--------------------------------------------------------------------------------

Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent in
Dollars, at the Applicable Office, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of (1)(i) each LC Disbursement made by the
Issuing Bank in Dollars and (ii) the US Dollar Equivalent, using the Exchange
Rates in effect on the date such payment is required, of each LC Disbursement
made by the Issuing Bank in an Alternative Currency, and, in each case, not
reimbursed by the applicable LC Subsidiary on the date due as provided in
paragraph (e) of this Section, or (2) any reimbursement payment required to be
refunded to the applicable LC Subsidiary for any reason (or, if such
reimbursement payment was refunded in an Alternative Currency, the US Dollar
Equivalent thereof using the Exchange Rates on the date of such refund). Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower or the applicable LC Subsidiary
shall reimburse such LC Disbursement by paying to the Administrative Agent, at
the Applicable Office, an amount equal to such LC Disbursement, in the currency
in which such LC Disbursement shall have been made, not later than 12:00 noon,
New York time, on the date that such LC Disbursement is made, if the applicable
LC Subsidiary shall have received notice of such LC Disbursement prior to
10:00 a.m., New York time, on such date, or, if such notice has not been
received by the applicable LC Subsidiary prior to such time on such date, then
not later than 12:00 noon, New York time, on (A) the Business Day that the
applicable LC Subsidiary receives such notice, if such notice is received prior
to 10:00 a.m., New York time, on the day of receipt, or (B) the Business Day
immediately following the day that the applicable LC Subsidiary receives such
notice, if such notice is not received prior to such time on the day of receipt.
If the applicable Borrower or the applicable LC Subsidiary fails to make such
payment when due, then (i) if such payment relates to an Alternative Currency
Letter of Credit, automatically and with no further action required, the
obligation of the applicable Borrower and the applicable LC Subsidiary to
reimburse the applicable LC Disbursement shall be permanently converted into an
obligation to reimburse the US Dollar Equivalent, calculated using the Exchange
Rates on the date when such payment was due, of such LC Disbursement and (ii) in
the case of each LC Disbursement, the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the payment then due from the
applicable LC Subsidiary in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent in Dollars its Applicable Percentage of the
payment then due from the applicable LC

 

49



--------------------------------------------------------------------------------

Subsidiary in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank in Dollars the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the applicable Borrower or the applicable LC Subsidiary pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement shall not
constitute a Loan and shall not relieve the applicable Borrower or the
applicable LC Subsidiary of its obligation to reimburse such LC Disbursement. If
the reimbursement by the applicable Borrower or the applicable LC Subsidiary of,
or obligation to reimburse, any amounts in any Alternative Currency would
subject the Administrative Agent, the Issuing Bank or any Lender to any stamp
duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in Dollars, such Borrower or such
LC Subsidiary shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, the Issuing Bank or Lender or
(y) reimburse each LC Disbursement made in such Alternative Currency in Dollars,
in an amount equal to the US Dollar Equivalent, calculated using the applicable
Exchange Rate on the date such LC Disbursement is made, of such LC Disbursement.

(f) Obligations Absolute. The applicable Borrower’s or the applicable LC
Subsidiary’s obligations to reimburse LC Disbursements as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit, this Agreement or any other
Loan Document, or any term or provision herein or therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, subject to the proviso in the next
sentence, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the applicable Borrower’s or the applicable LC Subsidiary’s
obligations hereunder. None of the Administrative Agent, the Lenders or the
Issuing Bank, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any

 

50



--------------------------------------------------------------------------------

consequence arising from causes beyond the control of the Issuing Bank;
provided, however, that the foregoing shall not be construed to excuse the
Issuing Bank from liability to any LC Subsidiary to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by each Borrower and each LC Subsidiary to the extent permitted by
applicable law) suffered by a Borrower or any LC Subsidiary that are caused by
the Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of the Issuing Bank, the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable LC Subsidiary by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided, however, that any failure to
give or delay in giving such notice shall not relieve the applicable LC
Subsidiary of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower or the applicable LC Subsidiary shall reimburse
such LC Disbursement in full on the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the applicable
Borrower or the applicable LC Subsidiary reimburses such LC Disbursement, at
(i) in the case of any LC Disbursement denominated in Dollars, and at all times
following the conversion to Dollars of an LC Disbursement made in an Alternative
Currency pursuant to paragraph (e) or (m) of this Section, the rate per annum
then applicable to Base Rate Revolving Loans and (ii) in the case of any LC
Disbursement denominated in an Alternative Currency, at all times prior to its
conversion to Dollars pursuant to paragraph (e) or (m) of this Section, a rate
per annum reasonably determined by the Issuing Bank (which determination will be
conclusive absent manifest error) to represent its cost of funds plus the
Applicable Rate used to determine interest applicable to Eurocurrency Revolving
Loans; provided, however, that, at all times after the applicable Borrower or
the applicable LC Subsidiary fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, Section 2.12(c) shall apply. Interest
accrued pursuant

 

51



--------------------------------------------------------------------------------

to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) or (m) of this Section to reimburse the Issuing Bank shall be for
the account of such Lender to the extent of such payment.

(i) Cash Collateralization. If the Commitments shall be terminated (including as
a result of any change in the Revolving Maturity Date in accordance with the
definition of such term) or if any Event of Default shall occur and be
continuing, on the Business Day that a Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the total LC Exposure) demanding the deposit of LC Cash Collateral pursuant to
this paragraph, each Borrower and the applicable LC Subsidiaries shall deposit
in an account or accounts with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in Dollars
and in cash equal to the LC Exposure allocable to it as of such date plus any
accrued and unpaid interest thereon; provided, however, that (i) the portions of
such amount attributable to undrawn Alternative Currency Letters of Credit or LC
Disbursements in an Alternative Currency that the applicable Borrower is not
late in reimbursing shall be deposited in the applicable Alternative Currencies
in the actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such LC Cash Collateral with respect to the LC
Exposure shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to a Borrower described in
clause (h) or (i) of Article VII and on the Revolving Maturity Date if the
Revolving Maturity Date shall have changed in accordance with the definition of
such term). For the purposes of this paragraph, the Alternative Currency LC
Exposure shall be calculated using the Exchange Rates on the date notice
demanding cash collateralization is delivered to the Borrowers. Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrowers and the LC Subsidiaries under
this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over each such account.
Other than any interest earned on the investment of such deposits, which
investments shall be made in Permitted Investments at the option and in the sole
discretion of the Administrative Agent and at the risk and expense of the
Borrowers and the LC Subsidiaries, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in any such account shall be applied by the Administrative Agent
to reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers and the LC Subsidiaries for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrowers and the LC Subsidiaries under this Agreement. If
the Borrowers and the LC Subsidiaries are required to provide an amount of LC
Cash Collateral hereunder as a result of the occurrence of an Event of

 

52



--------------------------------------------------------------------------------

Default, all amounts on deposit in such account or accounts (to the extent not
applied as aforesaid) shall be returned to them within three Business Days after
all Events of Default have been cured or waived.

(j) Existing Letters of Credit. As of the Effective Date, the Loan Parties have
outstanding for their respective accounts those Existing Letters of Credit under
the Existing Credit Agreement set forth on Schedule 2.05(j). The parties hereto
agree that each Existing Letter of Credit shall be deemed for purposes of this
Agreement to be a Letter of Credit issued on the Effective Date on the same
terms and conditions as each other Letter of Credit and that the issuing bank in
respect thereof shall for all purposes hereof have the same rights in respect of
each Existing Letter of Credit as the Issuing Bank has in respect of any Letter
of Credit.

(k) Designation of LC Subsidiaries. On or after (i) the Effective Date, but
prior to the Luxembourg Borrower Designation Effective Date, (A) Finance may
designate any Subsidiary that is not a CFC as an LC Subsidiary and (B) Swissco
may designate any CFC as an LC Subsidiary, and (ii) the Luxembourg Borrower
Designation Effective Date, (A) Finance may designate any Subsidiary that is not
a CFC as an LC Subsidiary and (B) Luxembourg Holdco may designate any CFC as an
LC Subsidiary, in each case by delivery to the Administrative Agent of an LC
Subsidiary Agreement executed by such Subsidiary and such Borrower; and such
Subsidiary shall for all purposes of this Agreement be an LC Subsidiary and a
party to this Agreement upon such delivery and the satisfaction of the
conditions set forth in Section 4.03 with respect to such Subsidiary until the
applicable Borrower shall have executed and delivered to the Administrative
Agent an LC Subsidiary Termination with respect to such Subsidiary, whereupon
such Subsidiary shall cease to be an LC Subsidiary and a party to this
Agreement. Notwithstanding the preceding sentence, no LC Subsidiary Termination
will become effective as to any LC Subsidiary at a time when any Letter of
Credit issued for the account of such LC Subsidiary or any LC Disbursement in
respect of any such Letter of Credit shall be outstanding hereunder. As soon as
practicable upon receipt of an LC Subsidiary Agreement, the Administrative Agent
shall send a copy thereof to each Lender.

(l) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by it thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a

 

53



--------------------------------------------------------------------------------

party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(m) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that a Borrower or any LC
Subsidiary is at the time or becomes thereafter required to reimburse or
otherwise pay to the Administrative Agent in respect of LC Disbursements made
under any Alternative Currency Letter of Credit (other than amounts in respect
of which such Borrower or such LC Subsidiary has deposited LC Cash Collateral,
if such LC Cash Collateral was deposited in the applicable Alternative
Currency), (ii) that the Lenders are at the time or become thereafter required
to pay to the Administrative Agent (and the Administrative Agent is at the time
or becomes thereafter required to distribute to the Issuing Bank) pursuant to
paragraph (e) of this Section in respect of unreimbursed LC Disbursements made
under any Alternative Currency Letter of Credit and (iii) of each Lender’s
participation in any Alternative Currency Letter of Credit under which an LC
Disbursement has been made shall, automatically and with no further action
required, be converted into the US Dollar Equivalent, calculated using the
Exchange Rates on such date (or in the case of any LC Disbursement made after
such date, on the date such LC Disbursement is made), of such amounts. On and
after such conversion, all amounts accruing and owed to the Administrative
Agent, the Issuing Bank or any Lender in respect of the obligations described in
this paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Administrative Agent at the Applicable Office most
recently designated by it for such purpose for Loans of such Class and currency
by notice to the applicable Lenders; provided, however, that Swingline Loans
shall be made as provided in Section 2.19. The Administrative Agent will make
such Loans available to the applicable Borrower by promptly crediting the
amounts so received, in like funds, to an account of such Borrower maintained by
the Administrative Agent (i) in London, in the case of Loans denominated in
euros, or (ii) in New York City, in the case of Loans denominated in Dollars;
provided, however, that Revolving Loans made to finance the reimbursement of an
LC Disbursement shall be remitted by the Administrative Agent to the Issuing
Bank.

(b) Unless the Administrative Agent shall have received at the Applicable Office
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the

 

54



--------------------------------------------------------------------------------

applicable Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, (x) the rate reasonably determined by the Applicable Agent to be
the cost to it of funding such amount (in the case of a Borrowing in euros) and
(y) the Federal Funds Effective Rate (in the case of a Borrowing in Dollars) or
(ii) in the case of such Borrower, the interest rate applicable to the subject
Loan. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing and the
Administrative Agent shall return to such Borrower any amount (including
interest) paid by such Borrower to the Administrative Agent pursuant to this
paragraph.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the applicable Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section and on terms consistent with the other provisions of
this Agreement. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Loans, which may
not be converted or continued.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent at the Applicable Office of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent at
the Applicable Office of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the applicable Borrower.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit a Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing denominated in euros to a Base
Rate Borrowing.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

55



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) if the resulting Borrowing is to be denominated in Dollars, whether such
Borrowing is to be a Base Rate Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender holding a Loan to which
such Interest Election Request relates of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then (i) in the case of a Borrowing denominated in Dollars,
such Borrowing shall be converted to a Base Rate Borrowing as of the end of such
Interest Period and (ii) in the case of a Borrowing denominated in euros, such
Borrowing shall become due and payable on the last day of such Interest Period.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Revolving Maturity Date.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Commitments; provided, however, that (i) each reduction of the Commitments shall
be in an amount that is an integral multiple that is a Borrowing Multiple and
not less than the Borrowing Minimum and (ii) the Borrowers shall not terminate
or reduce the Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.10, the aggregate Revolving
Exposures would exceed the aggregate Available Commitments.

(c) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
five Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each notice delivered by the Borrowers pursuant
to this Section shall be irrevocable; provided, however, that a notice of
termination of the Commitments delivered by the Borrowers may state that such
notice is

 

56



--------------------------------------------------------------------------------

conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrowers (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the applicable
Lenders in accordance with their respective Commitments.

SECTION 2.09. Repayment of Loans. Each Borrower hereby unconditionally promises
to pay (i) to the Administrative Agent at the Applicable Office for the accounts
of the Lenders, the then unpaid principal amount of each Revolving Borrowing
made to it on the Revolving Maturity Date and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan made to it on the earlier of
the Revolving Maturity Date and the 10th day after such Swingline Loan is made;
provided, however, that on each date that a Revolving Borrowing is made by a
Borrower, such Borrower shall repay all Swingline Loans that are outstanding to
it on the date such Revolving Borrowing is made. The Borrowers will repay the
principal amount of each Loan and the accrued interest thereon in the currency
of such Loan.

SECTION 2.10. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (d) of this Section.

(b) If, on any date, the aggregate Revolving Exposures exceed the aggregate
Available Commitments, the Borrowers shall, not later than the second Business
Day following such date, prepay Revolving Loans in an amount sufficient to
eliminate such excess (after giving effect to any other prepayment of Loans on
or prior to the date of prepayment).

(c) Prior to any prepayment of Borrowings hereunder, the applicable Borrower
shall select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (d) of this
Section.

(d) The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment under paragraph (a) of this Section
(A) in the case of a prepayment of a Loan other than a Swingline Loan, at the
Applicable Office not later than 11:00 a.m., Local Time, five Business Days
before the date of prepayment and (B) in the case of a prepayment of a Swingline
Loan, at the Applicable Office not later than 12:00 noon, Local Time, on the
date of prepayment, and (ii) of any prepayment under paragraph (b) of this
Section, at the Applicable Office as promptly as practicable after such Borrower
becomes aware that such prepayment will be required. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided, however, that, if a
notice of optional prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
notice of prepayment may

 

57



--------------------------------------------------------------------------------

be revoked if such notice of termination is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice, the Administrative
Agent shall advise the affected Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02,
except as necessary to apply fully the required amount of a mandatory
prepayment. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest on the amount prepaid.

SECTION 2.11. Fees. (a) Finance agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily unused amount of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates. Accrued commitment fees in respect of
any Commitment shall be payable in arrears (i) on the last day of March, June,
September and December of each year commencing on the first such date to occur
after the Effective Date, and (ii) on the date on which such Commitment
terminates. All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). For purposes of computing commitment
fees, a Commitment of a Lender shall be deemed to be used to the extent of the
LC Exposure of such Lender, but not by the Swingline Exposure of such Lender.
For purposes of computing the average daily amount of any LC Exposure for any
period under this Section 2.11(a), the average daily amount of the Alternative
Currency LC Exposure for such period shall be calculated by multiplying (i) the
average daily balance of each Alternative Currency Letter of Credit (expressed
in the currency in which such Alternative Currency Letter of Credit is
denominated) by (ii) the Exchange Rate for each such Alternative Currency in
effect on the last Business Day of such period or by such other reasonable
method that the Administrative Agent deems appropriate, in consultation with the
Borrowers.

(b) Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in the
Letters of Credit of such Borrower, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure in respect of such Borrower, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at a rate separately agreed between the Issuing
Bank and such Borrower on the average daily amount of the LC Exposure of such
Borrower (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees (or other fees as agreed between the Issuing Bank and the
Borrowers) with respect to the issuance, amendment, renewal or extension of any
Letter of Credit of such Borrower or

 

58



--------------------------------------------------------------------------------

processing of drawings thereunder. Participation fees and fronting fees accrued
under this paragraph through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided, however, that all such fees shall be payable on the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure (and any such fees remaining unpaid after the
Revolving Maturity Date or earlier termination of the Commitments shall be
payable on demand). Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees payable under this paragraph shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
the average daily amount of any LC Exposure for any period under this
Section 2.11(b), the average daily amount of the Alternative Currency LC
Exposure for such period shall be calculated as set forth in the last sentence
of Section 2.11(a).

(c) Each Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between such Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances (absent manifest error).

SECTION 2.12. Interest. (a) The Loans comprising each Eurocurrency Revolving
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

(b) The Loans comprising each Base Rate Borrowing (including each Swingline Loan
denominated in Dollars) shall bear interest at the Base Rate plus the Applicable
Rate. The Loans comprising each Swingline Loan denominated in euros shall bear
interest at the Euro Swingline Rate plus the Applicable Rate.

(c) Notwithstanding Section 2.12(a) and (b), if any principal of or interest on
any Loan or any fee or other amount payable by a Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in
Section 2.12(a) and (b) or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to Base Rate Revolving Loans as provided in
Section 2.12(b).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon

 

59



--------------------------------------------------------------------------------

termination of the applicable Commitments; provided, however, that (i) interest
accrued pursuant to Section 2.12(c) above shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any Loan,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate at times when the
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Adjusted LIBO Rate or Base Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

(f) The rates of interest provided for in this Agreement are minimum interest
rates. When entering into this Agreement, the parties have assumed that the
interest payable at the rates set out in this Section or in other Sections of
this Agreement is not and will not become subject to the Swiss Withholding Tax.
Notwithstanding that the parties do not anticipate that any payment of interest
will be subject to the Swiss Withholding Tax, they agree that, in the event that
(i) the Swiss Withholding Tax should be imposed on interest payments by Swissco
and (ii) Swissco is unable, by reason of the Swiss Withholding Tax Act, to
comply with Section 2.16, the interest rate on such payments due by Swissco,
including limitations therein, shall be increased in such a way that the amount
of interest effectively paid to each Lender corresponds to an amount which
(after making any deduction of the Non-Refundable Portion (as defined below) of
the Swiss Withholding Tax) equals the payment which would have been due had no
deduction of Swiss Withholding Tax been required. For the purposes of this
Section, “Non-Refundable Portion” shall mean Swiss Withholding Tax at the
standard rate (being, as at the Effective Date, 35%) unless a tax ruling issued
by the Swiss Federal Tax Administration confirms that, in relation to a specific
Lender based on an applicable double tax treaty, the Non-Refundable Portion is a
specified lower rate in which case such lower rate shall be applied in relation
to such Lender. Swissco shall provide to the Administrative Agent the documents
required by law or applicable double taxation treaties for the Lenders to claim
a refund of any Swiss Withholding Tax so deducted.

(g) Swissco shall not be required to pay any additional amount to a Lender
pursuant to Section 2.12(f) if such Lender has breached (i) Section 2.16(k) or
(ii) the requirements and limitations for Assignment and Assumption or a
participation with respect to such Loan pursuant to Section 9.04.

 

60



--------------------------------------------------------------------------------

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by a majority in interest of the
affected Lenders (based upon applicable outstanding commitments and, without
duplication, loans) that the Adjusted LIBO Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies such Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Borrowing Request for a Eurocurrency Revolving Borrowing denominated in
such currency (A) if such currency is the Dollar, shall be deemed a request for
a Base Rate Borrowing and (B) if such currency is the euro, shall be
ineffective, (ii) any Interest Election Request that requests the conversion of
any Revolving Borrowing denominated in such currency to, or continuation of any
Revolving Borrowing denominated in such currency as, a Eurocurrency Borrowing
shall be ineffective, and (iii) any Eurocurrency Borrowing denominated in such
currency that is requested to be continued shall bear interest at such rate or
rates as the Administrative Agent and the Borrowers shall agree upon to reflect
the cost to such Lenders of making or maintaining their Loans (or, in the
absence of such agreement, shall be repaid on the last day of the then current
Interest Period applicable thereto).

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or any Eurocurrency Loan made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any Eurocurrency Loan) or to increase the cost to such Lender
or the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or the Issuing Bank hereunder (whether of principal, interest or otherwise),
then the applicable Borrower will pay to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will

 

61



--------------------------------------------------------------------------------

compensate such Lender or the Issuing Bank for such additional costs incurred or
reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has had or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided,
however, that the Borrowers shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further, however,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan to a Loan of a different Type or
Interest Period other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.10(d) and is revoked in accordance
therewith) or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a

 

62



--------------------------------------------------------------------------------

result of a request by the applicable Borrower pursuant to Section 2.18, then,
in any such event, such Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurocurrency Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
reasonably determined by such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrowers and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of a Borrower or any LC Subsidiary hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided, however, (1) that, with respect to Swiss Withholding
Tax only, Swissco shall not be required to pay any additional amount to a Lender
pursuant to this Section 2.16(a) if such Lender (A) has breached Section 2.16(k)
or (B) has made an assignment without the consent of Swissco in breach of the
requirements of clause (iv) of Section 9.04(b) or has sold a participation to a
Non-Qualifying Bank without the consent of Swissco in breach of the requirements
of clause (iv) of Section 9.04(e), and (2) that if a Borrower or any LC
Subsidiary shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, each
Lender or the Issuing Bank (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Borrower
or such LC Subsidiary shall make such deductions and (iii) such Borrower or such
LC Subsidiary shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers and each LC Subsidiary shall indemnify the Administrative
Agent, each Lender and the Issuing Bank, within 15 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of a
Borrower or any LC Subsidiary hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable

 

63



--------------------------------------------------------------------------------

to amounts payable under this Section) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto (except to the
extent such penalties, interest and expenses result solely from the gross
negligence or wilful misconduct of the Administrative Agent, such Lender or such
Issuing Bank, as the case may be), whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that the Administrative Agent, such
Lender or the Issuing Bank, as applicable, shall reasonably cooperate with a
Borrower and any LC Subsidiary, at such Borrower’s or such LC Subsidiary’s sole
cost and expense, in good faith to recover any such Indemnified Taxes or Other
Taxes that the Administrative Agent, such Lender or the Issuing Bank, as
applicable, and such Borrower or such LC Subsidiary agree were incorrectly or
illegally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to a
Borrower or any LC Subsidiary by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower or any LC Subsidiary to a Governmental Authority, such Borrower or
such LC Subsidiary shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for the full
amount of any Excluded Taxes attributable to such Lender that are paid or
payable by the Administrative Agent and the Loan Parties in connection with any
Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Excluded Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
paragraph (e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Excluded
Taxes so payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so payable absent manifest error.

(f) Any Foreign Lender (or with respect to any LC Subsidiary, any Lender
organized outside the jurisdiction of organization of such LC Subsidiary) that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which a Borrower or any LC Subsidiary is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall, to the extent it may lawfully do so, deliver to such
Borrower or the LC Subsidiary, as the case may be (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law and
as reasonably requested by such Borrower or such LC Subsidiary as will permit
such payments to be made without withholding or at a reduced rate; provided,
however, that such Lender has received sufficient written notice from such
Borrower or such LC Subsidiary advising it of

 

64



--------------------------------------------------------------------------------

the availability of such exemption or reduction and containing all applicable
documentation. So long as any Lender makes a reasonable and good faith effort
timely to comply with any such requirement outside the U.S., such Lender shall
continue to benefit from Section 2.16(a) and (c) with respect to any such Taxes
pending the effectiveness of any such reduction or exemption for which it may
apply. For purposes of any withholding tax imposed by the United States of
America in effect as of the Effective Date, the documentation referred to in the
first sentence of this paragraph (f) shall include (and this sentence shall
constitute the written notice referred to in such preceding sentence): (i) in
the case of a Foreign Lender that is a “bank” under Section 881(c)(3)(A) of the
Code, two duly completed copies of either Internal Revenue Service Form W-8ECI
or W-8BEN (or applicable successor form, as the case may be); and (ii) in the
case of a Foreign Lender that is not a “bank” under Section 881(c)(3)(A) of the
Code, (x) a certificate of a duly authorized officer of such Foreign Lender
certifying that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of a Borrower
or LC Subsidiary within the meaning of Section 881(c)(3)(B) of the Code or (c) a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN (or applicable successor form).

(g) If the Administrative Agent, any Lender or the Issuing Bank, as the case may
be, determines in its reasonable discretion that it is entitled to receive a
refund, credit or other tax benefit in respect of Taxes with respect to which it
has received additional amounts from a Borrower or any LC Subsidiary pursuant to
paragraph (a) of this Section 2.16 or as to which it has been indemnified by a
Borrower or any LC Subsidiary pursuant to paragraph (b) or (c) of this
Section 2.16, the Administrative Agent, such Lender or the Issuing Bank, as
applicable, shall notify such Borrower or such LC Subsidiary, as applicable, and
shall, within 45 days (or such shorter period of time as may be prescribed by
applicable law for a timely application) after receipt of a request by such
Borrower or such LC Subsidiary, apply for such refund, credit or other tax
benefit at such Borrower’s or such LC Subsidiary’s expense. The Administrative
Agent, such Lender or the Issuing Bank, as applicable, shall in good faith
prepare or amend any filings, returns or other documentation required to obtain
such refund, credit or other tax benefit and such Borrower or LC Subsidiary, as
applicable, shall not have the right to participate therein. If the
Administrative Agent, such Lender or the Issuing Bank, as applicable, receives a
refund, credit or other tax benefit pursuant to this paragraph (g), the
Administrative Agent, such Lender or the Issuing Bank, as applicable, shall
promptly pay such amount to the applicable Borrower or LC Subsidiary, as
applicable, together with any interest received thereon. This Section shall not
be construed to require the Administrative Agent, any Lender or the Issuing Bank
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to a Borrower or any LC Subsidiary.

(h) All amounts set out, or expressed in a Loan Document to be payable by any
Party to the Administrative Agent, any Lender or the Issuing Bank



--------------------------------------------------------------------------------

which (in whole or in part) constitute the consideration for a supply for VAT
purposes shall be deemed to be exclusive of any VAT which is chargeable on such
supply, and accordingly, subject to Section 2.16(i), if VAT is or becomes
chargeable on any supply made by the Administrative Agent, any Lender or the
Issuing Bank to any Party under a Loan Document, that Party shall pay to the
Administrative Agent, any Lender or the Issuing Bank (in addition to and at the
same time as paying any other consideration for such supply), provided that the
Administrative Agent, any such Lender or the Issuing Bank has delivered an
invoice complying with the applicable legal requirements to such Party, an
amount equal to the amount of such VAT except where the reverse charge method
applies and the Party is liable for the payment of such VAT to the relevant
Governmental Authority.

(i) If VAT is or becomes chargeable on any supply made by the Administrative
Agent, any Lender or the Issuing Bank (each a “VAT Supplier”) to any other of
the Administrative Agent, any Lender or the Issuing Bank (the “VAT Recipient”)
under a Loan Document, and any Party other than the VAT Recipient (the “VAT
Subject Party”) is required by the terms of any Loan Document to pay an amount
equal to the consideration for such supply to the VAT Supplier (rather than
being required to reimburse the VAT Recipient in respect of that consideration),
the VAT Subject Party shall also pay to the VAT Supplier (in addition to and at
the same time as paying such amount) and provided that the VAT Supplier has
delivered an invoice complying with the applicable legal requirements to the VAT
Recipient, an amount equal to the amount of such VAT except where the reverse
charge method applies and the VAT Recipient owes the VAT to the respective
Governmental Authorities.

(j) Where a Loan Document requires any party thereto to reimburse or indemnify
the Administrative Agent, any Lender or the Issuing Bank for any cost or
expense, that party shall reimburse or indemnify (as the case may be) the
Administrative Agent, such Lender or the Issuing Bank for the full amount of
such cost or expense, including such part thereof as represented by VAT, save to
the extent that the Administrative Agent, such Lender or the Issuing Bank
reasonably determines that it, or any of its Affiliates, is entitled to credit
or repayment in respect of such VAT from the relevant Governmental Authority.

(k) Each Lender that is a Lender as of the Effective Date confirms that, as of
the Effective Date such Lender is a Qualifying Bank. Each person that shall
become a Lender after the Effective Date confirms that as of the date such
person becomes a Lender, and each person that shall at any time acquire a
participation in any Loan of Swissco shall be deemed to have confirmed as of the
date such person acquires such participation (or, if earlier, the date on which
such person acquired the participation in a Commitment that resulted in its
acquisition of such participation in such Loan of Swissco upon the making
thereof), it is (i) a Qualifying Bank or (ii) one single creditor for the
purposes of the Swiss Ten Non-Bank Rule and the Swiss Twenty Non-Bank Rule.

 

66



--------------------------------------------------------------------------------

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Each Borrower and each LC Subsidiary shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, Local Time, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to such account as the
Administrative Agent shall from time to time specify at its respective
Applicable Offices; provided, however, that payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and payments
pursuant to Sections 2.14, 2.15, 2.16, 2.19 and 9.03 shall be made directly to
the persons entitled thereto and payments pursuant to other Loan Documents shall
be made to the persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of principal or interest or fees in
respect of any Loan or LC Disbursement shall be made in the currency of such
Loan or LC Disbursement; all other payments hereunder and under each other Loan
Document shall be made in Dollars at the Exchange Rate in effect at such time of
payment, if applicable. Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

(b) If, at any time, insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its
Loans of any Class or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans of such Class or participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in Loans of
such Class or participations in LC

 

67



--------------------------------------------------------------------------------

Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of their respective Loans of such Class or
participations in LC Disbursements and Swingline Loans and accrued interest
thereon; provided, however, that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to GrafTech, a Borrower, any other Subsidiary or any
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each of GrafTech, each Borrower and each LC Subsidiary consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against GrafTech, such Borrower or such LC Subsidiary rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of GrafTech, such Borrower or such LC Subsidiary in the
amount of such participation.

(d) Unless the Administrative Agent shall have received notice from a Borrower
or an LC Subsidiary prior to the date on which any payment is due to the
Administrative Agent for the account of all or certain of the Lenders or the
Issuing Bank hereunder that such Borrower or such LC Subsidiary will not make
such payment, the Administrative Agent may assume that such Borrower or such LC
Subsidiary has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the applicable Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower or such LC Subsidiary has not in fact made such payment, then each of
the applicable Lenders or the Issuing Bank, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at a rate reasonably determined
by the Administrative Agent in accordance with banking industry practices on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it to
the Administrative Agent or another Lender under this Agreement, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by it for the account
of such Lender to satisfy such Lender’s obligations under this Agreement until
all such unsatisfied obligations are fully paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if a Borrower or any LC Subsidiary
is required to pay any additional amount to any Lender or any Governmental

 

68



--------------------------------------------------------------------------------

Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if any Loan Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder or is a Defaulting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under the
Loan Documents to an assignee (other than any Ineligible Assignee) that shall
assume such obligations (which assignee may be another Lender, if such other
Lender accepts such assignment); provided, however, that (i) the Borrowers shall
have received the prior written consent of the Administrative Agent (and, if a
Commitment is being assigned, the Issuing Bank and Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee or the Borrowers and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a material reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

SECTION 2.19. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to each Borrower
from time to time during the Revolving Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $35,000,000,
or (ii) the aggregate Revolving Exposures exceeding the aggregate Available
Commitments; provided, however, that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans; provided that on and
after the Luxembourg Borrower Designation Effective Date, Swissco shall no
longer be entitled to borrow Swingline Loans under this

 

69



--------------------------------------------------------------------------------

Agreement and the Swingline Lender shall not be required to make Swingline Loans
to Swissco (but as to Swissco’s outstanding Swingline Loans, if any, Swissco
shall continue to be, and to have all the obligations of, a Borrower hereunder).

(b) To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than, as applicable, noon New York City time, or 9:30 a.m., London time,
on the day of a proposed Swingline Loan. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and the
amount and currency (which shall be Dollars or euros) of the requested Swingline
Loan. The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from such Borrower. The Swingline Lender shall make each
Swingline Loan available to such Borrower by means of a credit to a general
deposit account of such Borrower with the Swingline Lender by 3:00 p.m., Local
Time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the outstanding Swingline Loans denominated in Dollars. The Swingline Lender may
by written notice given to the Administrative Agent not later than 10:00 a.m.,
London time, on any Business Day (each date on which such notice is given, a
“Notice Date”) require the Lenders to acquire participations on the second
Business Day after the Notice Date in all or a portion of the outstanding
Swingline Loans denominated in euros, and such Swingline Loans shall be
continued on the second Business Day after the Notice Date as a Eurocurrency
Borrowing having an Interest Period of one month’s duration; provided, however,
that the Swingline Lender shall not give such notice to the Administrative Agent
unless it shall have first given the Borrowers notice by 2:00 p.m., London time,
on the Business Day immediately preceding the Notice Date of its intent to give
such notice to the Administrative Agent and the Borrowers shall not have given
the Swingline Lender notice by 9:00 a.m., London time, on the Notice Date that
they agree to repay such Swingline Loans on or prior to the second Business Day
after the Notice Date. Such notice shall specify the aggregate amount and
currency of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent in the currency of each such Swingline Loan, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of each such Swingline
Loan. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately

 

70



--------------------------------------------------------------------------------

available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrowers of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from a Borrower (or other party on behalf of a Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear. The purchase of participations in a Swingline
Loan pursuant to this paragraph shall not relieve the applicable Borrower of any
default in the payment thereof. Notwithstanding the foregoing, a Lender shall
not have any obligation to acquire a participation in a Swingline Loan pursuant
to this paragraph if an Event of Default shall have occurred and be continuing
at the time such Swingline Loan was made and such Lender shall have notified the
Swingline Lender in writing, at least one Business Day prior to the time such
Swingline Loan was made, that such Event of Default has occurred and that such
Lender will not acquire participations in Swingline Loans made while such Event
of Default is continuing.

SECTION 2.20. Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if one or more Lenders become Defaulting Lenders,
then, upon notice to such effect by the Administrative Agent (which notice shall
be given promptly after the Administrative Agent becomes aware that any Lender
shall have become a Defaulting Lender, including as a result of being advised
thereof by the Issuing Bank, the Swingline Lender, GrafTech or a Borrower) (such
notice being referred to as a “Defaulting Lender Notice”), the following
provisions shall apply for so long as any such Lender is a Defaulting Lender:

(i) no commitment fee shall accrue on any Commitment of any Defaulting Lender
pursuant to Section 2.11(a);

(ii) the Commitment and Revolving Exposure of each Defaulting Lender shall be
disregarded in determining whether the Required Lenders or other requisite
Lenders shall have taken any action hereunder or under any other Loan Document
(including any consent to any waiver, amendment or other modification pursuant
to Section 9.02); provided that any, waiver, amendment, or other modification
that, disregarding the effect of this clause (ii), requires the consent of all
Lenders or of all Lenders affected thereby shall continue to require the consent
of each Defaulting Lender in accordance with the terms hereof;

(iii) if any Swingline Loans are outstanding or any LC Exposure exists at the
time any Lender becomes a Defaulting Lender (each such Swingline Loan

 

71



--------------------------------------------------------------------------------

being referred to as a “Reallocated Swingline Loan”, and each Letter of Credit
to which such LC Exposure is attributable being referred to as a “Reallocated
Letter of Credit”), then:

(A) subject to clause (C) below, the obligation of each Non-Defaulting Lender to
purchase participations in each Reallocated Swingline Loan under Section 2.19(c)
shall be adjusted to be determined on the basis of such Lender’s Adjusted
Applicable Percentage (and all references in such Section to “Applicable
Percentage” shall be deemed to be references to “Adjusted Applicable
Percentage”);

(B) subject to clause (C) below, the participation of each Non-Defaulting Lender
in each Reallocated Letter of Credit shall be adjusted to be determined under
Section 2.05(d) on the basis of such Lender’s Adjusted Applicable Percentage
(and all references in such Section to “Applicable Percentage” shall be deemed
to be references to “Adjusted Applicable Percentage”);

(C) notwithstanding the foregoing:

(1) if any Lender that becomes a Defaulting Lender shall be the Swingline Lender
or an Affiliate thereof, no adjustment shall be made pursuant to clause
(A) above on account of such Lender becoming a Defaulting Lender;

(2) if any Lender that becomes a Defaulting Lender shall be the Issuing Bank or
an Affiliate thereof, no adjustment shall be made pursuant to clause (B) above
with respect to participations in any Letter of Credit issued by the Issuing
Bank; and

(3) if the sum of (x) all the Defaulting Lenders’ Applicable Percentages of the
aggregate principal amount of the Reallocated Swingline Loans (the “Defaulting
Lender Swingline Exposures”) and (y) all the Defaulting Lenders’ Applicable
Percentages of the LC Exposure attributable to the Reallocated Letters of Credit
(the “Defaulting Lender LC Exposures” and, together with the Defaulting Lender
Swingline Exposures, the “Defaulting Lender LC/Swingline Exposures”) exceeds the
unused portion of the Aggregate Commitment of the Lenders other than the
Defaulting Lenders as of the time the adjustments are to be made pursuant to
clauses (A) and (B) above (such unused portion being referred to as the “Maximum
Incremental Participations Amount”), then (I) the incremental amount of
participations acquired by the Non-Defaulting Lenders under clause (A) above
(the “Incremental Swingline Participations”) shall not exceed at any time the
Maximum Incremental Participations Amount multiplied by a

 

72



--------------------------------------------------------------------------------

fraction of which the numerator is the aggregate principal amount of the
Reallocated Swingline Loans at such time and the denominator is the Defaulting
Lender LC/Swingline Exposure at such time and (II) the incremental amount of
participations acquired by the Non-Defaulting Lenders under clause (B) above
(the “Incremental LC Participations” and, together with the Incremental
Swingline Participations, the “Incremental LC/Swingline Participations”) shall
not exceed at any time the Maximum Incremental Participations Amount multiplied
by a fraction of which the numerator is the LC Exposure attributable to the
Reallocated Letters of Credit and the denominator is the Defaulting Lender
LC/Swingline Exposure at such time;

(D) if the Incremental LC/Swingline Participations shall be less than the
Defaulting Lender LC/Swingline Exposure as a result of the circumstances
described in clause (C)(3) above, then the Borrowers shall, within one Business
Day after receipt of written notice to that effect from the Administrative
Agent, (1) first, prepay the Reallocated Swingline Loans and (2) second, cash
collateralize the Reallocated Letters of Credit (in a manner and under
documentation reasonably satisfactory to the Administrative Agent) in an
aggregate amount equal to the excess, if any, of the Defaulting Lender
LC/Swingline Exposure over the Incremental LC/Swingline Participations;

(E) if any Reallocated Letter of Credit shall have been cash collateralized by
the Borrowers pursuant to clause (D) above, then the Borrowers shall not be
required to pay any letter of credit participation fees to the Lenders that are
Defaulting Lenders pursuant to Section 2.11(b) with respect to the portion of
such Reallocated Letter of Credit that is so cash collateralized;

(F) if an adjustment shall have been made pursuant to clause (B) above to the
participations of the Non-Defaulting Lenders in Reallocated Letters of Credit,
then the letter of credit participation fees that would otherwise have been
payable to the Lenders that are Defaulting Lenders pursuant to Section 2.11(b)
with respect to the portion of such Reallocated Letters of Credit equal to the
Incremental LC Participations therein shall instead accrue for the accounts of,
and be payable to, the Lenders that are Non-Defaulting Lenders in accordance
with their Adjusted Applicable Percentages;

(G) if the Defaulting Lender LC Exposure at any time shall exceed the sum of the
Incremental LC Participations at such time and the portion of the Reallocated
Letters of Credit cash collateralized at such time pursuant to clause (D) above,
then, without prejudice to any rights or remedies of the Issuing Bank or any
Non-Defaulting Lender hereunder, all

 

73



--------------------------------------------------------------------------------

letter of credit participation fees payable to the Lenders that are Defaulting
Lenders under Section 2.11(b) with respect to the portion of the Defaulting
Lender LC Exposure equal to such excess shall instead ratably accrue for the
accounts of, and be payable to, the Issuing Bank; and

(H) the Revolving Exposure of each Non-Defaulting Lender shall be determined
after giving effect to the Incremental LC/Swingline Participations acquired by
such Lender under the foregoing clauses of this clause (iii);

(iv) in the event any Swingline Loan shall be made, or any Letter of Credit
shall be issued or amended to increase the amount thereof, (A) the
participations of the Non-Defaulting Lenders therein shall be determined in the
manner set forth in clause (iii)(A) or (iii)(B) above, as applicable, as if such
Swingline Loan or Letter of Credit shall have been a Reallocated Swingline Loan
or a Reallocated Letter of Credit, as the case may be, and (B) letter of credit
participation fees that would otherwise have been payable to the Lenders that
are Defaulting Lenders pursuant to Section 2.12(b) in respect of any such Letter
of Credit shall be subject to clause (iii)(F) above; provided, however, that,
notwithstanding anything to the contrary set forth herein, the Swingline Lender
shall not be required to make any Swingline Loan, and the Issuing Bank shall not
be required to issue, extend, renew or increase the amount of any Letter of
Credit, in each case unless it is satisfied that the Defaulting Lenders’
Applicable Percentage of such Swingline Loan or of the LC Exposure attributable
to such Letter of Credit will be entirely covered by participations therein of
the Non-Defaulting Lenders and/or, in the case of the LC Exposure, cash
collateral provided by the Borrowers (in a manner and under documentation
satisfactory to the Issuing Bank); and

(v) any amount payable to or for the account of any Defaulting Lender in its
capacity as a Lender hereunder (whether on account of principal, interest, fees
or otherwise, and including any amounts payable to such Defaulting Lender
pursuant to Section 2.11, but excluding any amounts payable to such Defaulting
Lender pursuant to Sections 2.13, 2.14, 2.15, 2.17(b) and 9.04) shall, in lieu
of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, (A) be applied, at such time or times as may be determined
by the Administrative Agent, (1) first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder, (2) second, pro
rata, to the payment of any amounts owing by such Defaulting Lender to the
Swingline Lender and the Issuing Bank in respect of such Defaulting Lender’s
participations in Swingline Loans and Letters of Credit (and to the extent any
such amounts shall have been paid by Non-Defaulting Lenders as a result of
adjustments pursuant to clause (iii) above, to reimburse such Non-Defaulting
Lenders for such amounts), (3) third, to cash collateralize participation
obligations of such Defaulting Lender in respect of outstanding Swingline Loans
and Letters of Credit and (4) fourth, to the funding of such Defaulting Lender’s
Applicable Percentage of any Borrowing in respect

 

74



--------------------------------------------------------------------------------

of which such Defaulting Lender shall have failed to fund such share as required
hereunder, (B) to the extent not applied as aforesaid, be held, if so determined
by the Administrative Agent, as cash collateral for funding obligations of such
Defaulting Lender in respect of future Revolving Loans hereunder, (C) to the
extent not applied or held as aforesaid, be applied, pro rata, to the payment of
any amounts owing to the Borrowers or the Non- Defaulting Lenders as a result of
any final and nonappealable judgment of a court of competent jurisdiction
obtained by a Borrower or any Non-Defaulting Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations
hereunder, (D) to the extent not applied or held as aforesaid, be applied, pro
rata, to the reimbursement to each Borrower of its costs of maintaining any cash
collateral provided by such Borrower in accordance with this Section 2.20 (which
cost shall be presumed to be equal to the average rate of interest expense paid
by such Borrower hereunder during the applicable period in respect of Loans
denominated in the applicable currency, or if and to the extent such Loans are
not outstanding during the applicable period, the average rate of one month
LIBOR during such period for the applicable currency plus the Applicable Rate)
and (E) to the extent not applied or held as aforesaid, be distributed to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction.

(b) In the event the Administrative Agent, the Swingline Lender, the Issuing
Bank, GrafTech and the Borrowers shall have agreed that a Lender that is a
Defaulting Lender has adequately remedied all matters that caused such Lender to
become a Defaulting Lender, then (i) such Lender shall cease to be a Defaulting
Lender for all purposes hereof, (ii) the obligations of the Lenders to purchase
participations in Swingline Loans under Section 2.19(c) and the participations
of the Lenders in Letters of Credit under Section 2.05(d) shall be readjusted to
be determined on the basis of such Lenders’ Applicable Percentages and
(iii) such Lender shall purchase at par such of the Revolving Loans of the other
Lenders as the Administrative Agent shall determine to be necessary in order for
the Revolving Loans to be held by the Lenders in accordance with their
Applicable Percentages.

(c) No Commitment of any Lender shall be increased or otherwise affected and,
except as otherwise expressly provided in this Section, performance by the
Borrowers of their obligations hereunder and under the other Loan Documents
shall not be excused or otherwise modified, as a result of the operation of this
Section. The rights and remedies against a Defaulting Lender under this Section
are in addition to other rights and remedies that the Borrowers, the
Administrative Agent, the Swingline Lender, the Issuing Bank or any
Non-Defaulting Lender may have against such Defaulting Lender (and, for the
avoidance of doubt, each Non-Defaulting Lender shall have a claim against any
Defaulting Lender for any losses it may suffer as a result of the operation of
this Section).

 

75



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each of GrafTech and the Borrowers represents and warrants to each of the
Lenders as of the Effective Date, and as of the Restatement Effective Date,
that:

SECTION 3.01. Organization; Powers. Each of GrafTech, each Borrower and each of
the other Subsidiaries (a) is an entity duly organized, validly existing and in
good standing (or, if applicable in a foreign jurisdiction, enjoys the
equivalent status under the laws of any jurisdiction of organization outside the
United States) under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted and as proposed to be conducted, (c) is qualified
to do business in every jurisdiction where such qualification is required,
except where the failure so to qualify could not reasonably be expected to
result in a Material Adverse Effect, and (d) has the corporate power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrowers and the LC
Subsidiaries, to borrow and otherwise obtain credit hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by
GrafTech, each Borrower and each of the other Subsidiaries of each of the Loan
Documents to which it is or will be a party (and, in the case of the Borrowers
and the LC Subsidiaries, the borrowings and other extensions of credit hereunder
and thereunder), the Permitted Restructuring, the Luxembourg Borrower
Designation, the amendment and restatement of the 2011 Credit Agreement as
provided for in the First Amendment, the satisfaction of the Collateral and
Guarantee Requirement and the other transactions contemplated hereby and thereby
(collectively, the “Transactions”) (a) have been duly authorized by all
corporate and stockholder action required to be obtained by GrafTech, the
Borrowers and the other Subsidiaries and (b) will not (i) violate (A) any
provision of any law, statute, rule or regulation or of the certificate or
articles of incorporation or by-laws or other constitutive documents of
GrafTech, a Borrower or any other Subsidiary, (B) any applicable order of any
court or any rule, regulation or order of any Governmental Authority or (C) any
provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which GrafTech, a Borrower or any other
Subsidiary is a party or by which any of them or any of their property is or may
be bound, (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in clause
(i) or (ii) of this Section 3.02, individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect, or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by GrafTech, a Borrower or any other
Subsidiary, other than the Liens created by the Loan Documents.

 

76



--------------------------------------------------------------------------------

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by GrafTech, the Borrowers and each LC Subsidiary which is party
hereto and constitutes, and each other Loan Document when executed and delivered
by GrafTech, the Borrowers and each other Loan Party which is party thereto will
constitute, a legal, valid and binding obligation of GrafTech, each Borrower and
such Loan Party enforceable against GrafTech, each Borrower and such Loan Party
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) filings
and recording necessary to satisfy the Collateral and Guarantee Requirement,
(b) such as have been made or obtained and are in full force and effect and
(c) such actions, consents, registrations, filings and approvals the failure to
obtain or make which could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.05. Financial Statements. GrafTech has heretofore furnished to the
Lenders its consolidated balance sheets and consolidated statements of
operations, cash flows and stockholders’ equity (i) as of and for the fiscal
year ended December 31, 2010 audited by and accompanied by the opinion of
PricewaterhouseCoopers LLP, independent public accountants and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended June 30, 2011,
certified by a Financial Officer of GrafTech. Such financial statements present
fairly the consolidated financial condition and results of operations of
GrafTech and its subsidiaries as of such date and for such period, subject to
normal year-end audit adjustments and the absence of certain footnotes in the
case of the statements referred to in clause (ii) above. Except as disclosed in
the Investor Presentation, none of GrafTech, the Borrowers and the other
Subsidiaries has or shall have as of the Effective Date any material Guarantee,
contingent liability or liability for taxes, or any material long-term lease or
unusual forward or long-term commitment, including any interest rate or foreign
currency hedging transaction, which is not reflected in such financial
statements or the notes thereto. Such financial statements were prepared in
accordance with GAAP applied on a consistent basis.

SECTION 3.06. No Material Adverse Change. There has been no material adverse
change in the assets, liabilities (including contingent liabilities), business,
properties, financial condition or results of operations of GrafTech and its
subsidiaries, taken as a whole, since December 31, 2010.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of
GrafTech, the Borrowers and the other Subsidiaries has good and marketable title
to, or valid leasehold interests in, or easements or other limited property
interests in, all its respective material properties and assets, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such

 

77



--------------------------------------------------------------------------------

properties and assets for their intended purposes. All such material properties
and assets are free and clear of Liens, other than Liens expressly permitted by
Section 6.02.

(b) Each of GrafTech, the Borrowers and the other Subsidiaries has complied with
all obligations under all material leases to which it is a party, except where
the failure to comply would not have a Material Adverse Effect, and all such
leases are in full force and effect, except leases in respect of which the
failure to be in full force and effect could not reasonably be expected to have
a Material Adverse Effect. Each of GrafTech, the Borrowers and the other
Subsidiaries enjoys peaceful and undisturbed possession under all such material
leases to which it is a party, other than leases which, individually or in the
aggregate, are not material to GrafTech, the Borrowers and the Subsidiaries,
taken as a whole, and in respect of which the failure to enjoy peaceful and
undisturbed possession could not reasonably be expected to, individually or in
the aggregate, result in a Material Adverse Effect.

(c) Each of GrafTech, the Borrowers and the other Subsidiaries owns or has
licenses to use, or could obtain ownership of or licenses to use, on terms not
materially adverse to it, all patents, trademarks, service marks, trade names,
copyrights and rights with respect thereto necessary for the present conduct of
its business, without any known conflict with the rights of others, and free
from any burdensome restrictions, except where such conflicts and restrictions
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

SECTION 3.08. Subsidiaries. (a) Schedule 3.08 sets forth as of the Restatement
Effective Date the name and jurisdiction of incorporation of each Subsidiary
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by GrafTech or by any Subsidiary.

(b) As of the Restatement Effective Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than those granted to employees, consultants or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of
GrafTech, a Borrower or any other Subsidiary, except under the Loan Documents or
as set forth on Schedule 3.08.

SECTION 3.09. Litigation; Compliance with Laws. (a) There are not any material
actions, suits or proceedings at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of GrafTech, threatened
against or affecting GrafTech, a Borrower or any other Subsidiary or any
business, property or rights of any such person (i) which involve any Loan
Document or, as of the Restatement Effective Date, the Transactions or (ii) as
to which there is a reasonable possibility of an adverse determination and
which, if adversely determined, could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. It is understood
and agreed that the incurrence of liability and/or settlement costs in an
aggregate amount not to exceed $35,000,000 in respect of any such action, suit
or proceeding shall not taken by itself constitute a Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

(b) None of GrafTech, the Borrowers, the other Subsidiaries and their respective
material properties or assets is in violation of (nor will the continued
operation of their material properties and assets as currently operated violate)
any law, rule or regulation (including any Environmental Law), or is in default
with respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10. Agreements. (a) None of GrafTech, the Borrowers and the other
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

(b) None of GrafTech, the Borrowers and the other Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, in either case where such default could reasonably be expected to result
in a Material Adverse Effect. Immediately after giving effect to the
Transactions, no Default or Event of Default shall have occurred and be
continuing.

SECTION 3.11. Federal Reserve Regulations. (a) None of GrafTech, the Borrowers
and the other Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock, as defined in Regulation U of the Board from time to time
in effect (“Margin Stock”).

(b) No part of the proceeds of any Loan or Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry Margin Stock or to extend credit to others
for the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose or (ii) for any purpose which entails a
violation of, or which is inconsistent with, the provisions of the Regulations
of the Board, including Regulation U or X.

SECTION 3.12. Investment Company Act. None of GrafTech, the Borrowers and the
other Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.13. Use of Proceeds. The Borrowers and the LC Subsidiaries have used,
and will use, the proceeds of the Loans and have requested, and will request,
the issuance of Letters of Credit only for the purposes specified in the
preamble to this Agreement.

SECTION 3.14. Tax Returns. Each of GrafTech, the Borrowers and the other
Subsidiaries has timely filed or caused to be timely filed all Federal, and all
material state and local, tax returns required to have been filed by it and has
paid or caused to be paid all taxes shown thereon to be due and payable by it
and all assessments

 

79



--------------------------------------------------------------------------------

in excess of $2,000,000 in the aggregate, except for taxes or assessments that
are being contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which such person has set aside on its books adequate
reserves in accordance with GAAP. Each of GrafTech, the Borrowers and the other
Subsidiaries has paid in full or made adequate provision (in accordance with
GAAP) for the payment of all taxes due with respect to all periods ending on or
before the Effective Date, which taxes, if not paid or adequately provided for,
could reasonably be expected to have a Material Adverse Effect. Except as set
forth on Schedule 3.14, as of the Effective Date, with respect to each of
GrafTech, the Borrowers and the other Subsidiaries, (a) no material claims are
being asserted in writing with respect to any taxes, (b) no presently effective
waivers or extensions of statutes of limitation with respect to taxes have been
given or requested, (c) no tax returns are being examined by, and no written
notification of intention to examine has been received from, the Internal
Revenue Service or, with respect to any material potential adjustment to tax
liability, any other taxing authority and (d) no currently pending assertion of
any material potential tax liability has been raised in writing by the Internal
Revenue Service or, with respect to any material potential tax liability, any
other taxing authority. For purposes of this Section 3.14 and Section 5.03,
“taxes” shall mean any present or future tax, levy, impost, duty, charge,
assessment or fee of any nature (including interest, penalties and additions
thereto) that is imposed by any Governmental Authority.

SECTION 3.15. No Material Misstatements. (a) The written information, reports,
financial statements, exhibits and schedules (other than financial projections)
furnished by or on behalf of GrafTech, any Borrower or any of the other
Subsidiaries to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto (including the Investor Presentation dated September 14, 2011 (as
supplemented on or before the Effective Date, the “Investor Presentation”)
relating to GrafTech and its subsidiaries), when taken as a whole, did not
contain as of the date furnished, as they may have been amended, supplemented or
modified from time to time, and did not contain, as of the Effective Date, any
material misstatement of fact and did not omit as of the date furnished and as
they may have been amended, supplemented or modified from time to time, did not
omit, as of the Effective Date to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading in their presentation of the refinancing (as
described in the Investor Presentation) or of GrafTech, the Borrowers and the
other Subsidiaries, taken as a whole.

(b) All financial projections concerning GrafTech, the Borrowers and the other
Subsidiaries that have been or will be made available to the Administrative
Agent or any Lender by GrafTech, a Borrower or any other Subsidiary, including
those contained in the Investor Presentation, unless otherwise disclosed, have
been or will be prepared in good faith based upon assumptions believed by
GrafTech and the Borrowers to be reasonable.

SECTION 3.16. Employee Benefit Plans. Each of GrafTech, the Borrowers and the
ERISA Affiliates is in compliance with the applicable provisions of ERISA and
the provisions of the Code relating to ERISA and the regulations and

 

80



--------------------------------------------------------------------------------

published interpretations thereunder and any similar applicable non-U.S. law,
except for such noncompliance which could not reasonably be expected to result
in a Material Adverse Effect. No Reportable Event has occurred as to which
GrafTech, a Borrower or any ERISA Affiliate was required to file a report with
the PBGC, other than reports for which the 30 day notice requirement is waived,
reports that have been filed and reports the failure of which to file could not
reasonably be expected to result in a Material Adverse Effect. There has been no
failure by any Plan to meet the minimum funding standards (as defined in
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each instance, whether or not waived, nor has there been a filing pursuant to
Sections 412 and 430 of the Code or Section 302(c) of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan where such
events could reasonably be expected to result in a Material Adverse Effect. None
of GrafTech, the Borrowers and the ERISA Affiliates has incurred or could
reasonably be expected to incur any Withdrawal Liability that could reasonably
be expected to result in a Material Adverse Effect. None of GrafTech, the
Borrowers and the ERISA Affiliates has received any written notification that
any Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA, and no Multiemployer Plan is reasonably expected
to be in reorganization or to be terminated, where such reorganization or
termination has resulted or could reasonably be expected to result, through
increases in the contributions required to be made to such Plan or otherwise, in
a Material Adverse Effect.

SECTION 3.17. Environmental Matters.

(a) There has not been a Release or threatened Release of Hazardous Materials
at, on, under or around the properties currently owned or currently or formerly
operated by GrafTech, the Borrowers and the other Subsidiaries (the
“Properties”) in amounts or concentrations which (i) constitute or constituted a
violation of Environmental Laws, except as could not reasonably be expected to
have a Material Adverse Effect, (ii) would reasonably be expected to give rise
to an Environmental Claim which, in any such case or in the aggregate, is
reasonably likely to result in a Material Adverse Effect or (iii) except as set
forth in Schedule 3.17, could reasonably be expected to impair materially the
fair saleable value of any material Property.

(b) The Properties and all operations of GrafTech, the Borrowers and the other
Subsidiaries are in compliance, and in all prior periods have been in
compliance, with all Environmental Laws, and all necessary Environmental Permits
have been obtained and are in effect, except to the extent that such
non-compliance or failure to obtain any necessary Environmental Permits, in the
aggregate, are not reasonably likely to result in a Material Adverse Effect.

(c) None of GrafTech, the Borrowers and the other Subsidiaries has received any
written notice of an Environmental Claim in connection with the Properties or
the operations of the Borrowers or the Subsidiaries or with regard to any person
whose liabilities for environmental matters GrafTech, the Borrowers or the other
Subsidiaries has retained or assumed, in whole or in part, contractually, by

 

81



--------------------------------------------------------------------------------

operation of law or otherwise, which, in any such case or in the aggregate, is
reasonably likely to result in a Material Adverse Effect.

(d) Hazardous Materials have not been transported from the Properties, nor have
Hazardous Materials been generated, treated, stored or disposed of at, on, under
or around any of the Properties in a manner that could reasonably be expected to
give rise to liability of GrafTech, a Borrower or any other Subsidiary under any
Environmental Law, nor have any of GrafTech, the Borrowers and the other
Subsidiaries retained or assumed any liability, contractually, by operation of
law or otherwise, with respect to the generation, treatment, storage or disposal
of Hazardous Materials, which, in any such case or in the aggregate, is
reasonably likely to result in a Material Adverse Effect.

(e) No Lien in favor of any Governmental Authority for (i) any liability under
any Environmental Law or (ii) damages arising from or costs incurred by such
Governmental Authority in response to a Release or threatened Release of
Hazardous Materials into the environment has been recorded with respect to the
Properties, except for Liens permitted by Section 6.02.

(f) In connection with the closure, decommissioning or sale of any of the
Properties, there have been no events, conditions or circumstances that have
been discovered that require action or response under any Environmental Law,
which response or action, individually or in the aggregate, is reasonably likely
to result in a Material Adverse Effect.

SECTION 3.18. Capitalization of GrafTech and the Borrowers. The authorized
Capital Stock, the par value thereof and the amount of such authorized Capital
Stock issued and outstanding for GrafTech as of December 31, 2011, and for each
of Finance, Luxembourg Parent, Luxembourg Holdco and Swissco as of the
Restatement Effective Date, is set forth on Schedule 3.18. All outstanding
shares of Capital Stock of each of GrafTech, Finance, Luxembourg Parent,
Luxembourg Holdco and Swissco are fully paid and nonassessable, are owned
beneficially and of record by (a) Holdings in the case of Finance; (b) GrafTech
International Holdings in the case of Luxembourg Parent; (c) Luxembourg Parent
in the case of Luxembourg Holdco; and (d) Luxembourg Holdco in the case of
Swissco, and in each case are free and clear of all Liens and encumbrances
whatsoever other than the Liens created by the Loan Documents.

SECTION 3.19. Security Documents. (a) Each Pledge Agreement is effective to
create in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral (as
defined in such Pledge Agreement), and, in the case of the Domestic Pledge
Agreement, when such Collateral is delivered to the Collateral Agent such Pledge
Agreement will constitute a fully perfected first priority Lien on and security
interest in all right, title and interest of each pledgor thereunder in such
Collateral, in each case prior and superior in right to any other person.

 

82



--------------------------------------------------------------------------------

(b) Each Security Agreement is effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in such Security
Agreement), and when the actions contemplated by such Security Agreement are
taken, such Security Agreement will constitute a fully perfected Lien on and
security interest in all right, title and interest of the grantors thereunder in
such Collateral and, as to assets in the United States, subject to § 9-315 of
the Uniform Commercial Code (and, as to assets outside the United States,
subject to the comparable provision of the law that governs each such Security
Agreement), the proceeds thereof, in each case prior and superior in right to
any other person, other than with respect to Liens expressly permitted by
Section 6.02.

(c) When a Security Agreement is filed in the United States Patent and Trademark
Office and the United States Copyright Office, and when the other actions
contemplated by such Security Agreement are taken, such Security Agreement will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the grantors thereunder in the Intellectual Property (as defined
in such Security Agreement) and, subject to § 9-315 of the Uniform Commercial
Code, the proceeds thereof, in each case prior and superior in right to any
other person.

(d) The Mortgages are effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, a legal, valid and enforceable Lien
on all of the Loan Parties’ right, title and interest in and to the Mortgaged
Properties and, to the extent provided by applicable law, the proceeds thereof,
and when the Mortgages are filed in the offices specified on Schedule 3.19(d)
(or, in the case of Mortgaged Properties not owned by GrafTech or a Subsidiary
on the Effective Date, the appropriate filing offices in the jurisdictions in
which such Mortgaged Properties are located), the Mortgages will constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the Loan Parties in the Mortgaged Properties, in each case prior and
superior in right to any other person, other than with respect to the rights of
persons pursuant to Liens expressly permitted by Section 6.02.

(e) On the Restatement Effective Date, after giving effect to the Permitted
Restructuring transactions that occurred on the First Amendment Effective Date
and March 30, 2012, the Collateral and Guarantee Requirement was satisfied, and
at all times thereafter, the Collateral and Guarantee Requirement will be
satisfied.

SECTION 3.20. Labor Matters. Except as set forth in Schedule 3.20, there are no
strikes pending or threatened against GrafTech, a Borrower or any other
Subsidiary which, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect. The hours worked and payments made to
employees of GrafTech, the Borrowers and the other Subsidiaries have not been in
violation in any material respect of the Fair Labor Standards Act or any other
applicable law dealing with such matters. All material payments due from
GrafTech, a Borrower or any other Subsidiary or for which any claim may be made
against GrafTech, a Borrower or any

 

83



--------------------------------------------------------------------------------

other Subsidiary, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
GrafTech, such Borrower or such other Subsidiary to the extent required by GAAP.
None of the Transactions has given or will give rise to a right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which GrafTech, a Borrower or any other Subsidiary (or
any predecessor) is a party or by which GrafTech, a Borrower or any other
Subsidiary (or any predecessor) is bound, other than collective bargaining
agreements which, individually or in the aggregate, are not material to
GrafTech, the Borrowers and the other Subsidiaries taken as a whole.

SECTION 3.21. No Foreign Assets Control Regulation Violation. None of the
Transactions will result in a violation of any of the foreign assets control
regulations of the United States Treasury Department, 31 C.F.R., Subtitle B,
Chapter V, as amended, or any ruling issued thereunder or any enabling
legislation or Presidential Executive Order granting authority therefor, nor
will the proceeds of the Loans or the Letters of Credit be used by a Borrower or
any LC Subsidiary in a manner that would violate any thereof.

SECTION 3.22. Insurance. Each of GrafTech, the Borrowers and the other
Subsidiaries carries and maintains with respect to its insurable properties
insurance (including, to the extent consistent with past practices,
self-insurance) with financially sound and reputable insurers of the types, to
such extent and against such risks as is customary with companies in the same or
similar businesses.

SECTION 3.23. Location of Real Property and Leased Premises. (a) As of the
Effective Date, GrafTech, the Borrowers and the other Subsidiaries own in fee
all the real property set forth as being owned by them on Schedule 3.23(a).
Schedule 3.23(a)(i) lists completely and correctly as of the Effective Date all
real property owned by GrafTech, the Borrowers and the other Subsidiaries that
is required to have a Mortgage granted thereon pursuant to the Collateral and
Guarantee Requirement, together with the address thereof, and
Schedule 3.23(a)(ii) lists completely and correctly as of the Effective Date all
other real property owned by GrafTech, the Borrowers and the other Subsidiaries,
together with the address thereof.

(b) As of the Effective Date, GrafTech, the Borrowers and the other Subsidiaries
have valid leases in all the real property set forth as being leased by them on
Schedule 3.23(b). Schedule 3.23(b)(i) lists completely and correctly as of the
Effective Date all real property leased by GrafTech, the Borrowers and the other
Subsidiaries that is required to have a leasehold mortgage granted thereon
pursuant to the Collateral and Guarantee Requirement, together with the address
thereof, and Schedule 3.23(b)(ii) lists completely and correctly as of the
Effective Date all other real property leased by GrafTech, the Borrowers and the
other Subsidiaries, together with the address thereof.

SECTION 3.24. Senior Debt Status. The Obligations constitute “Senior Debt” under
and as defined in the Senior Subordinated Notes.

 

84



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The effectiveness of the obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit was
subject to the satisfaction (or waiver in accordance with Section 9.02) of the
following conditions (which parties the hereto acknowledge were satisfied on the
Effective Date):

(a) The Administrative Agent (or its counsel on its behalf) shall have received
from each Loan Party that is party hereto and each Lender that will have a
Commitment after giving effect to the amendment and restatement of the
2011 Credit Agreement on the Effective Date either (i) a counterpart of the
Amendment and Restatement Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of the Amendment and Restatement Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Collateral Agent, the Lenders and
the Issuing Bank and dated the Effective Date) of each of (i) Kelley Drye &
Warren LLP, counsel for GrafTech and the Borrowers, (ii) the General Counsel of
GrafTech and the Borrowers, (iii) Waddey & Patterson, patent counsel for
GrafTech and the Domestic Subsidiaries, and (iv) Keppeler & Associés, local
counsel for Swissco, in each case in a form reasonably satisfactory to the
Administrative Agent, and, in the case of each such opinion required by this
paragraph, covering such other matters relating to the Loan Parties, the Loan
Documents or the Transactions as the Required Lenders shall reasonably request.
Each of GrafTech and the Borrowers hereby requests such counsel to deliver such
opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party and LC
Subsidiary, the authorization of the Transactions and any other legal matters
relating to the Loan Parties and LC Subsidiaries, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate of GrafTech,
dated the Effective Date and signed by the President, a Vice President or a
Financial Officer of GrafTech, confirming compliance as of the Effective Date
with the conditions set forth in paragraphs (a) and (b) of Section 4.02 and with
paragraph (g) below.

(e) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection

 

85



--------------------------------------------------------------------------------

Certificate dated the Effective Date and signed by a Responsible Officer or
Financial Officer of GrafTech, in form and substance reasonably satisfactory to
the Administrative Agent, together with all attachments contemplated thereby,
including the results of a search of Uniform Commercial Code (or equivalent)
filings made with respect to GrafTech, Finance and the other Domestic
Subsidiaries in the jurisdictions contemplated by such Perfection Certificate
and copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been released.

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any other Loan Document, and all amounts shall
have been paid that are required to be paid so that clause (ii) of the final
sentence of Section 9.02(b) shall be satisfied.

(g) All requisite material Governmental Authorities and material third parties
shall have approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required and all applicable appeal periods
shall have expired.

(h) Each lender under the Existing Credit Agreement shall have received payment
in full of the principal of and interest accrued on each loan made by it under
the Existing Credit Agreement and all fees and other amounts owing to it or
accrued for its account to the Effective Date under the Existing Credit
Agreement.

(i) Each of the conditions set forth in Section 4.03 shall be satisfied with
respect to each LC Subsidiary as of the Effective Date; provided that the
condition set forth in clause (a) of Section 4.03 shall not be required to be
satisfied with respect to the LC Subsidiaries set forth on Schedule 1.01.

(j) The Lenders shall have received all documentation and other information with
respect to GrafTech and the Borrowers required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension

 

86



--------------------------------------------------------------------------------

of such Letter of Credit, as applicable, except to the extent such
representations and warranties expressly relate to an earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit (other than those in which a Revolving Loan is being continued or
converted without any increase in the aggregate principal amount thereof or a
Letter of Credit is being extended or renewed) shall be deemed to constitute a
representation and warranty by GrafTech and the Borrowers on the date thereof as
to the matters specified in paragraphs (a) and (b) of this Section.

SECTION 4.03. LC Subsidiaries. The designation of any Subsidiary as an LC
Subsidiary (other than Swissco) and the obligation of the Issuing Bank to issue
any Letter of Credit for the account of such LC Subsidiary shall not become
effective until each of the following conditions is satisfied with respect to
such LC Subsidiary (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received an LC
Subsidiary Agreement signed on behalf of the applicable Borrower and such LC
Subsidiary, or in any such case written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of such LC Subsidiary Agreement) that such parties have signed a
counterpart of such LC Subsidiary Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Collateral Agent, the Lenders and
the Issuing Bank) of counsel satisfactory to the Administrative Agent in form
reasonably satisfactory to the Administrative Agent and covering such matters as
the Administrative Agent shall reasonably request in connection with such LC
Subsidiary. Each of GrafTech and the Borrowers hereby requests such counsel to
deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of such LC Subsidiary, the
authorization of the Transactions to which it will be party and any other legal
matters relating thereto, all in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate of GrafTech,
dated the date such Subsidiary is intended to become an LC Subsidiary and signed
by the President, a Vice President or a Financial Officer of GrafTech,
confirming compliance as of such date with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

87



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received a balance sheet certified on
behalf of GrafTech by a Financial Officer of GrafTech for such LC Subsidiary as
of the fiscal quarter end next preceding the Financial Statement Delivery Date
occurring on or most recently prior to the date of determination.

(f) The Lenders shall have received all documentation and other information with
respect to such LC Subsidiary required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.

ARTICLE V

Affirmative Covenants

Each of GrafTech and the Borrowers covenants and agrees with each Lender that,
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired or been cash
collateralized in accordance with Section 2.05(i) and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each of GrafTech and the Borrowers will, and will
cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.05 and
except for the liquidation or dissolution of Subsidiaries if the assets of such
persons to the extent they exceed estimated liabilities are acquired by GrafTech
or a Wholly Owned Subsidiary (in a proportion at least as favorable to GrafTech
and its other Subsidiaries as its proportionate ownership interest therein) in
such liquidation or dissolution; provided, however, that Subsidiaries that are
Loan Parties or Guarantors may not be liquidated or dissolved into Subsidiaries
that are not Loan Parties or Guarantors, respectively, and Domestic Subsidiaries
may not be liquidated or dissolved into Foreign Subsidiaries.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; comply in all material respects with
all applicable laws, rules, regulations (including any Environmental Law) and
orders of any Governmental Authority, whether now in effect or hereafter
enacted; and at all times maintain and preserve all property material to the
conduct of such business and keep such property in good repair, working order
and condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith, if any,
may be properly conducted at all times (in each case except as expressly
permitted by this Agreement).

 

88



--------------------------------------------------------------------------------

SECTION 5.02. Insurance. (a) Keep its insurable properties insured at all times
by financially sound and reputable insurers in such amounts as shall be
customary for similar businesses and maintain such other insurance (including,
to the extent consistent with past practices, self-insurance), of such types, to
such extent and against such risks, as is customary with companies in the same
or similar businesses.

(b) Cause all such property and casualty insurance policies with respect to the
Mortgaged Properties to be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable endorsement, in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent,
which endorsement shall provide that, from and after the Effective Date, if the
insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Loan Parties
under such policies directly to the Collateral Agent; cause all such policies to
provide that none of the applicable Loan Party, the Administrative Agent, the
Collateral Agent or any other party shall be a coinsurer thereunder and to
contain a “Replacement Cost Endorsement”, without any deduction for
depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably (in light of a Default or a material development
in respect of the insured Mortgaged Property) require from time to time to
protect their interests; deliver original or certified copies of all such
policies (or certificates in respect thereof satisfactory to the Collateral
Agent) to the Collateral Agent; cause each such policy to provide that it shall
not be canceled, modified or not renewed (i) by reason of nonpayment of premium
upon less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent or (ii) for any other reason upon
less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancelation, modification or
nonrenewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent and the Collateral Agent), or an insurance certificate with
respect thereto, together with evidence reasonably satisfactory to the
Administrative Agent and the Collateral Agent of payment of the premium
therefor.

(c) If at any time the area in which any of the Premises (as defined in the
Mortgages) is located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such reasonable total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time reasonably require, and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
it may be amended from time to time, or (ii) a “Zone 1” area (as so designated
in the National Ocean and Earthquake Risk Map), obtain earthquake insurance in
such reasonable total amount as the Administrative Agent, the Collateral Agent
or the Required Lenders may from time to time reasonably require.

 

89



--------------------------------------------------------------------------------

(d) With respect to each Mortgaged Property, carry and maintain comprehensive
general liability insurance and coverage on an occurrence basis against claims
made for personal injury (including bodily injury, death and property damage)
and umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than $1,000,000, naming the Collateral Agent as an
additional insured, on forms reasonably satisfactory to the Collateral Agent.

(e) Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by
GrafTech, a Borrower or any other Subsidiary; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy or
certified copy of such policy or policies, or an insurance certificate with
respect thereto.

(f) In connection with the covenants set forth in this Section 5.02, understand
and agree that:

(i) none of the Administrative Agent, the Collateral Agent, the Lenders, the
Issuing Bank and their respective agents and employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 5.02, it being understood that (A) the Loan Parties shall look
solely to their insurance companies or parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders, the Issuing Bank or their agents or employees; provided,
however, that if the insurance policies do not provide for waiver of subrogation
rights against such parties, as required above, then each of GrafTech and the
Borrowers hereby agrees, to the extent permitted by law, to waive, and to cause
each other Subsidiary to waive, its right of recovery, if any, against the
Administrative Agent, the Collateral Agent, the Lenders, the Issuing Bank and
their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent or the Required Lenders under this
Section 5.02 shall in no event be deemed a representation, warranty or advice by
the Administrative Agent, the Collateral Agent or the Lenders that such
insurance is adequate for the purposes of the business of GrafTech, the
Borrowers and the other Subsidiaries or the protection of their properties.

SECTION 5.03. Taxes; Other Claims. Pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might give rise to a Lien
upon its properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as (a) the validity or amount

 

90



--------------------------------------------------------------------------------

thereof shall be contested in good faith by appropriate proceedings and
GrafTech, a Borrower or the affected Subsidiary, as applicable, shall have set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, or (b) the amount of such taxes, assessments, charges, levies and claims
and interest and penalties thereon does not exceed $2,000,000 in the aggregate.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent and each Lender:

(a) within 75 days after the end of each fiscal year, a consolidated balance
sheet and related consolidated statements of operations, cash flows and
stockholders’ equity showing the consolidated financial condition of GrafTech
and the Subsidiaries as of the close of such fiscal year and the consolidated
results of their operations during such year, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing acceptable to the Administrative Agent (which acceptance shall
not be unreasonably withheld) and accompanied by an opinion of such accountants
(which shall not be qualified in any material respect) to the effect that such
consolidated financial statements fairly present the financial condition and
results of operations of GrafTech and the Subsidiaries on a consolidated basis
in accordance with GAAP;

(b) within 40 days after the end of each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet and related consolidated
statements of operations, cash flows and stockholders’ equity showing the
consolidated financial condition of GrafTech and the Subsidiaries as of the
close of such fiscal quarter and the consolidated results of their operations
during such fiscal quarter and the then-elapsed portion of the fiscal year, all
certified on behalf of GrafTech by one of its Financial Officers as fairly
presenting the financial condition and results of operations of GrafTech and the
Subsidiaries on a consolidated basis in accordance with GAAP (except for the
absence of footnotes), subject to normal year-end audit adjustments;

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of such accountants or of GrafTech signed by one
of its Financial Officers opining on or certifying (which certificate, when
furnished by such accountants, may be limited to accounting matters and disclaim
responsibility for legal interpretations) (A) that no Event of Default or
Default has occurred or, if an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (B) as to computations which are set
forth in detail reasonably satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 6.10 and 6.11
and (C) as to the amount of Available Disposition Proceeds, Equity Proceeds and
Foreign Transfers as of the last day of the fiscal period reported on in such
financial statements and setting forth computations in detail reasonably
satisfactory to the Administrative Agent showing all transactions or other
events increasing or decreasing such amounts (it

 

91



--------------------------------------------------------------------------------

being understood that the information required by clauses (B) and (C) may be
provided in a certificate of GrafTech signed by one of its Financial Officers
instead of from such accountants);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other publicly available materials filed
by GrafTech or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders generally, as the case may be;

(e) if, as a result of any change in accounting principles used for financial
reporting by in accordance with Section 1.04(a)(ii) or any other change in
accounting principles and policies from those as in effect on the Effective
Date, the consolidated financial statements of GrafTech and the Subsidiaries
delivered pursuant to paragraph (a) or (b) above will differ in any material
respect from the consolidated financial statements that would have been
delivered pursuant to such paragraphs had no such change in accounting
principles and policies been made, then, together with the first delivery of
financial statements pursuant to paragraph (a) and (b) above following such
change, a schedule prepared by GrafTech signed by one of its Financial Officers
reconciling such changes to what the financial statements would have been
without such changes;

(f) within 90 days after the beginning of each fiscal year, a copy of an
operating and capital expenditure budget of GrafTech on a consolidated basis for
such fiscal year;

(g) promptly following the creation of or the initial acquisition of any equity
interest in any Subsidiary, a certificate of GrafTech signed by a Responsible
Officer of GrafTech identifying such new Subsidiary and the ownership interest
of GrafTech and the Subsidiaries therein;

(h) within 90 days after the beginning of each fiscal year, and within 45 days
after the end of each of the first three fiscal quarters of each fiscal year
(or, in each case, sooner if available), a balance sheet and related statements
of operations, cash flows and stockholder’s equity, for such fiscal year or such
fiscal quarter and the fiscal year to date through the end of such fiscal
quarter, respectively, for each Unrestricted Subsidiary and for each minority
interest in respect of which the Loan Parties shall, directly or indirectly,
have an aggregate outstanding Investment in excess of $5,000,000;

(i) promptly, a copy of all final reports submitted in connection with any
material interim or material special audit made by independent accountants of
the books of GrafTech or any Subsidiary;

 

92



--------------------------------------------------------------------------------

(j) within 180 days after the beginning of each fiscal year, the statutory
accounts of Swissco for such fiscal year, audited by PricewaterhouseCoopers LLP
or other independent public accountants of recognized standing internationally
or in Switzerland acceptable to the Administrative Agent (which acceptance shall
not be unreasonably withheld) and accompanied by an opinion of such accountants
(which shall not be qualified in any material respect) to the effect that such
accounts present the financial condition and results of operations of Swissco in
accordance with Swiss auditing standards;

(k) within 180 days after the beginning of each fiscal year, the unaudited
statutory accounts of Luxembourg Parent and, to the extent available, its
covered subsidiaries for such fiscal year; and, in addition, if external audits
of the statutory accounts of Luxembourg Parent, and, to the extent applicable,
its covered subsidiaries, are available, as promptly as reasonably practicable
thereafter; provided that any such external audit shall be conducted by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
standing internationally or in Luxembourg acceptable to the Administrative Agent
(which acceptance shall not be unreasonably withheld) and accompanied by an
opinion of such accountants (which shall not be qualified in any material
respect) to the effect that such accounts present the financial condition and
results of operations of Luxembourg Parent and, to the extent applicable, its
covered subsidiaries in accordance with Luxembourg auditing standards;

(l) within 180 days after the beginning of each fiscal year, the unaudited
statutory accounts of Luxembourg Holdco and, to the extent available, its
covered subsidiaries for such fiscal year; and, in addition, if external audits
of the statutory accounts of Luxembourg Holdco, and, to the extent applicable,
its covered subsidiaries, are available, as promptly as reasonably practicable
thereafter; provided that any such external audit shall be conducted by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
standing internationally or in Luxembourg acceptable to the Administrative Agent
(which acceptance shall not be unreasonably withheld) and accompanied by an
opinion of such accountants (which shall not be qualified in any material
respect) to the effect that such accounts present the financial condition and
results of operations of Luxembourg Holdco and, to the extent applicable, its
covered subsidiaries in accordance with Luxembourg auditing standards;

(m) within 120 days after the beginning of each fiscal year, each Borrower that
is a Domestic Subsidiary shall deliver to the Administrative Agent a bring-down
Perfection Certificate of such Borrower signed by one of its Financial Officers
setting forth any information required so that the Perfection Certificate(s)
delivered under the Security Agreements on the Effective Date shall be complete
and correct as of the date of such bring-down Perfection Certificate;

 

93



--------------------------------------------------------------------------------

(n) promptly following any request therefor, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act; and

(o) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of GrafTech or any
Subsidiary or compliance with the terms of any Loan Document, or such
consolidating financial statements, or such financial statements showing the
results of operations of any Unrestricted Subsidiary, as in each case the
Administrative Agent or any Lender, acting through the Administrative Agent, may
reasonably request.

Information required to be delivered pursuant to Section 5.04(d) shall be deemed
to have been delivered on the date on which GrafTech provides notice to the
Administrative Agent that such information has been posted on the SEC website on
the Internet at www.sec.gov, or at another website identified in such notice and
accessible by the Lenders without charge, provided that such notice may be
included in a certificate delivered pursuant to Section 5.04(c).

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender written notice of the following promptly after any Responsible
Officer of GrafTech obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against GrafTech, a
Borrower or any other Subsidiary in respect of which there is a reasonable
possibility of an adverse determination and which, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

(c) any other development specific to GrafTech, a Borrower or any other
Subsidiary that is not a matter of general public knowledge and that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; and

(d) any development (not already disclosed in a certificate delivered under
Section 5.04(c)) that could reasonably be expected to result in a change in
Available Disposition Proceeds, Equity Proceeds or Foreign Transfers of greater
than $20,000,000, together with a certificate of GrafTech signed by a Financial
Officer of GrafTech setting forth the amount of Available Disposition Proceeds,
Equity Proceeds or Foreign Transfers, as the case may be, as recomputed based
upon such development and a computation of such adjusted amount in detail
reasonably satisfactory to the Administrative Agent.

 

94



--------------------------------------------------------------------------------

SECTION 5.06. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the provisions of the Code relating to ERISA
and any applicable similar non-U.S. law and (b) furnish to the Administrative
Agent (i) as soon as possible after, and in any event within 30 days after any
Responsible Officer of GrafTech, a Borrower or any ERISA Affiliate knows or has
reason to know that, any Reportable Event has occurred, a statement of GrafTech
signed by one of its Financial Officers setting forth details as to such
Reportable Event and the action proposed to be taken with respect thereto,
together with a copy of the notice, if any, of such Reportable Event given to
the PBGC, (ii) promptly after any such Responsible Officer learns of receipt
thereof, a copy of any notice that GrafTech, a Borrower or any ERISA Affiliate
may receive from the PBGC relating to the intention of the PBGC to terminate any
Plan or Plans (other than a Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) or to appoint a trustee to administer any such Plan, (iii) within
30 days after the due date for filing with the PBGC pursuant to Section 412(n)
of the Code a notice of failure to make a required installment or other payment
with respect to a Plan, a statement of GrafTech signed by one of its Financial
Officers setting forth details as to such failure and the action proposed to be
taken with respect thereto, together with a copy of any such notice given to the
PBGC and (iv) promptly after any such Responsible Officer learns thereof and in
any event within 30 days after receipt thereof by GrafTech, a Borrower or any
ERISA Affiliate from the sponsor of a Multiemployer Plan, a copy of each notice
received by GrafTech, a Borrower or any ERISA Affiliate concerning (A) the
imposition of Withdrawal Liability or (B) a determination that a Multiemployer
Plan is, or is expected to be, terminated or in reorganization, in each case
within the meaning of Title IV of ERISA; provided, however, that in the case of
each of clauses (i) through (iv) above, notice to the Administrative Agent shall
only be required if such event or condition, together with all other events or
conditions referred to in clauses (i) through (iv) above, could reasonably be
expected to result in liability of GrafTech, a Borrower or any other ERISA
Affiliate in an aggregate amount exceeding $17,500,000.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP or, as provided in
Section 1.04, IFRS and permit any persons designated by the Administrative Agent
or any Lender to visit and inspect the financial records and the properties of
GrafTech, a Borrower or any other Subsidiary at reasonable times, upon
reasonable prior notice to GrafTech, and as often as reasonably requested, and
to make extracts from and copies of such financial records, and to discuss the
affairs, finances and condition of GrafTech, a Borrower or any other Subsidiary
with the officers thereof and independent accountants therefor (in each case,
subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract).

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes set forth in the preamble to
this Agreement.

SECTION 5.09. Compliance with Environmental Laws. Comply, and cause all lessees
and other persons occupying its Properties to comply, with all

 

95



--------------------------------------------------------------------------------

Environmental Laws and Environmental Permits applicable to its and their
respective operations and Properties; obtain and renew all Environmental Permits
necessary for its and their respective operations and Properties; and conduct
any Remedial Action in accordance with Environmental Laws, except, in each case
with respect to this Section 5.09, to the extent the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.10. Preparation of Environmental Reports. If a Default caused by
reason of a breach, or facts that constitute a breach, of Section 3.17 or 5.09
shall have occurred and be continuing, at the request of the Required Lenders
through the Administrative Agent, provide to Lenders within 90 days after such
request, at the expense of GrafTech, an environmental site assessment report for
the Properties which are the subject of such Default prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any Remedial Action required under any applicable Environmental Law in
connection with such Properties.

SECTION 5.11. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements) that
may be required under applicable law or that the Collateral Agent may reasonably
request, (a) in order to effectuate the transactions contemplated by the Loan
Documents, (b) in order to cause the Collateral and Guarantee Requirement to be
satisfied at all times and (c) in order to grant, preserve, protect and perfect
the validity and first priority (subject to Liens permitted by Section 6.02) of
the security interests created or intended to be created by the Security
Documents. All such security interests and Liens will be created under the
Security Documents and other instruments and documents in form and substance
reasonably satisfactory to the Collateral Agent, and GrafTech, the Borrowers and
the other Subsidiaries shall deliver or cause to be delivered to the
Administrative Agent all such instruments and documents (including legal
opinions and lien searches) as the Collateral Agent or the Required Lenders
shall reasonably request to evidence compliance with this Section 5.11. GrafTech
and the Borrowers agree to provide, and to cause each Subsidiary to provide,
such evidence as the Collateral Agent shall reasonably request as to the
perfection and priority status of each such security interest and Lien.

SECTION 5.12. Significant Subsidiaries. Cause Significant Subsidiaries at all
times to (a) account for 85% or more of the total consolidated assets of
GrafTech and (b) have accounted for 85% or more of EBITDA for each of the two
consecutive periods of four fiscal quarters immediately preceding the date of
determination, in each case after giving effect to the designation of any
Significant Subsidiary on any date as of which compliance with this Section 5.12
is being determined.

SECTION 5.13. Certain Accounting Matters. In the case of each of GrafTech, the
Borrowers and the other Subsidiaries, cause its respective fiscal year to end on
December 31.

 

96



--------------------------------------------------------------------------------

SECTION 5.14. Dividends. In the case of GrafTech, permit its Subsidiaries to pay
dividends or make cash advances and cause such dividends to be paid and cash
advances to be made to the extent required to pay the monetary Obligations,
subject, in the case of such dividends, to restrictions permitted by
Section 6.09(c) and, in the case of such dividends and cash advances, to
restrictions imposed by applicable requirements of law.

SECTION 5.15. Corporate Separateness. Cause the management, business and affairs
of each of the Unrestricted Subsidiaries to be conducted in such a manner that
each Unrestricted Subsidiary will be perceived as a legal entity separate and
distinct from GrafTech, the Borrowers and the other Subsidiaries.

SECTION 5.16. Compliance with Swiss Withholding Tax Rules. Swissco shall ensure
that it shall comply with the Swiss Withholding Tax Rules. For purposes of
compliance with the Swiss Twenty Non-Bank Rule, Swissco shall assume for the
purposes of determining the total number of creditors which are Non-Qualifying
Banks that at all times there are 10 Lenders which are not Qualifying Banks
under this Agreement.

SECTION 5.17. Maintenance of Ratings. GrafTech will use best efforts to maintain
continuously in effect a corporate rating from S&P and a corporate family rating
from Moody’s, in each case in respect of GrafTech.

ARTICLE VI

Negative Covenants

Each of GrafTech and the Borrowers covenants and agrees with each Lender that,
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired or been cash
collateralized in accordance with Section 2.05(i) and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, none of GrafTech and the Borrowers will, or will
cause or permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness; Certain Hedges; Certain Equity Securities. (a) In
the case of Finance and the other Subsidiaries (other than Luxembourg Holdco and
Swissco), incur, create, assume or permit to exist any Indebtedness or enter
into any Interest/Exchange Rate Protection Agreement or Commodity Rate
Protection Agreement, except:

(i) Indebtedness existing on the Effective Date and set forth in Schedule 6.01,
and (other than in the case of intercompany Indebtedness among GrafTech and
other Loan Parties) extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding

 

97



--------------------------------------------------------------------------------

principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof or add any new obligor in respect thereof;

(ii) Indebtedness created under the Loan Documents;

(iii) Interest/Exchange Rate Protection Agreements and Commodity Rate Protection
Agreements entered into in order to fix or cap the effective rate of interest,
or to hedge against currency fluctuations, on the Loans and other Indebtedness
or to convert fixed rate obligations to floating rate obligations or to hedge
against commodity price or currency fluctuations with respect to purchases and
sales of goods and services in the ordinary course of business; provided,
however, in each case, that such transactions shall be entered into to limit
risks or control costs or expenses arising in the business of Finance and the
Subsidiaries and not for the purpose of speculation or shall be entered into to
take advantage of reduced interest rates by converting fixed rate obligations to
floating rate obligations;

(iv) Indebtedness owed to (including obligations in respect of letters of credit
for the benefit of) any person providing worker’s compensation, health,
disability, retirement or other employee benefits or property, casualty or
liability insurance to or for GrafTech, a Borrower or any other Subsidiary,
pursuant to reimbursement or indemnification obligations to such person;

(v) Indebtedness of Finance or any other Subsidiary to any Subsidiary or a
Borrower; provided, however, that (A) Indebtedness of Luxembourg Parent,
Luxembourg Holdco or Swissco or any Subsidiary that is not a Loan Party or that
is an Excluded Foreign Loan Party that in each case is owed to any Loan Party
other than an Excluded Foreign Loan Party (other than Indebtedness owed by any
of Luxembourg Parent, Luxembourg Holdco or Swissco to any of Luxembourg Parent,
Luxembourg Holdco or Swissco) is expressly permitted under Section 6.04(d)(ii),
(j), (k), (l) or (m) and such Indebtedness shall be evidenced by promissory
notes that are pledged under a Pledge Agreement and (B) Indebtedness of a
Borrower or any Subsidiary Loan Party that is owed to Luxembourg Parent,
Luxembourg Holdco or Swissco or that is owed to any Subsidiary that is not a
Loan Party shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent;

(vi) Indebtedness of a Subsidiary which represents the assumption by such
Subsidiary of Indebtedness of another Subsidiary in connection with the
permitted merger of such other Subsidiary with or into such Subsidiary or the
permitted purchase of all or substantially all the assets of such other
Subsidiary, and extensions, renewals and replacements of any such Indebtedness
that are not created in contemplation of the transaction and do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof or add any new obligor in respect
thereof;

 

98



--------------------------------------------------------------------------------

(vii) Indebtedness of any Subsidiary in respect of performance bonds, bid bonds,
surety bonds, bank guarantees (other than bank guarantees supporting
Indebtedness) and similar obligations and letters of credit (other than letters
of credit supporting Indebtedness), in each case provided in the ordinary course
of business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business, and Indebtedness of GrafTech, a
Borrower or any other Subsidiary in respect of appeal bonds and similar
obligations, and in each case any extension, renewal or refinancing thereof to
the extent not provided to secure the repayment of other Indebtedness and to the
extent that the amount of refinancing Indebtedness is not greater than the
amount of Indebtedness being refinanced;

(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of its incurrence;

(ix) Indebtedness of a Subsidiary acquired after the Effective Date (or of a
special purpose subsidiary formed after the Effective Date to acquire the assets
and assume the Indebtedness of a business unit) and Indebtedness of a person
merged or consolidated with or into a Subsidiary after the Effective Date, which
Indebtedness in each case exists at the time of such acquisition, formation,
merger or consolidation into a Subsidiary and is not created in contemplation of
such transaction and where such acquisition, formation, merger or consolidation
is permitted by this Agreement, and extensions, renewals and replacements of any
such Indebtedness that are not created in contemplation of the transaction and
do not increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof or add any new obligor
in respect thereof; provided, however, that such Indebtedness shall not exceed
$100,000,000 for all such acquired Subsidiaries at any time outstanding;
provided, further, however, that, notwithstanding the foregoing, if, after
giving effect to any such acquisition, (A) the Leverage Ratio would be either
(x) less than 1.00 to 1.00, or (y) no greater than the Leverage Ratio prior to
giving effect to such acquisition, and (B) GrafTech shall be in compliance with
the covenants contained in Sections 6.10 and 6.11 (for each of clauses (A) and
(B), as recomputed on a pro forma basis after giving effect to such acquisition
and such Indebtedness as if such acquisition had occurred and such Indebtedness
had been incurred on the first day of the relevant period for such computation),
and GrafTech shall have delivered to the Administrative Agent a certificate of
GrafTech signed by a Responsible Officer of GrafTech and setting forth
computations in detail reasonably satisfactory to the Administrative Agent
confirming the satisfaction of such conditions, the aggregate principal amount
of Indebtedness under this paragraph (ix) shall, to the extent resulting from
such acquisition, be permitted in excess of $100,000,000;

 

99



--------------------------------------------------------------------------------

(x) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred prior to or within 270 days after a Capital Expenditure in
order to finance such Capital Expenditure, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof or add any new obligor in respect thereof or
subject any additional asset to any Lien or lease or Sale and Leaseback
Transaction in respect thereof;

(xi) Capital Lease Obligations incurred by any Subsidiary in respect of any Sale
and Leaseback Transaction that is permitted under Section 6.03, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof or add any new obligor in respect
thereof or subject any additional asset to any Lien or lease or Sale and
Leaseback Transaction in respect thereof;

(xii) Indebtedness of Finance or any Guarantor (other than any Foreign
Subsidiary), and Guarantees by Finance or any Guarantor of such Indebtedness and
intercompany loans between them of the proceeds thereof, in an aggregate
principal amount at any time outstanding not to exceed, when taken together with
all Indebtedness incurred in reliance on Section 6.01(b)(v) and 6.01(c)(v),
without duplication, the General Debt Basket; provided, however, that up to but
not more than $50,000,000 of such Indebtedness may be secured by Liens created
in reliance on Section 6.02(r)(i);

(xiii) Permitted Refinancing Notes incurred to refinance the Senior Subordinated
Notes;

(xiv) Supply Chain Arrangements;

(xv) Cash Management Arrangements, Guarantees thereof by the Guarantors and
other Subsidiaries and letters of credit and bank guarantees supporting such
Cash Management Arrangements;

(xvi) unsecured Indebtedness of any Foreign Subsidiary (other than Swissco), the
proceeds of which are used solely for working capital purposes, in an aggregate
principal amount for all such Foreign Subsidiaries taken together at any time
outstanding not to exceed $15,000,000; and

(xvii) all premium (if any), interest (including post-petition interest), fees,
expenses, indemnities, charges and additional or contingent interest on
obligations described in clauses (i) through (xvii) above.

Notwithstanding the foregoing, the aggregate amount of Indebtedness (other than
Indebtedness incurred in reliance on clause (v) and the second proviso to
clause (ix) of Section 6.01(a)) of Subsidiaries that are not Guarantors (other
than

 

100



--------------------------------------------------------------------------------

Luxembourg Parent, Luxembourg Holdco and Swissco) shall not at any time exceed
$100,000,000 for all such Subsidiaries in the aggregate.

(b) In the case of GrafTech, incur, create, assume or permit to exist any
Indebtedness or enter into any Interest/Exchange Rate Protection Agreement or
Commodity Rate Protection Agreement, except:

(i) Indebtedness existing on the Effective Date and set forth on Schedule 6.01;

(ii) Indebtedness created under the Loan Documents;

(iii) Indebtedness of a type permitted by (and subject to the limits specified
in) clauses (iv), (v), (vii), (viii) and (xv) of Section 6.01(a);

(iv) Interest/Exchange Rate Protection Agreements or Commodity Rate Protection
Agreements satisfying the requirements set forth in Section 6.01(a)(iii), and
unsecured Guarantees of Supply Chain Arrangements and obligations incurred under
Section 6.01(a)(iii), and Indebtedness consisting of unsecured Guarantees of
Indebtedness permitted by clauses (iv), (vii), (viii), (x), (xi), (xii) and
(xvi) of Section 6.01(a);

(v) unsecured Indebtedness, and intercompany loans of the proceeds thereof,
described in Section 6.01(a)(xii), in an aggregate principal amount not to
exceed, when taken together with all Indebtedness incurred in reliance on
Section 6.01(a)(xii) and 6.01(c)(v), without duplication, the General Debt
Basket;

(vi) Indebtedness of GrafTech consisting of contingent liabilities or
Indebtedness of the type referred to in the proviso contained in the definition
of “Unrestricted Subsidiary”;

(vii) all premium (if any), interest (including post-petition interest), fees,
expenses, indemnities, charges and additional or contingent interest on
obligations described in clauses (i) through (viii) above.

In addition, GrafTech may elect to receive any Restricted Payment permitted to
be made to it under Section 6.06 by incurring intercompany Indebtedness to
Seadrift, GrafTech USA, Holdings or any other directly owned Subsidiary of
GrafTech.

(c) In the case of Swissco and Luxembourg Holdco, incur, create, assume or
permit to exist any Indebtedness or enter into any Interest/Exchange Rate
Protection Agreement or Commodity Rate Protection Agreement, except:

(i) Indebtedness of Swissco existing on the Effective Date and set forth on
Schedule 6.01, and (other than in the case of intercompany Indebtedness among
GrafTech and other Loan Parties) extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding

 

101



--------------------------------------------------------------------------------

principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof or add any new obligor in respect thereof;

(ii) Indebtedness created under the Loan Documents;

(iii) Indebtedness permitted by Section 6.01(a)(v); provided, however, that
(A) such Indebtedness to any Loan Party other than an Excluded Foreign Loan
Party (other than any such Indebtedness owed to Luxembourg Holdco or Swissco) is
expressly permitted under Section 6.04(j), (k), (l) or (m) and such Indebtedness
shall be evidenced by promissory notes that are pledged under a Pledge Agreement
and (B) such Indebtedness of Swissco shall be subordinated to the Swissco
Obligations, and such Indebtedness of Luxembourg Holdco shall be subordinated to
the Obligations of Luxembourg Holdco, on terms reasonably satisfactory to the
Administrative Agent;

(iv) Interest/Exchange Rate Protection Agreements or Commodity Rate Protection
Agreements satisfying the requirements set forth in Section 6.01(a)(iii), and
Indebtedness consisting of (A) Indebtedness of the type described in clause
(xv) of Section 6.01(a), and (B) Indebtedness of the type described in clauses
(iv), (vii), (viii), (x) and (xi) of Section 6.01(a); provided, however, that
any Indebtedness incurred under this subparagraph (B) shall have been incurred
solely to finance or support the operations of Swissco or Luxembourg Holdco, but
not the operations of any of their Affiliates;

(v) unsecured Indebtedness, and intercompany loans of the proceeds thereof,
described in Section 6.01(a)(xii), in an aggregate principal amount not to
exceed (A) $100,000,000 and (B) when taken together with all Indebtedness
incurred in reliance on Section 6.01(a)(xii) and 6.01(b)(v), without
duplication, the General Debt Basket;

(vi) unsecured Indebtedness in an aggregate principal amount at any time
outstanding that does not exceed $15,000,000, Cash Flow Notes and Supply Chain
Arrangements described in clause (a) of the definition of Supply Chain
Arrangements; and

(vii) all premium (if any), interest (including post-petition interest), fees,
expenses, indemnities, charges and additional or contingent interest on
obligations described in clauses (i) through (vi) above.

(d) Incur, create, assume or permit to exist any preferred Capital Stock (other
than preferred Capital Stock of GrafTech that is not Disqualified Stock);
provided, however, that preferred Capital Stock may be issued to the extent
Indebtedness of the issuer thereof in a like amount (with the amount of any such
preferred Capital Stock being deemed to be the liquidation preference thereof)
could have been borrowed from the holder of such preferred Capital Stock in
reliance on Section 6.01(a)(xii), and such issuance shall be deemed to reduce
the amount of

 

102



--------------------------------------------------------------------------------

Indebtedness otherwise permitted to be incurred under Section 6.01(a)(xii) by
the amount of the liquidation preference of such preferred Capital Stock.

SECTION 6.02. Liens; Sales of Certain Assets. Create, incur, assume or permit to
exist any Lien on any property or assets (including stock or other securities of
any person, including any Subsidiary) now owned or hereafter acquired by it or
on any income or revenues or rights in respect of any thereof, or sell or
transfer income or revenues (including any accounts receivable) or any right in
respect thereof, except:

(a) Liens on property or assets of GrafTech, the Borrowers and the other
Subsidiaries existing on the Effective Date and set forth in Schedule 6.02;
provided, however, that such Liens shall secure only those obligations which
they secure on the Effective Date (and extensions, renewals and refinancings of
such obligations permitted by Section 6.01(a)(i)) and shall not subsequently
apply to any other property or assets of GrafTech, a Borrower or any other
Subsidiary (other than Investments in Unrestricted Subsidiaries);

(b) any Lien created under the Loan Documents;

(c) any Lien existing on any property or asset of any Subsidiary (x) prior to
the acquisition of such property or asset by such Subsidiary or (y) prior to the
acquisition of such Subsidiary; provided, however, that (i) such Lien is not
created in contemplation of or in connection with such acquisition and (ii) such
Lien does not apply to any other property or asset of GrafTech, a Borrower or
any other Subsidiary;

(d) any Lien on any property or asset of a Subsidiary securing Indebtedness
permitted by Section 6.01(a)(ix); provided, however, that such Lien does not
apply to any other property or asset of such Subsidiary or of GrafTech, a
Borrower or any other Subsidiary not securing such Indebtedness at the date of
acquisition, formation, merger or consolidation (other than after acquired
property of such Subsidiary subjected to a Lien securing Indebtedness incurred
prior to such date and permitted hereunder which contains a requirement for the
pledging of after acquired property);

(e) Liens for taxes, assessments or other governmental charges or levies not yet
delinquent, or which are for less than $2,000,000 in the aggregate, or which are
being contested in compliance with Section 5.03, or for property taxes on
property that GrafTech, a Borrower or the affected Subsidiary has determined to
abandon if the sole recourse for such tax, assessment, charge, levy or claim is
to such property;

(f) carriers’, warehousemen’s, mechanic’s, materialmen’s, repairmen’s, service
provider’s or other like Liens arising in the ordinary course of business and
securing obligations that are not yet due and payable or that are being
contested in good faith by appropriate proceedings and in respect of which, if

 

103



--------------------------------------------------------------------------------

applicable, GrafTech, a Borrower or the relevant Subsidiary shall have set aside
on its books reserves in accordance with GAAP;

(g) pledges and deposits made in the ordinary course of business in compliance
with the Federal Employers Liability Act or any other worker’s compensation,
unemployment insurance and other social security laws or regulations or in
respect of health, disability, retirement or other employee benefits and
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements in respect of such obligations;

(h) (x) deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business, and (y) deposits in an aggregate cash amount not to exceed
$50,000,000 to secure obligations in respect of Interest/Exchange Rate
Protection Agreements or Commodity Rate Protection Agreements;

(i) zoning restrictions, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, restrictions
on use of real property and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount and do
not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of GrafTech, a Borrower or
any of the other Subsidiaries;

(j) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
any Subsidiary (including the interests of vendors and lessors under conditional
sale and title retention agreements); provided, however, that (i) such security
interests secure Indebtedness or Sale and Lease-Back Transactions permitted by
Section 6.01 or 6.03, (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, prior to or within 270 days after such
acquisition (or construction), (iii) the Indebtedness secured thereby does not
exceed 100% of the cost (including capitalized interest on construction
financing) of such real property, improvements or equipment at the time of such
acquisition (or construction), (iv) such expenditures are permitted by this
Agreement and (v) such security interests do not apply to any other property or
asset of a Borrower or any Subsidiary (other than to accessions to such real
property, improvements or equipment; provided, however, that individual
financings of equipment provided by a single lender may be cross-collateralized
to other financings of equipment provided solely by such lender);

(k) Liens securing reimbursement obligations in respect of trade-related letters
of credit permitted under Section 6.01 and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit;

 

104



--------------------------------------------------------------------------------

(l) Liens arising out of capitalized or operating lease transactions permitted
under Section 6.03, so long as such Liens (i) attach only to the property sold
in such transaction and any accessions thereto and (ii) do not interfere with
the business of GrafTech, a Borrower or any other Subsidiary in any material
respect;

(m) Liens consisting of interests of lessors under capital leases permitted by
Section 6.01;

(n) Liens securing judgments for the payment of money in an aggregate amount not
in excess of $17,500,000 (or more so long as such excess is covered by insurance
as to which the insurer has acknowledged in writing its obligation to cover),
unless such judgments shall remain undischarged for a period of more than
30 consecutive days during which execution shall not be effectively stayed;

(o) any Lien arising by operation of law pursuant to Section 107(1) of CERCLA or
pursuant to analogous state or foreign law, for costs or damages which are not
yet due (by virtue of a written demand for payment by a Governmental Authority)
or which are being contested in compliance with the standard set forth in
Section 5.03(a), or on property that a Subsidiary has determined to abandon if
the sole recourse for such costs or damages is to such property; provided,
however, that the aggregate liability of GrafTech, the Borrowers and the other
Subsidiaries with respect to the matters giving rise to all such Liens shall
not, in the reasonable estimate of GrafTech (in light of all attendant
circumstances, including the likelihood of contribution by third parties),
exceed $17,500,000;

(p) any leases or subleases to other persons of properties or assets owned or
leased by a Subsidiary;

(q) Liens with respect to property or assets not constituting Collateral for any
of the Obligations securing Cash Management Arrangements (and Guarantees,
letters of credit and bank guarantees in respect thereof permitted under
Section 6.01) entered into in the ordinary course of business;

(r) Liens with respect to property or assets not constituting Collateral for any
of the Obligations (i) securing Indebtedness incurred under Section 6.01(a)(xii)
(or, with respect to up to $25,000,000 aggregate principal amount, incurred
under Section 6.01(a)(iv), (vii) or (viii) or Section 6.01(a)(xvii) in respect
thereof or the corresponding provisions of Section 6.01(b)) and in an aggregate
outstanding principal amount at any time not to exceed $50,000,000 or
(ii) securing obligations not constituting Indebtedness in an aggregate amount
for all such obligations at any time not to exceed $35,000,000;

(s) any Lien arising as a result of a transaction permitted under
Section 6.05(h) or (i) or under Section 6.12, in each case in respect of an
asset disposed of thereby;

 

105



--------------------------------------------------------------------------------

(t) the sale of (and Liens that may arise relating to) accounts receivable in
connection with collection in the ordinary course of business and Liens which
might arise as a result of the sale or other disposition of accounts receivable
pursuant to Section 6.05(h);

(u) the replacement, extension or renewal of any Lien permitted by clause (c),
(d) or (j) above; provided, however, that such replacement, extension or renewal
Lien shall not cover any property other than the property that was subject to
such Lien prior to such replacement, extension or renewal; and provided further,
however, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(v) licenses of intellectual property (A) in the ordinary course of business
that do not constitute dispositions of such intellectual property or (B) that
constitute dispositions of such intellectual property made in accordance with
Section 6.05;

(w) Liens on machinery, equipment and construction in progress of Subsidiaries
organized under the laws of Brazil securing obligations not constituting
Indebtedness in an aggregate amount for all such obligations at any time not to
exceed $5,000,000; and

(x) Liens consisting of rights of first refusal, put/sale options and other
customary arrangements with respect to, and restrictions on, the sale, pledge or
other transfer of Capital Stock in persons in which not all the Capital Stock is
owned by GrafTech, the Borrowers and the other Subsidiaries, in each case to the
extent such Liens do not secure any Indebtedness.

Notwithstanding the foregoing, none of GrafTech and the Borrowers will create,
incur, assume or permit to exist any Lien on any property or assets (including
Capital Stock or other securities of any person, including any Subsidiary) now
owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, or sell or transfer any income or revenues (including
any account receivable) or any right in respect thereof, except any Lien created
under the Loan Documents and Liens of the type described in paragraphs (a), (e),
(f), (g), (h), (n), (o), (q), (r) or (s) above (and paragraph (u) in respect
thereof) and Liens on any property or assets of an Unrestricted Subsidiary.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”), other
than any Sale and Lease-Back Transaction which involves a sale by a Subsidiary
solely for cash consideration on terms not less favorable than would prevail in
an arm’s-length transaction and which results in a Capital Lease Obligation or
an operating lease, in either case entered into to finance a Capital Expenditure
consisting of the initial acquisition or construction by such

 

106



--------------------------------------------------------------------------------

Subsidiary of the property sold or transferred in such Sale and Lease-Back
Transaction; provided, however, that such Sale and Lease-Back Transaction occurs
within 270 days after such acquisition or construction.

SECTION 6.04. Investments, Loans, Advances and Acquisitions. Purchase, hold or
acquire any Capital Stock, evidences of Indebtedness or other securities of
(including any option, warrant or other right to acquire any of the foregoing),
make or permit to exist any loans or advances to, Guarantee any obligations of,
be liable in respect of any obligation under any Interest/Exchange Rate
Protection Agreement or Commodity Rate Protection Agreement entered into to
limit risks or to control costs or expenses arising in the business of another
person or to convert fixed rate obligations of another person to floating rate
obligations, or make or permit to exist any investment or any other interest in,
any other person (including by means of a disposition of part but not all the
Capital Stock of any Subsidiary under Section 6.05(i)), or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
person constituting a business unit (each of the foregoing transactions, an
“Investment”), except:

(a) Investments (i) existing on the Effective Date in the Capital Stock of the
Subsidiaries or existing on the First Amendment Effective Date or March 30,
2012, as a result of the Permitted Restructuring; (ii) by GrafTech in the
Capital Stock of Seadrift, GrafTech USA or Holdings; (iii) by any Subsidiary
Loan Party in any Subsidiary Loan Party (so long as (A) such person shall remain
a Loan Party after giving effect to such Investment, (B) such person is not an
Excluded Foreign Loan Party, and (C) any such Investment in Luxembourg Holdco or
Swissco (other than an Investment made by Luxembourg Parent, Luxembourg Holdco
or Swissco) arising as a substantially contemporaneous consequence of the making
of such Investment shall not be permitted under this paragraph (a) and must be
permitted under another paragraph of this Section 6.04); (iv) by any Subsidiary
that is not a Loan Party in any Subsidiary Loan Party or any Wholly Owned
Subsidiary that is not a Loan Party (so long as such Loan Party shall remain a
Loan Party or such Wholly Owned Subsidiary shall remain a Wholly Owned
Subsidiary after giving effect to such Investment); and (v) if no Default or
Event of Default exists or will exist immediately after giving effect to such
Investment, by any Excluded Foreign Loan Party in any Subsidiary Loan Party or
any Wholly Owned Subsidiary that is not a Loan Party (so long as such Loan Party
shall remain a Loan Party or such Wholly Owned Subsidiary shall remain a Wholly
Owned Subsidiary after giving effect to such Investment);

(b) Permitted Investments and Investments that were Permitted Investments when
made;

(c) Investments arising out of the receipt by any Subsidiary of non-cash
consideration for the sale of assets permitted under Section 6.05; provided,
however, that such consideration (if the stated amount or value thereof is in
excess of $1,000,000) is pledged upon receipt pursuant to the Pledge Agreements
to the extent required thereby;

 

107



--------------------------------------------------------------------------------

(d) (i) intercompany loans to a Borrower or Subsidiary Loan Parties that comply
with Section 6.01 (including any requirement that such Indebtedness be permitted
under one or more specified paragraphs of this Section 6.04), and intercompany
loans to GrafTech that comply with Section 6.06 and (ii) intercompany loans by
Luxembourg Parent, Luxembourg Holdco or Swissco to Luxembourg Parent or the
direct or indirect subsidiaries of Luxembourg Parent in an aggregate amount not
to exceed (A) $50,000,000 with respect to the aggregate of such Investments made
to any one direct or indirect subsidiary of Luxembourg Parent and
(B) $100,000,000 with respect to the aggregate of such Investments made to all
direct or indirect subsidiaries of Luxembourg Parent;

(e) (i) loans and advances to employees of GrafTech, the Borrowers or the other
Subsidiaries not to exceed $6,000,000 in the aggregate at any time outstanding
(excluding up to $1,000,000 in loans existing on the Effective Date to former
employees) and (ii) advances of payroll payments and expenses to employees in
the ordinary course of business;

(f) (i) accounts receivable arising and trade credit granted in the ordinary
course of business and any securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and (ii) prepayments and
other credits to suppliers made in the ordinary course of business consistent
with the past practices of GrafTech and the Subsidiaries;

(g) Interest/Exchange Rate Protection Agreements and Commodity Rate Protection
Agreements permitted pursuant to Section 6.01(a)(iii), 6.01(b)(iv) or
6.01(c)(iv), and Cash Management Arrangements and Guarantees, letters of credit
and bank guarantees in respect of Cash Management Arrangements permitted under
Section 6.01 and Liens securing Cash Management Arrangements and Guarantees of
Cash Management Arrangements permitted under Section 6.02(q);

(h) Investments, other than Investments listed in paragraphs (a) through (g) of
this Section, existing on the Effective Date and set forth on Schedule 6.04;

(i) Investments resulting from pledges and deposits referred to in
Section 6.02(g) or (h);

(j) any Investment constituting a Permitted Subsidiary Investment made after the
Effective Date; provided, that (x) the Leverage Ratio as of the last day of the
most recent fiscal quarter of GrafTech for which financial statements have been
delivered under Section 5.04(a) or (b) (recomputed on a pro forma basis after
giving effect to such Investment as if such Investment had occurred on the first
day of the relevant period for such computation) is less than or equal to 3.25
to 1.00, and (y) the Availability Condition shall be satisfied following such
Investment and payment of all related costs and expenses;

 

108



--------------------------------------------------------------------------------

(k) any Investment made after the Effective Date constituting a Permitted
Subsidiary Investment in a Subsidiary (or a business to become a Subsidiary
after giving effect to such Investment) that is engaged in the business of
manufacturing graphite electrodes or is otherwise engaged in the carbon,
graphite, coke, anode, engineered solutions and/or thermal management business;
provided, however, that such Investment is made with Equity Proceeds received
after the Effective Date and not more than two years prior to the date of such
Investment and not otherwise used during such two-year period under
Section 6.09(d)(v) or to make any Investment under this Section 6.04(k) or
Section 6.04(m);

(l) any Investment made after the Effective Date constituting a Permitted
Subsidiary Investment made with Available Disposition Proceeds; provided,
however, that (i) the Availability Condition shall be satisfied following such
Investment and payment of all related costs and expenses and after giving effect
to any increase in the Available Commitments due to the making of such
Investment, and (ii) the aggregate amount of consideration paid in respect of
Permitted Subsidiary Investments that are not Permitted Acquisitions and that
are made in reliance on this paragraph (l) shall not exceed $50,000,000;

(m) any Investment in an Unrestricted Subsidiary or constituting a Permitted
Subsidiary Investment made after the Effective Date in a person that is not a
Subsidiary or is neither engaged in the business of manufacturing graphite
electrodes nor is otherwise engaged in the carbon, graphite, coke, anode,
engineered solutions and/or thermal management business; provided, however, that
such Investment is made with Equity Proceeds received after the Effective Date
and not more than 90 days prior to the date on which definitive documentation
for such Investment is entered into and not otherwise used during such 90-day
period under Section 6.09(d)(v) or to make any Investment under Section 6.04(k)
or this Section 6.04(m);

(n) Investments constituting Permitted Subsidiary Investments or Investments in
Unrestricted Subsidiaries made after the Effective Date with Capital Stock of
GrafTech (other than Disqualified Stock);

(o) Guarantees by GrafTech of Supply Chain Arrangements and obligations of
GrafTech, a Borrower or any other Subsidiary that do not constitute Indebtedness
and in each case are entered into in the ordinary course of business; and

(p) Investments consisting of Indebtedness permitted under Sections
6.01(a)(xii), 6.01(b)(v) and 6.01(c)(v), unsecured Guarantees permitted under
Section 6.01(b)(iv) and any Guarantee by any Loan Party created under a Loan
Document.

(q) Investments resulting from contributions to Swissco referred to in
Section 6.05(f);

 

109



--------------------------------------------------------------------------------

(r) any cash Investment in an Unrestricted Subsidiary made after the Effective
Date; provided that the aggregate amount of all such Investments made or held in
Unrestricted Subsidiaries shall not exceed (net of return of capital of (but not
return on) any such Investment) $30,000,000 at any time.

Notwithstanding the foregoing, under no circumstances shall any Foreign
Subsidiary own any of the Capital Stock of any Domestic Subsidiary (except as
permitted by Section 9.19 of the 2011 Credit Agreement and on the terms and
subject to the requirements set forth therein). For the avoidance of doubt,
(A) in the event and to the extent that substantially simultaneously with the
making of any new Investment, the investor receives a return of capital in
respect of an existing Investment in the same person in which such new
Investment is being made, such new Investment will be deemed to be a
continuation of such existing Investment for purposes of determining compliance
with the provisions of this Section 6.04, and (B) in the event and to the extent
that substantially simultaneously with the making of any new Investment by a
Loan Party in Luxembourg Parent, Luxembourg Holdco or Swissco (x) with the
proceeds of Indebtedness incurred under the General Debt Basket, Luxembourg
Parent, Luxembourg Holdco or Swissco makes an Investment under Section 6.04(j)
with such proceeds in a Foreign Subsidiary, then the use of such proceeds to
make such Investment (and any further substantially simultaneous Investment made
with such proceeds) shall not constitute an additional usage of the basket under
Section 6.04(d) or 6.04(j), or (y) with Equity Proceeds or Available Disposition
Proceeds, then the use of such proceeds to make such Investment (and any further
substantially simultaneous Investment made with such proceeds) shall be deemed
to have been made with such Equity Proceeds or Available Disposition Proceeds.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of,
in one transaction or in a series of transactions (other than pursuant to the
Permitted Restructuring), all or any substantial part of its assets, whether now
owned or hereafter acquired (other than assets of GrafTech constituting an
Unrestricted Subsidiary), or any Capital Stock of a Borrower or any Subsidiary,
or purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person,
except that this Section shall not prohibit:

the purchase and sale of inventory or license of intellectual property in the
ordinary course of business by any Subsidiary, the sale of used or surplus
equipment by any Subsidiary in the ordinary course of business, the acquisition
of any asset of any person in the ordinary course of business or any purchase or
sale of Permitted Investments in the ordinary course of business;

if at the time thereof and immediately after giving effect thereto no Event of
Default or Default shall have occurred and be continuing, (i) the merger of any
Subsidiary into or with any other Wholly Owned Subsidiary in a transaction in
which the surviving entity is a Wholly Owned Subsidiary (which shall be a
Domestic Subsidiary if the non-surviving person shall be a Domestic Subsidiary,
a Guarantor if the non-surviving person shall be a Guarantor (and a Loan Party

 

110



--------------------------------------------------------------------------------

that is not an Excluded Foreign Loan Party if the non-surviving person shall be
a Loan Party that is not an Excluded Foreign Loan Party)), and no person other
than GrafTech or a Wholly Owned Subsidiary receives any consideration, or
(ii) the merger into or with a non-Wholly Owned Subsidiary of any person that is
a wholly owned subsidiary of such non-Wholly Owned Subsidiary in a transaction
in which the surviving entity is a Subsidiary in which GrafTech’s aggregate
equity ownership percentage is no less than it was in such non-Wholly Owned
Subsidiary immediately prior the effectiveness of such merger (which shall be a
Domestic Subsidiary if the non-surviving person shall be a Domestic Subsidiary,
a Guarantor if the non-surviving person shall be a Guarantor (and a Loan Party
that is not an Excluded Foreign Loan Party if the non-surviving person shall be
a Loan Party that is not an Excluded Foreign Loan Party)), and no person other
than GrafTech, a Wholly Owned Subsidiary or such non-Wholly Owned Subsidiary
receives any consideration;

Sale and Lease-Back Transactions permitted by Section 6.03;

Investments permitted by Section 6.04;

subject to Section 6.07, sales, leases or transfers (i) from any Subsidiary to a
domestic Wholly Owned Subsidiary that is a Guarantor, (ii) from any Foreign
Subsidiary that is not a CFC (other than any Loan Party that is not an Excluded
Foreign Loan Party) to any Foreign Wholly Owned Subsidiary that is not a CFC;
(iii) from any Foreign Subsidiary that is a CFC to any Foreign Wholly Owned
Subsidiary; (iv) constituting Permitted Subsidiary Transfers; or
(v) constituting Permitted Subsidiary Investments made in reliance on
Section 6.04(d), (j), (k), (l) or (m);

the sale or contribution of (i) the goodwill of GrafTech, Finance or any other
Domestic Subsidiary to Swissco, (ii) the customer list of GrafTech, Finance or
any other Domestic Subsidiary to Swissco, provided that any such sale of the
customer list shall not impose any limitation on the seller in dealing with any
customer on such list, (iii) intellectual property owned on the Effective Date
by Seadrift to Swissco, provided that (A) such intellectual property will be
pledged by Swissco to secure the Swissco Obligations and (B) the seller thereof
shall retain a license of not less than 10 years’ duration of all rights in
respect of such intellectual property, which license shall not require the
payment by the licensee of royalties in excess of those that would prevail in an
arm’s length transaction between unrelated parties, shall be freely transferable
to any person or persons in connection with any sale to a person other than
GrafTech or a Subsidiary of a business in which such intellectual property is
used and (iv) Production Capacity Rights by Seadrift or GrafTech USA to Swissco;
provided, that each such sale of intellectual property of Seadrift shall be
permitted solely to the extent the consideration therefor consists of an
intercompany note of Swissco (which may be prepaid at the election of Swissco).

 

111



--------------------------------------------------------------------------------

sales, leases or other dispositions of inventory or intellectual property of the
Subsidiaries determined by the Board of Directors or senior management of
GrafTech to be no longer useful or necessary in the operation of the business of
GrafTech and the Subsidiaries;

sales or other dispositions of accounts receivable of Subsidiaries in connection
with factoring arrangements so long as the aggregate face amount at any time
outstanding of receivables subject to such arrangements does not exceed
(i) $50,000,000 in the aggregate or (ii) $15,000,000 for receivables of Domestic
Subsidiaries and Swissco;

sales or other dispositions by any Subsidiary (i) of assets (other than
receivables, except to the extent disposed of incidentally in connection with a
sale or other disposition otherwise permitted hereby), including Capital Stock
of Subsidiaries, after the Effective Date for consideration in an aggregate
amount during the term of this Agreement not exceeding $250,000,000 and (ii) of
any portion of the assets acquired in connection with a Permitted Acquisition or
other acquisition permitted hereunder to the extent that (A) such sale or other
disposition is required by any Governmental Authority in accordance with
applicable antitrust or other similar law or (B) the aggregate value of the
assets so sold or otherwise disposed of does not exceed 25% of the aggregate
value of the assets so acquired; provided, however, in each such case that:

 

  (i) each such sale or other disposition shall be for a consideration
determined in good faith by the Board of Directors or senior management of
GrafTech to be at least equal to the fair market value (if any) thereof;

 

  (ii) the aggregate amount of all non-cash consideration included in the
proceeds of any such sale or other disposition may not exceed 25% of the fair
market value of such proceeds; provided, however, that obligations of the type
referred to in paragraphs (a) or (e) of the definition of “Permitted
Investments” shall be deemed not to be non-cash proceeds if such obligations are
promptly sold for cash and the proceeds of such sale are included in the
calculation of Net Proceeds from such sale;

 

  (iii) no Default or Event of Default shall have occurred and be continuing
immediately prior to or after such sale or other disposition;

 

  (iv)

in the case of any sale or disposition under clause (A) or (B)(y) above, no such
sale or other disposition shall be made unless GrafTech shall be in compliance,
on a pro forma basis after giving effect to such sale or other disposition, with
the covenants contained in Sections 6.10 and 6.11 recomputed

 

112



--------------------------------------------------------------------------------

  as at the last day of the most recently ended fiscal quarter of GrafTech for
which financial statements have been delivered under Section 5.04(a) or (b) as
if such sale or other disposition had taken place on the first day of each
relevant period for testing such compliance, and, in the case of any such sale
or other disposition for consideration in excess of $50,000,000, GrafTech shall
have delivered to the Administrative Agent a certificate of GrafTech signed by a
Responsible Officer of GrafTech to such effect; and

 

  (v) in the case of any sale or disposition under clause (A) above, after
giving effect to such sale or other disposition, the aggregate amount of the
assets constituting Collateral that shall have been sold or otherwise disposed
of in reliance on this paragraph (i) after the Effective Date shall not exceed
$50,000,000.

Notwithstanding any other provision herein, no sale may be made of the Capital
Stock of (x) Holdings, Finance, Luxembourg Parent, Luxembourg Holdco, Swissco or
GrafTech International Holdings or (y) any other Subsidiary, except in
connection with the sale of all the outstanding Capital Stock of such Subsidiary
that is held by GrafTech or any other Subsidiary; provided, however, that a sale
or disposition of less than all the Capital Stock of a Subsidiary may be made if
(1) such Subsidiary is not a Loan Party (or, if no Default or Event of Default
exists or will exist immediately after giving effect to such sale or
disposition, such Subsidiary is an Excluded Foreign Loan Party), (2) if the
Capital Stock of such Subsidiary was pledged pursuant to a Pledge Agreement, the
Capital Stock of such Subsidiary not sold or otherwise disposed of shall remain
subject to the Lien of a Pledge Agreement, and (3) such sale or other
disposition of Capital Stock shall be treated as an acquisition of the remaining
Capital Stock for purposes of Section 6.04 and shall be permitted under
Section 6.04(j), (k), (l) or (m);

the spin off of the Capital Stock of any Subsidiary or any other non-cash
distribution to equity holders of GrafTech; provided, however, that (i) the net
fair value of such Capital Stock or other non-cash distribution shall be deemed
to be a Restricted Payment for purposes of Section 6.06(c) and such spin off or
other non-cash distribution shall be permitted only if such Restricted Payment
is permitted thereunder and (ii) at the end of the then most recent fiscal
quarter for which financial statements shall have been received under
Section 5.04(a) or (b) GrafTech would have been in compliance with each of the
covenants set forth in Sections 6.10 and 6.11 if such covenants were recomputed
on a pro forma basis after giving effect to such spin off as if such spin off
had been consummated on the first day of the relevant period for such
computation; and

 

113



--------------------------------------------------------------------------------

sales, transfers and other dispositions by one or more Subsidiaries to one or
more other Subsidiaries or GrafTech required to give effect to a transaction
consummated in reliance on Section 6.05(j) (which together shall be sales,
transfers and other dispositions counted as one transaction for purposes of
determining compliance with the numerical limitations under Section 6.06).

Notwithstanding the foregoing, no transaction may be effected in reliance on any
of paragraphs (a) through (k) above if such transaction would constitute or
result in an Excess Foreign Transfer.

SECTION 6.06. Dividends and Distributions. Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

(a) any Subsidiary may make any Restricted Payments to any Wholly Owned
Subsidiary (or, in the case of non-Wholly Owned Subsidiaries, to any Subsidiary
and to each other owner of Capital Stock of such Subsidiary on a pro rata basis
(or more favorable basis from the perspective of such Subsidiary) based on their
relative ownership interests);

(b) Seadrift, GrafTech USA and Holdings may make any Restricted Payments to
GrafTech in respect of overhead, tax liabilities, legal, accounting and other
professional fees and expenses, fees and expenses associated with registration
statements filed with the Securities and Exchange Commission and ongoing public
reporting requirements, costs associated with activities of GrafTech permitted
under Section 6.08(a) and Restricted Payments to fund Restricted Payments by
GrafTech permitted under paragraph (d) below, in each case to the extent
actually incurred by GrafTech;

(c) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (i) GrafTech and the Subsidiaries may make
Restricted Payments so long as, after giving effect thereto, the aggregate
amount, without duplication, of Restricted Payments made under this
paragraph (c)(i) during any fiscal year shall not exceed 50% of the consolidated
net income of GrafTech for the immediately preceding fiscal year and (ii) in
addition, GrafTech and the Subsidiaries may make Restricted Payments so long as,
after giving effect thereto, the aggregate amount, without duplication, of
Restricted Payments made under this paragraph (c)(ii) during the term of this
Agreement shall not exceed $75,000,000 (or, (A) if the Leverage Ratio as of the
last day of the most recent fiscal quarter of GrafTech for which financial
statements have been delivered under Section 5.04(a) or (b) (recomputed on a pro
forma basis after giving effect to such transaction as if such transaction had
occurred on the first day of the relevant period for such computation) is less
than or equal to 3.25 to 1.00, $200,000,000, or (B) if (1) the Availability
Condition shall be satisfied following the making of any such Restricted Payment
and (2) the Leverage Ratio as of the last day of the most recent fiscal quarter
of GrafTech for which financial statements have been delivered under
Section 5.04(a) or (b) (recomputed on a pro

 

114



--------------------------------------------------------------------------------

forma basis after giving effect to such transaction as if such transaction had
occurred on the first day of the relevant period for such computation) is less
than or equal to 2.00 to 1.00, $500,000,000);

(d) GrafTech may make Restricted Payments (and Seadrift, GrafTech USA and
Holdings may make Restricted Payments to GrafTech) to purchase or redeem shares
of Capital Stock of GrafTech held by present or former directors, officers or
employees of GrafTech or any Subsidiary or by any Plan upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, however, that the aggregate amount of such
purchases or redemptions under this paragraph (d) shall not exceed $1,000,000
per calendar year which, if not used in any such year, may be carried forward to
any subsequent calendar year; provided, however, that the aggregate amount of
such purchases or redemptions that may be made pursuant to this paragraph (d)
during the term of this Agreement shall not exceed $3,000,000;

(e) Seadrift, GrafTech USA and Holdings may make Restricted Payments to GrafTech
in order to fund Investments in Unrestricted Subsidiaries permitted under
Section 6.04; and

(f) at any time no Default or Event of Default has occurred and is continuing,
Seadrift, GrafTech USA and Holdings may make Restricted Payments to GrafTech of
cash in order to fund payments in respect of Indebtedness of GrafTech permitted
to be outstanding hereunder (i) in connection with conversions, redemptions,
repurchases or prepayments of such Indebtedness, in each case to the extent such
amounts are permitted to be paid under Section 6.09(d), or (ii) of interest then
due in respect of such Indebtedness.

SECTION 6.07. Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates or any known direct
or indirect holder of 10% or more of any class of Capital Stock of GrafTech,
unless such transaction is (i) otherwise permitted under this Agreement and
(ii) upon terms no less favorable to GrafTech, such Borrower or such Subsidiary,
as the case may be, than would obtain in a comparable arm’s-length transaction
with a person which was not an Affiliate; provided, however, that the foregoing
restriction shall not apply to the indemnification (including advancement of
expenses) of directors, officers or employees of GrafTech, the Borrowers and the
other Subsidiaries in accordance with customary practice.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement, (i) any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise, pursuant to, or the
funding of, employment, retention, incentive, severance or retirement
arrangements or stock option, ownership or purchase plans or compensation,
retirement or benefit plans, programs or arrangements (including stock-based
plans, programs or arrangements) for employees, officers or directors,
(ii) loans or advances to

 

115



--------------------------------------------------------------------------------

employees of GrafTech, a Borrower or any other Subsidiary in accordance with
Section 6.04(e), (iii) transactions among GrafTech, the Borrowers and Wholly
Owned Subsidiaries, (iv) Permitted Subsidiary Transfers, (v) transactions
pursuant to permitted agreements in existence on the Effective Date and set
forth on Schedule 6.07, (vi) payments pursuant to the Tax Sharing Agreement,
(vii) employment, consulting, retention, incentive, severance or retirement
agreements entered into by GrafTech, a Borrower or any of the other Subsidiaries
in the ordinary course of business and fees, payments, awards or grants pursuant
thereto (viii) Restricted Payments permitted under Section 6.06, (ix) guarantee
fees or similar payments in respect of any Guarantee Agreement and (x) any grant
of board nomination rights, registration rights or other governance rights or
rights in respect of equity to any seller in connection with an acquisition
notwithstanding that immediately following receipt of such rights the recipient
shall have become an Affiliate of the granting person, provided that the
recipient shall not have been an Affiliate of such person immediately prior to
such grant.

SECTION 6.08. Business of GrafTech, the Borrowers and the Subsidiaries. (a) In
the case of GrafTech and the Subsidiaries (taken as a whole), (i) cease to
engage in the business of manufacturing graphite electrodes or (ii) cease to be
primarily engaged in the carbon, carbon fiber, graphite, coke, anode, engineered
solutions and/or thermal management businesses; (b) in the case of GrafTech,
engage at any time in any business or business activity other than (i) ownership
of all the outstanding Capital Stock of Seadrift, GrafTech USA, and Holdings and
any other directly owned Subsidiary of GrafTech together with activities
directly related thereto, (ii) ownership of Unrestricted Subsidiaries together
with activities directly related thereto, (iii) performance of its obligations
under the Loan Documents, under intercompany Indebtedness and under Indebtedness
incurred in accordance with Section 6.01(b) and (iv) actions necessary or
appropriate to maintain its status as a corporation, as a parent holding company
and as a public company and to preserve and assert its rights and protect and
defend its interests and to perform its obligations under contracts to which it
is a party, (c) in the case of Finance, own any Capital Stock of any person or
engage at any time in any business activity other than (i) performance of its
obligations under the Loan Documents, (ii) conducting treasury and cash
management functions for GrafTech and the Subsidiaries consistent with past
practices and (iii) activities necessary or appropriate to maintain its status
as a corporation and to preserve and assert its rights and protect and defend
its interests and (d) in the case of Luxembourg Parent, engage at any time in
any business or business activity other than (i) the ownership of Capital Stock
of its subsidiaries, (ii) performance of its obligations under the Loan
Documents, (ii) conducting treasury and cash management functions for GrafTech
and the Subsidiaries consistent with past practices and (iii) activities
necessary or appropriate to maintain its status as a corporation and to preserve
and assert its rights and protect and defend its interests.

SECTION 6.09. Indebtedness and Other Material Agreements. (a) Directly or
indirectly, make any payment, retirement, repurchase or redemption on account of
the principal of intercompany Indebtedness owed to GrafTech or directly or
indirectly prepay or defease any such Indebtedness, except that payments in
respect of

 

116



--------------------------------------------------------------------------------

intercompany Indebtedness owed to GrafTech may be made (i) in order to fund
payments permitted to be made under Section 6.06, (ii) to the extent paid in
common stock of the payor and (iii) to the extent that the amounts paid are
substantially simultaneously contributed by GrafTech to a Loan Party in the form
of a common equity contribution.

(b) Amend or modify in any manner adverse to the Lenders, or grant any waiver or
release under or terminate in any manner (if such action shall be adverse to the
Lenders), the certificate of incorporation, by-laws or other organizational
documents of GrafTech, a Borrower or any other Subsidiary.

(c) Permit any Subsidiary to enter into any agreement or instrument which by its
terms restricts the payment of dividends or the making of cash advances by such
Subsidiary to a Borrower or any Subsidiary that is a direct or indirect parent
of such Subsidiary, other than those in effect on the Effective Date and set
forth on Schedule 6.09 (or replacements of such agreements on terms no less
favorable to the Lenders) and those arising under any Loan Document.

(d) Directly or indirectly, make or agree to pay or make any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, defeasance, cancelation or termination of any
Indebtedness , except:

(i) payments of or in respect of Indebtedness created under the Loan Documents;

(ii) regularly scheduled interest and principal payments as and when due in
respect of any Indebtedness, other than payments in respect of subordinated
Indebtedness prohibited by the subordination provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted under Section 6.01;

(iv) payments of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness in
transactions permitted hereunder;

(v) payments of or in respect of Indebtedness made solely with Capital Stock of
GrafTech (other than Disqualified Stock) or made with Equity Proceeds
substantially simultaneously with the receipt thereof;

(vi) refinancings of the Senior Subordinated Notes with Permitted Refinancing
Notes or other Indebtedness permitted under this Agreement; and

 

117



--------------------------------------------------------------------------------

(vii) other payments of or in respect of Indebtedness so long as, in each case,
at the time of and after giving effect to such action (A) no Default or Event of
Default shall have occurred and be continuing; (B) the total aggregate amount of
the Available Commitments then in effect shall exceed the total aggregate amount
of the Revolving Exposures by at least $100,000,000; and (C) the Leverage Ratio
as of the last day of the most recent fiscal quarter of GrafTech for which
financial statements have been delivered under Section 5.04(a) or
(b) (recomputed on a pro forma basis after giving effect to such action if such
action had occurred on the first day of the relevant period for such
computation) is less than or equal to 3.25 to 1.00.

Notwithstanding the foregoing, no payment of or in respect of Indebtedness owed
by any Loan Party to Luxembourg Parent, Luxembourg Holdco or Swissco or by any
Loan Party to any Foreign Subsidiary may be made except and to the extent that
an Investment in the amount of such payment could be made by the payor in the
payee (and any such payment shall be deemed to be an Investment for purposes of
determining compliance with Section 6.04).

SECTION 6.10. Interest Coverage Ratio. Permit the ratio (the “Interest Coverage
Ratio”) for any four fiscal quarter period ended after the Effective Date of
(a) EBITDA to (b) Cash Interest Expense to be less than 3.00 to 1.00.

SECTION 6.11. GrafTech Senior Secured Leverage Ratio. Permit the ratio (the
“GrafTech Senior Secured Leverage Ratio”) of (a) Senior Secured Debt as of the
last day of any fiscal quarter ended after the Effective Date to (b) EBITDA for
the four quarter period ended as of such day to be in excess of 2.25 to 1.00.

SECTION 6.12. Capital Stock of the Subsidiaries. Sell, transfer, lease or
otherwise dispose of, or make subject to any subscription, option, warrant,
call, right or other agreement or commitment of any nature, the Capital Stock of
any Subsidiary, other than (a) pursuant to the Loan Documents or pursuant to a
transaction permitted pursuant to Section 6.05, (b) in connection with
transactions of the type described in Section 6.07(b)(i) or (vii) and
(c) directors’ qualifying shares.

SECTION 6.13. Swissco. Notwithstanding any provision to the contrary contained
in this Agreement, Swissco shall not, without the prior written consent of the
Administrative Agent, transfer to any Subsidiary (other than a Wholly Owned
Subsidiary that is a Loan Party (other than an Excluded Foreign Loan Party)) any
Capital Stock of any Subsidiary owned by it on the Effective Date.

 

118



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) a Borrower or any LC Subsidiary shall fail to pay any principal of any Loan
or any reimbursement obligation in respect of any LC Disbursement when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

(b) a Borrower or any LC Subsidiary shall fail to pay any interest on any Loan
or any reimbursement obligation in respect of any LC Disbursement, any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

(c) any representation or warranty or certification made or deemed made by or on
behalf of GrafTech, a Borrower or any other Subsidiary in or in connection with
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) GrafTech or a Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01 (with respect to the existence
of GrafTech or a Borrower), 5.05 or 5.08 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to a
Borrower (which notice will be given at the request of the Required Lenders);

(f) GrafTech, a Borrower, any LC Subsidiary or any Significant Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Obligation when and as the same shall
become due and payable;

(g) any event or condition occurs that results in any Material Obligation
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Obligation or any trustee or agent on its or their behalf to
cause any Material Obligation or Indebtedness thereunder to become due or to
terminate, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to

 

119



--------------------------------------------------------------------------------

its scheduled maturity or termination date; provided, however, that this
clause (g) shall not apply (i) to secured Indebtedness that becomes due as a
result of a voluntary sale or transfer of the property or assets securing such
Indebtedness that is permitted under the Loan Documents or (ii) the voluntary
termination of any Cash Management Arrangement at any time when there is no
default or event of default or (other than as a result of such voluntary
termination) termination event thereunder;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in or with a court or other Governmental Authority of competent
jurisdiction seeking (i) liquidation, reorganization or other relief in respect
of GrafTech, a Borrower or any other Significant Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for GrafTech, a Borrower or any other
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) GrafTech, a Borrower or any other Significant Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for GrafTech, a
Borrower or any other Significant Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) GrafTech, a Borrower or any Significant Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $17,500,000 (except to the extent covered by insurance as to which the
insurer has acknowledged in writing its obligation to pay such judgment or
judgments) shall be rendered against GrafTech, a Borrower, any LC Subsidiary,
any Significant Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of GrafTech, a Borrower, any LC
Subsidiary or any Significant Subsidiary to enforce any such judgment;

 

120



--------------------------------------------------------------------------------

(l) a Reportable Event or Reportable Events, or a failure to make a required
installment or other payment (within the meaning of Section 412(n)(1) of the
Code), shall have occurred with respect to any Plan, (ii) a trustee shall be
appointed by a United States district court to administer any Plan, (iii) the
PBGC shall institute proceedings (including giving notice of intent thereof) to
terminate any Plan, (iv) a Borrower or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan and such Borrower or such ERISA Affiliate
does not have reasonable grounds for contesting such Withdrawal Liability or is
not contesting such Withdrawal Liability in a timely and appropriate manner,
(v) a Borrower or any ERISA Affiliate shall have been notified by the sponsor of
a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, (vi) a Borrower or
any ERISA Affiliate shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (vii) a
failure by any Plan to meet the minimum funding standards (as defined in
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each instance, whether or not waived, (viii) a filing pursuant to Section 412(d)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan or (ix) any other similar
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (ix) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect;

(m) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party or Subsidiary not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document, or any Guarantee purported to be created under any Loan
Document shall cease to be, or shall be asserted by any Loan Party not to be, in
full force and effect, in each such case except (i) as a result of the sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents or (ii) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under any Security Document; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and

 

121



--------------------------------------------------------------------------------

payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower; and in case of any event
with respect to a Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower.

ARTICLE VIII

The Agents

Each of the Lenders and the Issuing Bank hereby irrevocably appoints each of the
Administrative Agent and the Collateral Agent as its agent and authorizes each
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agents by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

Any person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
GrafTech, a Borrower, any Subsidiary or any Affiliate thereof as if it were not
an Agent hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agents
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agents are required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Agents shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to GrafTech, a Borrower or any of
the other Subsidiaries that is communicated to or obtained by any bank serving
as Agent or any of its Affiliates in any capacity. The Agents shall not be
liable for any action taken or not taken by them with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of their own gross negligence or wilful
misconduct. The Agents shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Agents by GrafTech, a
Borrower or a Lender, and the Agents shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness

 

122



--------------------------------------------------------------------------------

or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Agents.

The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by them to be genuine and to have been signed
or sent by the proper person. The Agents also may rely upon any statement made
to them orally or by telephone and believed by them to be made by the proper
person, and shall not incur any liability for relying thereon. The Agents may
consult with legal counsel (who may be counsel for a Borrower or GrafTech),
independent accountants and other experts selected by them, and shall not be
liable for any action taken or not taken by them in accordance with the advice
of any such counsel, accountants or experts.

The Agents may perform any and all their duties and exercise their rights and
powers by or through any one or more sub-agents appointed by them. The Agents
and any such sub-agent may perform any and all their duties and exercise their
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor to an Agent as provided
in this paragraph, such Agent may resign at any time by notifying the Lenders,
the Issuing Bank and the Borrowers. Upon any such resignation, the Required
Lenders shall have the right, with, if no Default or Event of Default shall have
occurred and be continuing, the consent of the Borrowers (not to be unreasonably
withheld or delayed), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the resigning Agent gives notice of its resignation, then
the resigning Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Agent which shall be a Lender with an office in New York, New York,
or an Affiliate of any such Lender. Upon the acceptance of its appointment as
Agent hereunder by a predecessor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Agent, and the resigning Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrowers to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After any Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such resigning Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this

 

123



--------------------------------------------------------------------------------

Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

The Lenders identified on the cover of this Agreement as the “Co-Syndication
Agents”, the entities identified on the cover of this Agreement as the
“Joint-Lead Arrangers”, the Lenders identified on the cover of this Agreement as
the “Documentation Agents” and the Arrangers shall have no rights, powers,
obligations, liabilities, responsibilities or duties under this Agreement other
than, in the case of any such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, such persons shall not have or be deemed to have
a fiduciary relationship with any Lender.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to GrafTech or Finance, to it at, and if to Luxembourg Parent, Luxembourg
Holdco or Swissco, to it in care of Global at, 12900 Snow Road, Parma, OH 44130,
Attention of General Counsel (Telecopy No. (216) 676-2462) with a copy in the
case of (i) Luxembourg Parent and Luxembourg Holdco, to it at its registered
office at, 124, Boulevard de la Pétrusse, L – 2330 Luxembourg (Facsimile
No. 011-(352) 44.37.38), and (ii) Swissco, to it at its office at 1 Route de
Renens, 1030 Bussigny-près-Lausanne, Switzerland (Facsimile
No. 011-(41) 21.821.31.00);

(b) if to the Administrative Agent or the Collateral Agent, to it at JPMorgan
Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin Street, 10th
Floor, Houston, Texas 77002, Attention of Nathan Lorensen (Telecopy No.
(713) 472-6307), with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue,
24th Floor, New York, New York 10179, Attention of Brian Knapp (Telecopy No.
(212) 270-5100);

(c) if to JPMorgan Europe Limited, 125 London Wall, London, England EC2Y 5AJ,
Attention of Loans Agency Division, Nichola Hall (Telecopy No. 44-207-777-2360),
with a copy to the Administrative Agent as provided under clause (b) above;

 

124



--------------------------------------------------------------------------------

(d) if to the Swingline Lender, to it at (i) in the case of a Swingline
Borrowing denominated in Dollars, JPMorgan Chase Bank, Loan and Agency Services
Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of Nathan
Lorensen (Telecopy No. (713) 472-6307), with a copy to JPMorgan Chase Bank, 383
Madison Avenue, 24th Floor, New York, New York 10179, Attention of Brian Knapp
(Telecopy No. (212) 270-5100, and (ii) in the case of a Swingline Borrowing
denominated in euros, JPMorgan Europe Limited, 125 London Wall, London, England
EC2Y 5AJ, Attention of Loans Agency Division, Nichola Hall (Telecopy
No. 44-207-777-2360), with a copy to the Administrative Agent as provided under
clause (b) above;

(e) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002, Attention
of Nathan Lorensen (Telecopy No. (713) 472-6307), with a copy to JPMorgan Chase
Bank, N.A., 383 Madison Avenue, 24th Floor, New York, New York 10179, Attention
of Brian Knapp (Telecopy No. (212) 270-5100); and

(f) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided, however, that the foregoing shall not apply to
notices and other communications pursuant to Article II unless otherwise agreed
by the Administrative Agent and the applicable Lender and the foregoing shall
not apply to service of process pursuant to Section 9.09 and/or applicable law.
Each of the Administrative Agent and the Borrowers may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, however, that
approval of such procedures may be limited to particular notices or
communications. In the case of any notice or communication that cannot be
transmitted electronically to any Lender, the Administrative Agent shall
promptly upon the request of such Lender provide it with a telecopy or physical
copy of such notice or communication. Notwithstanding any other provision of
this Agreement, requests in respect of Borrowings denominated in euro must be
made in writing and may not be made by telephone.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt
(except that any notice not given during normal business hours for the recipient
shall be deemed to have been received at the opening of business on the next
business day for the recipient).

SECTION 9.02. Waivers; Amendments; Loan Modification Offers. (a) No failure or
delay by the Administrative Agent, the Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or

 

125



--------------------------------------------------------------------------------

any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except in accordance with the Permitted Restructuring pursuant to
Section 9.19 of the 2011 Credit Agreement, neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by GrafTech, the Borrowers and the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Parties or other Subsidiaries that are parties thereto, in each case (other than
in the case of any Guarantee Agreement or Security Document insofar as it
relates solely to the Obligations of a Foreign Subsidiary other than Luxembourg
Parent, Luxembourg Holdco and Swissco) with the consent of the Required Lenders;
provided, however, that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the maturity of any Loan, or the required date
of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (iv) change
Section 2.17(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the percentage set forth in
the definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release
GrafTech, Finance or any Subsidiary Loan Party from its Guarantee under any
Guarantee Agreement (except as expressly provided in such Guarantee Agreement or
in this Agreement), or limit its liability in respect of such Guarantee, without
the written consent of each Lender, or (vii) release all or substantially all
the Collateral from the Liens of the Security Documents without the written
consent of each Lender or (viii) change any provisions of any Loan Document in a
manner that by its terms adversely affects the rights in respect of payments due
of Lenders holding Loans of

 

126



--------------------------------------------------------------------------------

any Class differently than those of Lenders holding Loans of any other Class,
without the written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each affected Class; provided
further, however, that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender without the prior written consent of the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender, as the case may be. Notwithstanding the foregoing, in the case of any
amendment, waiver or other modification referred to in this Section 9.02 that
shall require the consent of each Lender (or each Lender affected thereby), no
consent of a Lender with respect to any such amendment, waiver or other
modification of this Agreement or any other Loan Document shall be required if
(i) such amendment, waiver or other modification is agreed to in writing by
GrafTech, the Borrowers, the Required Lenders and the Administrative Agent (and,
if their rights or obligations are affected thereby, the Issuing Bank and the
Swingline Lender) (such agreement, an “Amendment”), (ii) by the terms of such
Amendment, the Commitment of such Lender not consenting to the amendment, waiver
or other modification provided for therein shall terminate upon the
effectiveness of such Amendment and (iii) at the time such Amendment becomes
effective, such Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement.

(c) GrafTech and the Borrowers may on one or more occasions, by written notice
to the Administrative Agent, make one or more offers (each, a “Loan Modification
Offer”) to all the Lenders of one or more Classes (each class subject to such a
Loan Modification Offer, an “Affected Class”) to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to GrafTech and the Borrowers. Such notice shall
set forth (i) the terms and conditions of the requested Permitted Amendment and
(ii) the date on which such Permitted Amendment is requested to become effective
(which shall not be less than 10 days nor more than 30 days after the date of
such notice, unless otherwise agreed to by the Administrative Agent). Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Advances and Commitment
of such Affected Class as to which such Lender’s acceptance has been made. A
Permitted Amendment shall be effected pursuant to a Loan Modification Agreement
executed and delivered by GrafTech, each applicable Accepting Lender and the
Administrative Agent; provided that no Permitted Amendment shall become
effective unless GrafTech and the Borrowers shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection therewith. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each Loan Modification Agreement may,
without the consent of any

 

127



--------------------------------------------------------------------------------

Lender other than the applicable Accepting Lenders, effect such amendments to
this Agreement as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new class of Loans and/or Commitments
hereunder; provided that, in the case of any Loan Modification Offer, except as
otherwise agreed to by the Issuing Bank and the Swingline Lender, (i) the
allocation of the participation exposure with respect to any then-existing or
subsequently issued or made Letter of Credit or Swingline Loan as between the
commitments of such new Class and the original Commitments shall be made on a
ratable basis as between the commitments of such new Class and such original
Commitments and (ii) the Revolving Availability Period and the Revolving
Maturity Date, as such terms are used in reference to Letters of Credit or
Swingline Loans, may not be extended without the prior written consent of the
Issuing Bank and the Swingline Lender, as applicable.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agents, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent, the Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Collateral Agent, the Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) The Borrowers shall indemnify the Administrative Agent, the Collateral
Agent, the Issuing Bank, each Arranger and each Lender, and each Related Party
of any of the foregoing persons (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of

 

128



--------------------------------------------------------------------------------

such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any Mortgaged Property or any other property
currently or formerly owned or operated by GrafTech, a Borrower or any of the
other Subsidiaries, or any Environmental Claim related in any way to a Borrower
or any of the other Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by a Borrower or by any other Loan Party);
provided, however, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.

(c) To the extent that a Borrower fails to pay any amount required to be paid by
it to the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided, however, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Exposures and unused Commitments at the time.

(d) To the extent permitted by applicable law, neither GrafTech nor any Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that none of GrafTech
and the Borrowers may assign or otherwise transfer any of its rights or
obligations hereunder (or under any Guarantee Agreement) without the prior
written consent of each Lender and the Issuing Bank (and any attempted
assignment or transfer by any of them without such consent shall be null and
void). Nothing in this Agreement, expressed or implied, shall be

 

129



--------------------------------------------------------------------------------

construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees (other than any Ineligible
Assignee) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided, however, that, in connection with each such assignment, (i) each
of the Administrative Agent, the Issuing Bank, the Swingline Lender and, except
in the case of an assignment to a Lender or an Affiliate of a Lender, the
Borrowers must give their prior written consent to such assignment (which
consent shall not be unreasonably withheld), (ii) except in the case of an
assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $2,500,000, unless each of the Borrowers and the Administrative Agent
otherwise consent, (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, except that this clause (iii) shall not be construed to
prohibit the assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of one Class of Commitments or Loans, (iv) any
assignment (or other transfer of rights or obligations) to a person that has not
represented that it is a Qualifying Bank of any Commitment or of any Loan to
Swissco shall be subject to the prior written consent of Swissco (such consent
not to be unreasonably withheld, but it being understood that such consent will
be deemed reasonably withheld if such assignment would result in a breach of the
Swiss Ten Non-Bank Rule), (v) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, and (vi) the assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain MNPI) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable law, including Federal, State and foreign
securities laws; and provided further, however, that any consent of the
Borrowers otherwise required under this paragraph shall not be required if an
Event of Default has occurred and is continuing. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement

 

130



--------------------------------------------------------------------------------

(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and GrafTech, the Borrowers, the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders may treat each person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, the
Collateral Agent, the Issuing Bank and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Collateral Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) GrafTech, the
Borrowers, the Agents, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and (iv) in the case of the sale of
a participation in a Commitment or in a Loan to Swissco (other than at any time
when an Event of Default under clause (h) or (i) of Article VII has occurred and
is continuing), each Participant shall have represented that it is a Qualifying
Bank or, if not, the prior written consent of Swissco shall be obtained (such
consent not to be unreasonably withheld, but it being understood that such
consent will be deemed reasonably

 

131



--------------------------------------------------------------------------------

withheld if such sale would result in a breach of the Swiss Ten Non-Bank Rule).
For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 2.16(e) with respect to any payments made by such Lender to its
Participants. Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided, however, that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (f) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided, however, that such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless each
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.16(f) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided, however, that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(h) For the avoidance of doubt, and with respect to Swissco, nothing in
Section 9.04 restricts any Lender, participant or subparticipant, from entering
into any agreement with another person under which payments are made by
reference to this Agreement or to any hereto related participation or
subparticipation agreement,

 

132



--------------------------------------------------------------------------------

provided such agreement is not treated as a participation or a subparticipation
for the purposes of the Swiss Withholding Tax Rules.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Integration; Effectiveness. This Agreement, the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Agents or their Affiliates and, to the extent by their terms they survive the
execution and delivery of this Agreement, any other separate letter agreements
with the Agents or their Affiliates, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, the amendment and restatement of the
2011 Credit Agreement contemplated by the Amendment and Restatement Agreement
became effective as provided in the Amendment and Restatement Agreement, and
thereafter became binding upon and inures to the benefit of the parties hereto
and their respective successors and assigns.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the obligations of the Borrowers and the LC Subsidiaries
now or hereafter existing under this Agreement held

 

133



--------------------------------------------------------------------------------

by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of GrafTech and the Borrowers hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding (i) arising out of
or relating to this Agreement, (ii) involving any purported cause of action
asserted against any Agent, Arranger or Lender or any Related Party of any of
the foregoing or (iii) for recognition or enforcement of any judgment in any
such action or proceeding, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against GrafTech, any
Borrower or its properties in the courts of any jurisdiction.

(c) GrafTech and each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE

 

134



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel, credit insurance providers and other
advisors (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
(i) to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any
securitization, swap or derivative transaction relating to GrafTech, a Borrower
or any other Subsidiary and its obligations, (g) with the consent of any Loan
Party or (h) to the extent such Information (i) becomes publicly available other
than as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than GrafTech, a Borrower, any of the other Subsidiaries or
any person acting on behalf of any of them. For the purposes of this Section,
“Information” shall mean all information received from GrafTech, a Borrower, any
of the other Subsidiaries or any person acting on behalf of any of them relating
to GrafTech, a Borrower or any of the other Subsidiaries or its business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
GrafTech, a Borrower, any of the other Subsidiaries or any person acting on
behalf of any of them; provided, however, that, in the case of information
received from GrafTech, a Borrower, any of the other Subsidiaries or any person
acting on behalf of any of them after Effective Date, such information is
clearly identified at the time of delivery as confidential. Any person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so

 

135



--------------------------------------------------------------------------------

if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord to its own
confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. Release of Liens and Guarantees. In the event that any Loan Party
or other Subsidiary disposes of any asset in a transaction not prohibited by
Section 6.05, the Agents are hereby directed and authorized to take such action
and execute such documents as a Borrower may reasonably request, at such
Borrower’s sole expense, to release any Lien on such asset created by any Loan
Document and, if the asset disposed of is a portion of the Capital Stock of any
Guarantor that is owned by the Loan Parties and the Subsidiaries that will
result in such Guarantor ceasing to be a Subsidiary after giving effect to such
disposition, to release any Guarantee of such Guarantor under any Guarantee
Agreement. Any representation, warranty, covenant or condition contained in any
Loan Document relating to any such Capital Stock, asset or Subsidiary shall no
longer be deemed to be made or applicable once such Capital Stock or asset is
disposed of as described above. In addition, the Administrative Agent and the
Collateral Agent agree to take such actions as are reasonably requested by a
Borrower and at such Borrower’s expense to terminate the Liens and security
interests created by the Loan Documents when all the Obligations have been paid
in full and all Letters of Credit and Commitments have been terminated or have
expired.

SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrowers in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder

 

136



--------------------------------------------------------------------------------

(the “Agreement Currency”), be discharged only to the extent that, on the
Business Day following receipt by the Applicable Creditor of any sum adjudged to
be so due in the Judgment Currency, the Applicable Creditor may in accordance
with normal banking procedures in the relevant jurisdiction purchase the
Agreement Currency with the Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally due to the Applicable
Creditor in the Agreement Currency, each applicable Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 9.16. USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender to identify such Borrower in accordance with its requirements.

SECTION 9.17. No Fiduciary Relationship. Holdings and each Borrower, on behalf
of itself and its subsidiaries, agrees that in connection with all aspects of
the transactions contemplated hereby and any communications in connection
therewith, Holdings, the Borrowers, the other Subsidiaries and their Affiliates,
on the one hand, and the Administrative Agent, the Lenders, the Issuing Bank and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Lenders, the Issuing Bank or their Affiliates, and no
such duty will be deemed to have arisen in connection with any such transactions
or communications.

SECTION 9.18. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by
GrafTech, any Borrower or the Administrative Agent pursuant to or in connection
with, or in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI. Each Lender represents to GrafTech, the
Borrowers and the Administrative Agent that (i) it has developed compliance
procedures regarding the use of MNPI and that it will handle MNPI in accordance
with such procedures and applicable law, including Federal, state and foreign
securities laws, and (ii) it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.

(b) GrafTech, each Borrower and each Lender acknowledges that, if information
furnished by GrafTech or any Borrower pursuant to or in connection with this
Agreement is being distributed by the Administrative Agent through
IntraLinks/IntraAgency, SyndTrak or another website or other information
platform (the “Platform”), (i) the Administrative Agent may post any information
that GrafTech or a Borrower has indicated as containing MNPI solely on that
portion of the Platform as is designated for Private Side Lender Representatives
and (ii) if

 

137



--------------------------------------------------------------------------------

GrafTech or a Borrower has not indicated whether any information furnished by it
pursuant to or in connection with this Agreement contains MNPI, the
Administrative Agent reserves the right to post such information solely on that
portion of the Platform as is designated for Private Side Lender
Representatives. GrafTech and each Borrower agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of GrafTech or
such Borrower that is suitable to be made available to Public Side Lender
Representatives, and the Administrative Agent shall be entitled to rely on any
such designations by GrafTech and the Borrowers without liability or
responsibility for the independent verification thereof.

SECTION 9.19. Permitted Restructuring; Luxembourg Borrower Designation; Etc.
Each Lender hereby acknowledges and confirms that, pursuant to Section 9.19 of
the 2011 Credit Agreement, it authorized and instructed the Administrative Agent
to enter into the First Amendment and this Agreement, and agrees that the
Administrative Agent shall have no liability to the Lenders or their Related
Parties in connection with the First Amendment or this Agreement or otherwise in
connection with the transactions provided for in Section 9.19 of the 2011 Credit
Agreement.

[Remainder of page intentionally left blank]

 

138



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GRAFTECH INTERNATIONAL LTD.,         by  

/s/ John D. Moran

  Name: John D. Moran  

Title: Vice President, General Counsel and

          Secretary

GRAFTECH FINANCE INC.,         By  

/s/ John D. Moran

  Name: John D. Moran   Title: Secretary GRAFTECH LUXEMBOURG I S.À.R.L.,
        By  

/s/ John D. Moran

  Name: John D. Moran   Title: Attorney-in-Fact GRAFTECH LUXEMBOURG II S.À.R.L.,
        By  

/s/ John D. Moran

  Name: John D. Moran   Title: Attorney-in-Fact GRAFTECH SWITZERLAND S.A.,
        By  

/s/ John D. Moran

  Name: John D. Moran   Title: Attorney-in-Fact



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

Collateral Agent, Issuing Bank and

Swingline Lender,

        By  

/s/ Brian Knapp

  Name: Brian Knapp   Title: Vice President